Approval of the Minutes of the previous sitting
The Minutes of yesterday's sitting have been distributed.
Are there any comments?
Mr President, on Monday I made a point of order about President Nicole Fontaine's reported comments in the British press regarding her recent visit with Her Majesty Queen Elizabeth II. A British Labour Member of this House, Mr Miller, repeated what were purported to be the Queen's remarks, not once but three times, on Monday, on Tuesday and on Wednesday. He sought to drag the Queen into a political controversy and to use her name to score cheap political points.
Mr President, it may be that President Fontaine was unfamiliar with the British rules of protocol which obtain in such matters, but Mr Miller has no such excuse. He knows perfectly well that ours is a non-political Head of State. He knows perfectly well that for nearly fifty years she has scrupulously avoided engaging in controversial political issues. He knows perfectly well that she cannot come to this House to set the record straight. His behaviour is a disgrace and a scandal.
Mr President, I am proud to be British but today I am ashamed to share my nationality with that man. Has he no shame? Has he no respect? Has he no decency or honour at all?
Mr President, well, how can I respond to such an attack as that? When I raised the point on Monday, and on Tuesday, and on Wednesday, I asked Mr Helmer for his comments on the euro. So far, he has refused to comment. Can I also say that when Mrs Fontaine spoke to Her Majesty the Queen and obviously put certain questions to her the Queen, in her response, was representing her government, which is a Labour Government. That might not suit Mr Helmer, but I am sorry to say that is the way it goes.
Can I also say yes, I am Scottish, yes, I am British, but, Mr Helmer, I am European as well and proud to be.
Mr President, I wish to use this point of order to speak in my capacity as chairman of the delegation for relations with the countries of Central America and Mexico. As you will be aware, elections were held in Mexico last Sunday. Yesterday the delegation which I chair met and discussed a report drawn up by our fellow Members who had been to Mexico to act as observers at these elections on behalf of this Parliament.
We finally approved a three-point statement. The first point was to recognise and welcome the dignified and civic-minded conduct of our Mexican friends during these elections. Secondly, we welcomed the election of Mr Fox and expressed our hope that relations between the European Union and Mexico would continue to make progress under the general agreement approved and ratified in March. Thirdly, we wished to congratulate President Zedillo on having enabled Mexican institutions to make this change to democracy.
Mr President, I would ask you to see if the President of this Parliament could forward our resolution, the complete text of which you will receive today, to the Mexican authorities.
Very well, Mr Seguro. I will certainly inform President Fontaine.
Mr President, ladies and gentlemen, I want to draw your attention to something really annoying in connection with the Minutes. The "Texts Adopted" also form part of the Minutes. I pointed out yesterday during the vote on the directive to combat money laundering the English translation of Article 6(3) needs to be corrected to bring it in line with Amendment No 26, because the English translation is wrong. In the middle of the second paragraph of the English version there is only a reference to representation in legal proceedings, but no reference to legal consultants, as there is in the German text. That is a key point in this directive and since the Council working group is working on the basis of the English text it is quite crucial to correct this text. I had already complained about this in committee vis à vis the language services. At the time the committee decided not to table an amendment because the German text is the original version, as drafted by the rapporteur. I complained about this yesterday - the situation was not remedied - and today is the third time I am complaining about it! I do think the services of this House should work more carefully on such key questions and it really is intolerable that despite my criticism yesterday the Minutes have got the text wrong again! I would ask you get to the bottom of this matter, to sort out this most important aspect of the directive and to please correct this in the English translation!
Certainly, Mr Lehne. You gave ample clarification of the matter yesterday. We will certainly ensure that the necessary correction is made.
Mr President, yesterday we received a communication on yellow paper from the vice-president, with some nuts attached to it. This note was about supporting the export of products from Vanuatu, a developing country in the Pacific. I think that is a very good idea and quite right. And I am quite happy to support it. But what rather puzzles me is that in it the vice-president quite explicitly stated that it is illegal to import these nuts into the European Union. So I must ask this vice-president to explain how these nuts came to be illegally imported, since it was he who delivered them to us! That in itself is a contradiction so would he please clarify the matter.
(Laughter and applause)
(The Minutes were approved)
Welcome
Ladies and gentlemen, I have the great pleasure of welcoming the members of the delegation from the Swiss Federal Assembly, led by their speaker, Mr Marcel Sandoz, now seated in the official gallery.
The members of the delegation have come to Strasbourg to meet their European Parliament peers on the occasion of the 19th EU-Switzerland Interparliamentary Conference. The meetings commenced yesterday and will continue throughout today. The agenda includes the bilateral agreements between the European Parliament and Switzerland, the future development of the Swiss integration policy, the likely results of the European Union Intergovernmental Conference and the enlargement process of the European Union.
On behalf of all the Members of the European Parliament, I hope that the meetings will be profitable for the delegation and I wish them a pleasant stay in this beautiful town of Strasbourg.
Committee on Petitions - European Ombudsman
The next item is the joint debate on the following reports, tabled on behalf of the Committee on Petitions:
(A5-0162/2000) by Mrs Lambert, on the deliberations of the Committee on Petitions during the parliamentary year 1999-2000;
(A5-0181/2000) by Mrs Thors, on the annual report on the activities of the European Ombudsman in 1999.
Mr President, I am glad to have the opportunity to address the European Parliament concerning the results of my work as European Ombudsman in the year 1999. The Annual Report for 1999 covers the last year of the first mandate of the European Ombudsman.
Last year the Ombudsman's office received 1,577 new complaints compared to 1,372 in 1998, an increase of nearly 15%. The number of inquiries opened rose from 171 in 1998 to 206 in 1999, an increase of over 20%. As well as becoming better known, the European Ombudsman is also attracting a higher proportion of serious complaints which require full investigation. You may be interested to know that the same trend has continued to the present year. During the first six months of this year, the number of new inquiries rose by 32% over the same period in 1999.
Inquiries are the most resource-intensive aspect of the Ombudsman's work. It is therefore a great challenge to deal with this increase, whilst maintaining the quality of our work and meeting our target of closing most inquiries within one year. I do hope that the European Parliament will support the Ombudsman in seeking the resources needed to carry out the work effectively.
During 1999, we continued to receive a quite high proportion of complaints, over 70%, which lay outside the mandate of the European Ombudsman. The proportion of the complaints outside the mandate even increased slightly, probably because we received a growing number of complaints by e-mail. We gladly accept complaints by e-mail and many of them contain well - presented allegations of maladministration. However in all, more of the e-mail complaints are directed against authorities of Member States.
During the campaign for the election of a European Ombudsman last year, some critical voices suggested that the Ombudsman's mandate should be broadened to include complaints against Member States in cases where a question of European Union law is involved. I am not sure whether they understood that this would mean the European Ombudsman carrying out tasks currently belonging to the European Commission as the guardian of the Treaty, and to the European Parliament as the democratic forum to which citizens may address petitions.
We study carefully all the complaints we receive, especially if they involve rights under European Union law. In 1999, we managed to advise the complainant, or transfer the complaint to a competent body, in about half of the cases. Of these, we transferred 71 cases to the European Parliament to be dealt with as petitions and advised a further 142 complainants of their rights to petition the European Parliament.
In many cases, complaints against national, regional or local authorities could be dealt with effectively by an Ombudsman in the Member States concerned. In every Member State there should be a non-judicial body which can assist European citizens in conflicts with Member States' administration concerning their rights under European Union law.
As a believer in subsidiarity, I remain convinced that the most effective way to achieve this result is through the development of a network of cooperation with these Ombudsmen as similar bodies such as petitions committees. We organised jointly with the French Ombudsman, Mr Stasi, a seminar for national Ombudsmen and similar bodies.
In Paris in September 1999, Mr Perry, the first vice-chairman of the Committee on Petitions, represented the European Parliament. A further seminar is planned to take place in Brussels under the Belgian presidency of the Council in the year 2001 in cooperation with the Commission and with Belgium federal and regional ombudsmen. The regional Ombudsmen and similar bodies were invited to a meeting in Florence last year in which Mr Gemelli, the chairman of the Committee on Petitions, also attended. The regional Ombudsmen and similar bodies will also be invited to Brussels next year.
The Ombudsmen and similar bodies in the Member States have shown a positive attitude towards cooperation with the European Ombudsman. I strongly believe that cooperation with them on equal terms will achieve the best results for European citizens.
At the beginning, great doubts were expressed as to whether the European Ombudsman had sufficient powers to achieve anything for the citizen. These doubts were unjustified because the Community's institutions and bodies have responded properly to the Ombudsman's work. Since the beginning, they have themselves settled the complaint to the satisfaction of the complainant in over 180 cases. For example, they have replied to unanswered letters, made payments that are due and reversed previous unfavourable decisions. This indicates a spirit of responsiveness and flexibility superior to those national administrations of which I have experience. Sixty-two of these settlements occurred last year, reducing the scope for friendly solutions to be proposed by the Ombudsman. However, we did achieve one friendly solution in 1999 in a case where the Commission and the Council agreed that the complainant should be paid the amount due him for his work as a European Union regional coordinator monitoring the Palestinian elections.
If the institution or body concerned will not correct the maladministration itself, the Ombudsman's ultimate weapon is to draft a recommendation followed, if necessary, by a special report to European Parliament. Five years ago, there were many people who said that the Community institutions and bodies did not pay much heed to European Parliament. Even if they might have been right then, things have clearly changed since the Treaty of Amsterdam and the fall of the Santer Commission.
In 1999 we made ten draft recommendations. In seven cases the institution concerned has accepted a draft recommendation. In two cases the Ombudsman has made a special report to the European Parliament. One case remains ongoing, since Europol needs more time to comply with the draft recommendation that it should approve some public access to documents.
I believe that the European Ombudsman's activities have reached the level that one has the right to expect of a body which is new and consists of 25 persons working in a fairly complex legal environment. We are achieving results for European citizens, and this is what matters above all.
I would like to use this opportunity to thank all the Community institutions and bodies for another year of constructive cooperation. I would especially like to address the Commission and its responsible Member, Mrs Loyola de Palacio, and thank her for continuing her predecessor's commitment to an honest and constructive attitude towards cooperation with the Ombudsman. I would also like to express my warm appreciation for the helpful and cooperative attitude towards the Ombudsman's office shown by the Committee on Petitions and especially its vice-chairman, Mr Gemelli, and also thank the rapporteur for the Committee on Petitions Mrs Thors, for her important work on her comprehensive report.
Thank you for your attention.
Mr President, the report that I am presenting this morning is effectively a dual report which reflects the work of the committee itself and the work of the office of Parliament's Mediator for Transnationally Abducted Children, Mrs Banotti. I should also like to express my personal appreciation of the work of Mr Söderman, the Ombudsman. I should also like to thank the secretariat of the committee not least for the statistical break-down which is provided there which, I must confess, is not my own work.
I would urge Members who are not familiar with the Committee on Petitions to read these reports. It might well be of use to them in providing a service for the people they represent. I would also draw their attention to the website mentioned, set up under the Europe Direct initiative, which could provide useful information and possibly avoid the need for a petition or indeed confirm it as an appropriate vehicle. There is a growing need for such information as people become more aware of the importance and relevance of the European Union level.
The aim of the Committee on Petitions itself is to provide a good and effective service for individuals within the European Union and for civil society generally. Any individual, citizen, resident or group may petition Parliament if they feel that Community law or principles are not being properly applied at whatever level. Last year we received 958 petitions of which 492 were considered admissible.
I will mention just two of them to demonstrate the range of the topics and the potential effectiveness of the mechanism. We had one British petitioner who succeeded in getting her years of teaching experience recognised by the French authorities, presumably affecting her salary and promotion prospects. In another case a petition from a Spanish citizen, acting for an environmental association resulted in infringement proceedings being brought against the Spanish authorities in relation to the Habitats Directive, a frequent cause of complaint - the directive, not the authorities - with lasting national effect. It is such cases which provide valuable feedback to the European Parliament and the other institutions as to how our legislation works to the benefit of the individuals and society, or not, as the case may be.
We could not do our work effectively on this committee without the support of numerous Commission officials who investigate cases and instigate proceedings where necessary. I wish to express our thanks. We know we could provide a more rapid and effective service if Member States could provide an equally committed response in replying to requests for information and explanation. In one case we are currently dealing with it has taken 14 months to get a reply to a letter. That is not unusual. That is why we are recommending that the Council or relevant permanent representation should also be represented at our meetings so that they develop a greater understanding of the problems citizens face and respond effectively. I would draw the Council's attention to points 8 and 10 of the report - if it was here.
The aim of the committee is to improve the overall quality of our feedback mechanisms. Some of our ideas are mentioned in this report. Others will appear in a further report in September from Mr Perry and Mrs Keßler. We are proposing, as we did last year, a database mechanism so that petitioners and Members can track the progress of reports and see where the problems lie. We trust that the relevant authorities will bear this in mind this year and act on the proposal.
There are various points concerning our relations with other committees. We would ask them to call on the Committee on Petitions more often to express an opinion on certain areas where concern has arisen. We would like to be involved in preparing joint reports on areas of particular concern such as the environment, social security, consumer protection and so on. We would also wish to use the experience of our committee members through their work on other committees of Parliament to institute a rapporteur-style system for specific topics. We are also keen to establish links with petitions committees in other Member States, with a view to exchanging good ideas and understanding. We consider as a committee that petitions are a valuable and empowering tool for democracy in what can often feel like a remote and anonymous institution. We need to value this mechanism and use the experience of the people we represent, as expressed through their petitions to improve our work as a whole.
I commend the report to the House.
Mr President, Commissioner and Mr Söderman, the rapporteur' s and the committee' s understanding of the Ombudsman' s report for 1999 - the year characterised by crises within the EU institutions and by an immense distrust of the administration - is that the citizens will only view European integration as legitimate if they have rights that mean they can actively participate in a political dialogue with the institutions. The political dialogue is not, however, a real dialogue if the citizens do not have the right to receive information and to have access to the documents that they ask for and if the opinions they express are not paid attention to, discussed or taken seriously.
What has all this got to do with the Ombudsman' s task? The Ombudsman' s task is, of course, according to the Treaty, to investigate cases of maladministration within the Community institutions and within the public bodies. At the request of the European Parliament, the Ombudsman gave a definition of the term "maladministration" in the annual report for 1997. These cases occur when a public body fails to act in accordance with a rule or principle that is binding upon it. During the Ombudsman' s last period of office, the institutions agreed to apply this definition, and it is now, and will be in the future, the basis for the Ombudsman' s activity. In the report, the committee stresses that this jointly approved definition of "maladministration" also involves the right to inspect how the institutions have interpreted Community law.
Irrespective of the legal form the Charter of Fundamental Rights will take, it will, in any case, be an expression of the Member States' common constitutional traditions which, in accordance with Article 6 of the Treaty, shall be respected by the Union and therefore also by the institutions and public bodies. The committee observes, therefore, that the Ombudsman ought to play an important part in implementing a future charter of citizens' rights.
The committee has also expressed its clear support for the fact that the Charter of Fundamental Rights ought to contain rules which give citizens the right to expect good administration within the EU. "Good administration" is the opposite of "maladministration" . The right to good administration, both with respect to the Charter of Fundamental Rights and the Code of Good Administrative Behaviour which Parliament and the Ombudsman have sought, should at least contain: the right to have one' s case heard, the right to inspect documents, the right to prompt answers from the administration and the right to receive replies supported by reasons. All these aspects have been central to the Ombudsman' s work. These rights are prerequisites for the active citizenship that is necessary if the EU is to regain the confidence of its citizens. It is these rights that make citizenship active instead of passive. Good administration can create conditions for active citizenship, whereas maladministration can undermine these conditions.
What are the most common complaints to the Ombudsman and into which categories do they fall? Incomplete or refused information, delays that could have been avoided, discrimination, lack of the right to defence. Citizens want to see good administration. They want to be active citizens. These conclusions can be drawn from the ever increasing number of complaints to the Ombudsman and from the nature of these complaints.
The Ombudsman has become renowned for his work for the wider public. This is something he should receive a lot of praise for. An investigation that he completed a few years ago resulted in most of the Community' s institutions and public bodies currently having legislation that allows the public to have access to documents. He has tirelessly continued the work for real transparency and for its no longer being possible for data secrecy and personal protection to be used to prevent the public' s scrutiny of the activities of the authorities. Step by step, the Ombudsman has developed his work, endeavoured to obtain better administration and gained the trust of the citizens. His cooperation with the national ombudsmen is also important, as will be his future cooperation with the corresponding bodies in the candidate countries.
This is substantial work that Parliament has reason to support. It ought to do this by making sufficient financial resources available to the Ombudsman so that he can carry out the necessary investigations which the mandate requires. We should in the future also make sure that we support an Ombudsman who is independent in his decision making. I would like to address a big thank you to the Ombudsman and his office, as well as to the secretariat at the Committee on Petitions which, as we know, is currently working under difficult conditions.
Mr President, the European Parliament' s Committee on Petitions is a very special body. It receives complaints from citizens, as the two previous speakers rightly said, who believe their rights as EU citizens have been restricted. As draftsman of an opinion on the right of residence, I would like to make a few comments on the specific problems in this area.
The free movement of persons is one of the basic freedoms achieved through European integration. Since the Maastricht Treaty there is a general right of residence, provided the individual concerned has adequate means of subsistence and adequate health insurance protection. Freedom of movement and right of residence can be restricted only for reasons of law and order, security or health.
Experience has shown the Committee on Petitions that in practice the right to freedom of movement comes up against a great many problems because: (a) Member State authorities are slow to transpose the rules of Community law, (b) problems arise with the recognition of diplomas and qualifications in the case of specific professions, (c) the rules on social security have not been standardised, e.g. complicated forms for the refund of medical costs.
An analysis of Treaty infringement proceedings between 1996 and 1999 shows that in 97 cases there was a direct link between the petition and the Treaty infringement proceedings before the European Court of Justice. Unfortunately, the Council often ignores the communications from the Committee on Petitions about serious violations of Community law by Member State authorities. That reflects a negative attitude towards the European citizens' right of petition. In future the Council should devote the necessary attention to the rights of EU citizens.
Mr President, the right to petition and to complain is not some recent invention. Even 2000 years ago petitioners could put their concerns before the Roman emperor. But this right was always in danger of being changed, restricted or abolished. Yesterday' s petitioners have become today' s responsible European citizens. No administration or institution is infallible. Many petitions point to a discrepancy between the legal provisions and European integration. So petitions are a gauge for the relations between the citizens and the legislator and there are many levels of petitions. A population of hamsters in an industrial area is of just as much concern to us as the ban on silicon implants or the introduction of a heavy goods tax.
I turn now to the Ombudsman. My group congratulates the Ombudsman on the work he accomplished in 1999. It was, and is, to Mr Söderman' s credit that he has done so much to create greater transparency and openness within the European administrations. Since most of the complaints in the Ombudsman' s remit relate to the European Commission and concern a lack of transparency, work needs to be done to improve this situation. That includes access to documents, not only for the citizens of Europe but also for the Ombudsman.
New office technologies cannot be used as grounds for the lack of transparency either. Comprehensible, substantiated replies to the citizens create trust, the opposite gives rise to distrust and a rising number of complaints that need to be dealt with, which therefore in turn creates costs. The Ombudsman' s proposal for a Code of Good Administrative Behaviour is particularly welcome. The citizens have a basic right to an open and responsible administration geared to providing services, since after all it is paid for out of their taxes.
In my view it is most important for the European Ombudsman to play an independent role, which can serve as an example for the introduction of national ombudsmen in the candidate countries and in my Land of Thüringen.
Mr President, Mr Söderman, we in the Group of the European Liberal, Democrat and Reform Party, and myself personally, are proud that our Ombudsman is courageous, enterprising and able to act. It is extremely important that we have someone with such integrity who has dared to stand up for openness and transparency and against the culture of underhandedness, secrecy and, unfortunately in certain cases, of cheating and corruption, which also exists in the European institutions. Only an open and public administration can win support among those who are working here amongst the politicians and among the citizens whom we represent. The line the Ombudsman is pursuing has a lot of support amongst the citizens of all Member States.
It is an indisputable fact, and there are several international scientific reports to prove it, that there is a crystal-clear connection between a high level of openness and transparency in the administration and a low level of corruption. The opposite is also true: a closed and secretive administration tends to foster a higher level of corruption. That is, of course, also true in the European institutions. That is why it is so important for us to have a completely independent ombudsman who can act independently and without being subject to any lobbying whatsoever or to interested parties attempting to influence him.
The increasing proportion of complaints coming from citizens also points to the need for our Ombudsman, who really acts in the interests of the citizens. The only criticism that can be directed at the Ombudsman is probably that, unfortunately, the institution is still far too little known in many Member States and that far too few citizens are aware of this right. This is probably something which I would like to see concentrated on in the future.
To summarise, the Ombudsman fulfils a very important function. I would like to congratulate him on the work he has carried out during the year and wish him luck in the future.
Mr President, Commissioner, Mr Söderman, it may be well to remember that just a year and a half ago there was a debate in this Chamber over whether we needed a Committee on Petitions in general. I am very pleased to be able to say that the Committee on Petitions has again shown its indispensability, especially at a time like this, when we wish to enhance the status of the ordinary citizen in the European Union. I genuinely hope that the Commission on Petitions succeeds in establishing good levels of co-operation with the other committees in the coming year. I believe that we will be able to draft joint reports on the most important problem areas.
With regard to the Ombudsman, he has truly established his position and independence. The growing number of grievances is an indication that the public have found him, and we members of the European Parliament have often been able to guide people in his direction to have their problems solved. Public access to documents is an issue that will occupy us in the future, and we have already had some valuable advice on the matter from the Ombudsman.
Mr President, in one minute one cannot say much, so I am going to take this opportunity to summarise.
Firstly, I wish to thank the rapporteur, Mrs Lambert, for taking up all our proposals in the debate. There are therefore not even any amendments.
Secondly, I wish to say that at this stage nobody doubts that the Committee on Petitions and the Ombudsman make an extremely important contribution to compliance with Community law. We see this every day in the Committee on Petitions.
Like Mrs Hautala, I am therefore very happy that the Committee on Petitions has survived the attempts to remove it, since, as well as demanding compliance with Community law, it is the committee which is closest to the citizens. It is the committee which makes the institutions most visible to the citizens.
The greatest problem is probably the long procedure which follows a complaint by a citizen. The citizen has to study Community law in order to present a petition, and then any response is delayed month after month.
The most important petitions deal with social and environmental issues, which are the matters of most concern. On some occasions, Mr President - and I will end here - when a complaint involves the eviction of a citizen or the destruction of a natural area, the response arrives when it is too late to deal with the matter. The speeding up of the process is therefore an important issue which has been taken up by Mrs Lambert.
Mr President, the Radical Members of the Bonino List will support the two reports, and they value and support the work of the Ombudsman. However, we would like to ask the Ombudsman a very specific question regarding the fact that it is still not possible for complaints to be signed electronically.
In our opinion, this issue is relevant to all the institutions, having a bearing on Parliament's own work as well. However, in particular, precisely because the Ombudsman wishes there to be as much focus as possible on his work, we feel that the possibility for the Ombudsman to attach an electronic signature could be the first step towards introducing the use of this vehicle within the institutions.
I would just like to comment on an important statement which has not received due attention. Seventy-seven per cent of complaints received concern the Commission. The Ombudsman has told us that the Commission has made no progress this year in the area of transparency. Transparency is an effective weapon against fraud and corruption. In particular, on 7 December last, President Prodi undertook to find and propose legal and organisational solutions to give both internal and external candidates to Commission competitions access to their examination papers.
Would the Ombudsman please inform us, in the same way that he has informed us that Europol needs more time to comply with the recommendation, whether the commitment made by President Prodi on 7 December to making papers available by 1 July 2000 has already been implemented or not.
Mr President, ladies and gentlemen, I gather from the Ombudsman' s Annual Report that, as we have now heard, the main complaint of the citizens is about lack of transparency. But it appears that not everyone concerned is aware of this problem. The Commission has submitted a proposal for a regulation on public access to documents which you, Mr Söderman, rightly criticised in public as not going far enough. Indeed there has been quite a lot written on the subject.
The spirit underlying this proposal can be gauged from the statement by the Advisory Committee of Independent Experts. According to the experts' second report, like all political institutions the Commission needs room to consider, to formulate policy before it becomes public, because policy that is made directly before the public eye is often bad policy. As a representative of the European public, I find this approach to questions of transparency and of policy-making in general unacceptable. So I firmly support Mr Södermann' s justified criticism!
Mr President, I would like to add my congratulations and thanks to the Ombudsman for the report which he has presented this year and also to Mrs Thors and Mrs Lambert for their reports to the Parliament.
All these reports, particularly that of the Ombudsman, show the very reliable, dependable work that has been done over the year. The European citizens undoubtedly need somebody to whom they can turn if they have problems with the administration and in Mr Söderman I know that we have an Ombudsman upon whom we can depend. I saw that at first hand when I attended the seminar in Paris. It was very good to see the respect in which the European Ombudsman is held by his colleagues, the national ombudsmen. On this side of the House we certainly believe the Ombudsman should have all the powers that he needs to discharge his responsibilities. On access to documents, we happen to think that the views of the Constitutional Affairs Committee are important, but that should not be taken to mean that we have any doubts at all about the principle that the Ombudsman must have access to documents. In that he has our full support.
It is surprising that last year the Petitions Committee was at some risk and the report by Mrs Lambert shows the very good work that has been down by the Petitions Committee. With our chairman Mr Gemelli we are now looking at ways of making the Petitions Committee more effective and more efficient in the work it does on behalf of citizens. One of the important things that we will be bringing forward to the Parliament is a Code of Good Administrative Behaviour. It is important that citizens and the officials of the institutions know what is reasonable behaviour so that all have a standard to which they can refer.
I would also like to thank the Commission for the support we have received in the Petitions Committee. That has been very good and very effective through the year. I hope under the French Presidency we will get the same support from the Council but that unfortunately has been lacking in the past.
Mr President, I should like to start by congratulating the two rapporteurs on their interesting comments.
With its ever widening circle of activities, covering a broad range of citizens' interests, the European Union is turning into a modern Leviathan, complete with the inevitable high-handedness which accompanies every administrative mechanism; from certain points of view, it is becoming even more dangerous than the equivalent national government services. That is because control mechanisms have not kept pace with the increase in activities.
There are three ways of blocking the dangers which result from this extensive administrative mechanism in the European Union. The first is to have more direct and more frequent involvement by European Parliament in controlling the individual activities of the institutions of the European Union. The proposal by the rapporteur, Mrs Thors, that the Commission include a section on reports and complaints in the annual report on Community law and the proposed organisational agreement making it easier for complaints to be examined quickly need to be followed up here. If the tenet of these proposals is extrapolated, the suggestion is that the European Parliament should, in the future, devote more time to these matters, which are equally important if it is to enhance its status and its right to aspire to codecision with the Council. In more general terms, it is time to see parliamentary control exercised on a different footing.
The second way is to introduce the European Charter of Fundamental Rights as a binding charter guaranteeing European citizens immediate rights, both adjectival and substantive, which protect their interests fairly and which convert to the right to compensation in the event that their interests are attacked. The increasingly likely prospect of a Charter which amounts to no more than a declaration will obviously damage the credibility of the European Union which, while abundantly eloquent on the importance of transparency in the operation of its institutions as a basic policy objective and accessibility to European citizens as a basic factor in achieving it, shies from recognising the rudimentary mechanism needed in order to achieve these objectives.
The third way is to strengthen and improve the role of the ombudsman, mainly by giving him easier access to all the documents needed in order to conduct an efficient investigation. At the same time, the wealth of material in his report should be closely studied and taken as the starting point for the changes which need to be made to the modus operandi of the Community institutions. I wish the ombudsman courage and good luck for the future.
Mr President, I would like to start by thanking the European Ombudsman, Mr Söderman, the two rapporteurs, Mrs Lambert and Mrs Thors, all the members of the Committee on Petitions and the Secretariat.
We started from the premise that the purpose of the institutions is to serve the citizens and that, therefore, any breach of the citizens' rights will lead to a loss of confidence in the institutions.
We are currently required to create a complex, comprehensive, harmonious, functional legal framework, and we must therefore also create judicial mechanisms such as the Charter on Rights, a body of law establishing criminal, civil and administrative law, the agreement procedures for the mutual recognition of judgments passed by Member States, Europol and the sectoral agreements, the establishment of the European Fraud Investigation Office as a tool for investigating abuse of the law, the likely institution of the office of European Public Prosecutor which should be the investigating office of the Court of Justice, the separation of the careers of judges responsible for giving rulings and investigating magistrates, and the separation of criminal, civil and administrative responsibilities: all these are instruments which advance the progress of the European Union. Yesterday's framework agreement is a milestone in this sense.
Finally, we would like to request that, in a similar way to Parliament in the codecision procedure, the Committee on Petitions may be permitted to present its own justification for certain decisions, and we call for amendment of the Treaties in order to streamline the entire legal system and existing legislation.
Mr President, Mr Söderman, Commissioner, ladies and gentlemen, I would like to thank the rapporteurs for their hard, thorough and excellent work. The Ombudsman controls power and solves disputes between those who hold power and those over whom power is exercised, and last year there were almost two thousand such cases.
I would like to state seven principles. The bigger a union is, the greater the need for transparency. The newer it is the greater this need is, and the more complex it is, the greater the need for better transparency. The more oriented it is towards the information society, the more open it has to be, and the more civilised it is the more public it must be. The more multi-cultural it is the greater the transparency, and the more democratic it is the more open it likewise is.
We are used to reading instructions for use with all equipment, down to how to use the whisk in the kitchen. The principles of good administration, which have been worthily established by the Ombudsman, are our citizens' instructions for use with regard to Eurobureaucracy. And, goodness me, these instructions certainly are necessary! There is no democracy without good administration, and that is why the Union Charter must contain the principles of good administration.
I would like to make one more important point. Public access to documents in the information society and the principles concerning them must be upgraded in line with the new technology; in other words, a grievance must be able to be made over the Internet and precedents and associated documents must be available in real time. My suggestion is that we need an Ombudsman' s portal on the Net. Thank you for your work!
Mr President, as a member of the Committee on Petitions, I would particularly like to congratulate my fellow Member, Mrs Lambert, on her excellent report and I thank the European Commission for its valuable assistance in handling the petitions we receive.
Petitions are a recognised right of European citizens and residents of the European Union, enabling them to take advantage of the rights given to them by the Treaties. Few citizens, however, are aware that they may submit a petition. The files that we handle, moreover, show a lack of understanding of the rights conferred by European citizenship. This, unfortunately, results in 50% of petitions being inadmissible.
Admissible petitions usually raise problems with freedom of movement, setting up businesses, social benefits, recognition of diplomas and qualifications and taxation. Furthermore, we are receiving more and more collective petitions concerning subjects relating to the environment, and with the extension of the competence of the European Union, it is conceivable that the number of such petitions and the number of areas handled will increase.
In order to respond to citizens' expectations, adequate coordination between the Committee on Petitions, the European institutions and national authorities is essential. Greater account must also be taken by the other parliamentary committees of the work carried out by our committee. The chronic absence of the Council from our committee meetings is detrimental to the correct handling of petitions. Indeed, the national authorities are the first to apply Community law and it is indispensable for them to work in coordination with the European institutions, and in particular Parliament and the Commission. We are currently waiting too long for responses from the national authorities, sometimes even several years.
We are fully aware of the extent of this task and the difficulties to be overcome. First of all, it cannot be denied that this committee is not very well known, although its work is indispensable in strengthening the link between citizens and the European Union. Furthermore, the structures and means of this committee must be strengthened in order to make it more effective, and a closer relationship with the petitions committees of the national authorities would be desirable.
Finally, one of the strong points of the French Presidency' s programme is a Europe that is closer to the citizens. The work of our committee falls within this sphere and it is up to us to make this expectation a reality.
Mr President, I want to welcome Mr Söderman this morning and to congratulate Mrs Lambert and Mrs Thors for their reports. The reality of our society is that if governments and administrations had their way they would never appoint Petitions Committees or Ombudsmen. By nature they tend to be secretive. They are only there because the citizens and their public representatives demand them and defend them when they are there. Therefore, it is important that we continue to demand that the Ombudsman's office and the Petitions Committee of Parliament are adequately resourced. One way of choking off the effectiveness of the Ombudsman's office and the Petitions Committee is to deny them adequate resources.
In Parliament it is disgraceful that the Petitions Committee, the single most important direct contact that the citizen has with this institution and with the other institutions of the European Union, is treated the way it is treated. It does not have adequate secretarial assistance. It is treated abominably in relation to translations, which are down at the bottom of the list. It is simply not good enough.
I would appeal to the Commission and to the Council if they were here - they ignore the Petitions Committee, as well as ignoring Parliament - to give the resources that are necessary for these bodies to do their job.
The Petitions Committee in particular is an important mechanism of access for the people of Europe. It is important that we ensure that it can do its work effectively. The two most important issues that come before the Petitions Committee are the recognition of people's qualifications to work in other Member States and the environmental impact of construction development. In particular, people are concerned that environment impact studies, which are required under EU law, are treated as having no more worth than the paper they are written on. They are either ignored or they do not address the real issues.
Mr President, I would personally like to congratulate Jacob Söderman on the good work he has done, which resulted in his re-election on 27 October last year. At the same time, I would like to praise the Ombudsman for a model annual report which is easy-to-read and, at the same time, comprehensive.
It can be seen from the report that it is the Commission that is the subject of the majority of the investigations that have been undertaken, 77 percent to be precise. It should certainly be emphasised that this is mainly due to the fact that the Commission is the institution that makes the most decisions directly affecting citizens. In the report on individual complaints, it emerges, however, that there is insufficient transparency. Insufficient and inadequate information was also the most common cause of complaint. Openness is important if citizens are to be able to have more opportunity to influence how the EU operates and if tendencies to corruption, cheating and fraud are to be checked.
I would like to highlight the fact that this report emphasises that all EU institutions and bodies must establish a Code of Good Administrative Behaviour. There is a risk, however, which is also evident from the Ombudsman' s annual report, that the significance of such a code would vary considerably from one institution or body to another.
The PR side of the Ombudsman' s activities has already been brought up by other speakers and can never be underestimated.
I would like to close with some questions: What would be the consequences of a Charter of Fundamental Rights for the Ombudsman' s work? Are there sufficient resources for the work to be carried out well? What are the main reasons for the institutions' shortcomings in relation to the citizens? Is there a lack of will, are the resources insufficient or is there unreasonable bureaucracy which is preventing and delaying the handling of this issue?
Mr President, on the basis of the Ombudsman' s report and that of Mrs Thors, we may say that the institution of the Ombudsman is well established. The Committee acknowledges the work done by Jacob Söderman, and the public too have discovered the Ombudsman. The basic pillars of the work of the Ombudsman are independence and transparency. It is just as pertinent to emphasise the importance of good administration for the public and for the authority of the EU in the eyes of our citizens. It is good that the committee supports the Ombudsman in his efforts to create regulations for good administration. The principle of good administration must also be included in the EU Charter of Fundamental Rights which is being drafted.
From the report it appears that only around 30% of the complaints to the Ombudsman fall within his sphere of responsibility. For that reason there has to be closer cooperation between the Ombudsman and national and regional ombudsmen.
Mr President, ladies and gentlemen, it is a pleasure for me to participate in this debate today, together with Mr Söderman, the Ombudsman, whose work in the service of the citizens of the Union is very important. The Commission takes a very positive view of this work.
I wish to say that the Commission believes that the citizen should always be the focus of our concerns. The citizen is ultimately the beneficiary of our activities and is our raison d' être.
In this respect, both the Committee on Petitions and the Ombudsman play a key role, on different levels and with different purposes, but they are both nevertheless essential to the improvement of the operation of the institutions.
The Committee on Petitions deals with the specific concerns of the citizens and, in this respect, as has been pointed out by Mrs Lambert - who I warmly congratulate on her report - the petitions presented to Parliament illustrate the problems of the citizens in relation to European administrations and also, in many cases, national administrations, at the same time highlighting the legislative vacuums which exist on both European and national levels.
The Ombudsman, as indicated by Mrs Thors - whom I also warmly congratulate on her report - deals with complaints against institutions and bodies of the European Union with regard to the deficiencies of its administrations. He urges us to improve the management and quality of services by indicating the weak points to us, the points which need improvement and greater attention.
However, nobody wants a more effective and transparent administration as much as we do. It is we who are responsible for this administration and to this end any criticisms of our defects are welcome. We can only confront our defects if we know what they are. I must insist that this is why we give such importance to the work of both the Ombudsman and the Committee on Petitions; so that the institutions may work properly.
With regard to Mrs Lambert' s report, I would like to deal with two specific issues. One of them, relating to cooperation between institutions, is essential to the improvement of the operation of the Committee on Petitions and its capacity for action. In this regard, I would like to express my satisfaction because the report highlights the constructive role of the Commission in the examination of petitions and because it considers it to be satisfactory on the whole. It awards us a sort of 'pass' , and I thank you, but we will try to improve. We see this is as a stimulus to make a greater effort, to work better and cooperate more.
Secondly, it proposes a review of the examination procedures of the Committee on Petitions. It seems to me a great idea to rearrange the examination of petitions by themes, to give specialised rapporteurs the task of examining these petitions with greater care, and, where necessary, to draw conclusions which will allow the deficiencies to be corrected, take decisions to resolve possible vacuums in legislative texts, or counteract the unwanted effects of these texts.
Furthermore, the Commission is prepared to consider a review of the interinstitutional agreement on the processing of petitions which would amend the one currently in force, from 1989, with Parliament and the Council, especially with regard to something that seems to me to be essential, which has been pointed out by some of the speakers, that is, the problem of the periods prescribed for reply. It is true that we sometimes take a long time to reply. It is not always the Commission' s fault. There are times when we are relying on responses from national administrations, but it is true that in this respect we have to make an effort to improve and make an even more satisfactory contribution to the work of this committee. I would like to highlight the importance of cooperation with other administrations. We wish to improve this cooperation as far as possible. The Commission is open to dialogue, both with Parliament, and with the Council itself, in order to reduce the time taken to produce replies and increase transparency and communication with Parliament and the Committee on Petitions.
With regard to the Thors report, I wish to say that we agree with the need to consolidate the independence of the Ombudsman as an institution and support his work towards transparency and openness.
Clearly, we consider that the principle which motivates decisions affecting the citizens is essential and we try to apply it in a systematic way. We also accept the definition of maladministration as being when a public body does not act in accordance with a rule or principle which is binding upon it.
Nevertheless, I wish to say that, as Mr Söderman has pointed out very well, the Ombudsman is a non-judicial body, and in that sense, it can in no way substitute judicial bodies. Its tasks are different from those of law courts.
I believe that it is very important, in the relations between the Commission, the Ombudsman and other institutions and bodies, to systematically respect the institutional balance laid down in the Treaties. It is true that the increasing reality of the institution of the Ombudsman, which in some ways is a younger institution than some of the other European institutions, requires some time to mature so that the citizens may become aware of it. The Ombudsman, in his report, has indicated that the number of complaints, investigations and inquiries over the last year have increased considerably, and this is simply the result of greater awareness of the institution on the part of the citizens. We also need time for the relations between the Ombudsman and the other institutions to mature in order to establish the desired balances and resolve the obvious tensions which may occur until things are working properly. However, I must say that, so far, the cooperation between the Commission and the institution of the Ombudsman, represented, of course, by Mr Söderman, has been wonderful.
I would like very briefly to point out that these institutions are important because any action by an administration may at some time display a lack of transparency, a lack of efficiency, a violation of basic rights or even corruption. However, I wish to say that in no way can we portray the Community administration as particularly laden with defects. If we compare it with other administrations, I believe that it compares very favourably and that we score highly in these areas.
Ladies and gentlemen, finally, I would like once again to congratulate the Ombudsman, Mr Söderman, on the work which he is doing, on the significant increase in his actions and his work, on his cooperation, although he sometimes makes criticisms, but that is his job and his role, and we in the Commission understand that.
The drawing up of a code of conduct applicable to the relations between Community officials and the citizens is a priority, and work is being done in that area by Mr Kinnock and the Commission in general. With regard to the amendments of the Statute of the Ombudsman, the competent parliamentary committee must issue an opinion in accordance with Article 195 of the Treaty, and when Parliament takes the initiative, we will analyse all the relevant issues.
I would like once again to congratulate the two rapporteurs, and of course congratulate and thank Mr Söderman for the magnificent work which he is carrying out with independence and rigour.
Mr President, I am grateful to you for giving me the floor to answer questions.
Mr Turco asked about the right to complain by e-mail. This has been possible with the European Ombudsman's office for some years now, since Mr Dell'Alba made us recognise that this would be important. At the moment about 20% of the complaints we receive are by e-mail. If you look at our website you will find a form which can be sent directly by e-mail.
Mr Paasilinna said the website could be developed in that direction. We already have direct access to all national or regional ombudsman websites, but this could be further developed.
Mr Raschhofer spoke about the draft regulation on public access to documents, which has been debated. I should like to stress that this draft regulation is now before Parliament. The committee work can start. In the discussions I have had with Mr Prodi he told me that he is ready to consider favourably all well-founded proposals to improve this regulation. This is now before Parliament.
Mr Malmström mentioned ignorance about the Ombudsman's office in some Member States. Our difficulty has been that, if we make too much propaganda about ourselves, we get too many complaints falling outside our mandate. So we try to find those citizens who have a problem with the administration and might have reason to complain.
Members of Parliament are a very important source of information for many citizens. I would be very glad if you would take part in the work of making the opportunities for submitting petitions and complaints better known to the citizens.
Thank you kindly, Mr Söderman.
The debate is closed.
The vote will take place today at 12 noon.
Single European sky
The next item is the report (A5-0141/2000) by Mr Atkins, on behalf of the Committee on Regional Policy, Transport and Tourism, on the Commission communication to the Council and the European Parliament on the creation of the single European sky [COM(1999) 614 - C5-0085/2000 - 2000/2053(COS)].
Mr President, we meet at a time when congestion in our skies has never been greater. According to the statistics, the incidence of a 15-minute delay has risen from 12.7% in 1991 to 30.3% in 1999 and is still rising. We are worried not only about the effects that congestion has in terms of inconvenience and the implications for the economic stability of our Union, but we are also concerned first and foremost about threats to safety that may result from it.
It is a fact that there is a shortage of air traffic controllers. It is a fact that there has been a lack of investment in air traffic control systems. The demand for air transport is rising almost daily because of cheap fares, the desire of people to travel abroad on holiday and on business or even to be able to take a few days' break at the drop of a hat has added to this pressure. Whilst this pressure has been growing, we owe it to those working in the system to congratulate them and thank them for what they have done. Unfortunately - and this is not entirely their fault - they are not coping with the pressures as well as we would wish: we have all had experience of that only recently, as a result of the delays caused by the strike in France.
All this, then, has a detrimental effect upon the mobility of our citizens, and in terms of the economic and financial and social costs for our businesses and a wide variety of other people affected on a day-to-day basis by what is going on. I would like to congratulate Commissioner Palacio for having the initiative to bring this to our committee in the terms that she did, and with the force and verve that she has shown, initially, in setting up the high level group, and also in the leadership that she has given to addressing this problem. What has been produced by the Commission is a major contribution to dealing with the saturation of airspace.
The Council of Transport Ministers needs to take a political decision to address this. We cannot put it off any longer. It needs attention now. We need a single sky over a single market but at the same time we have to recognise that individual nation states have views about how these matters should be addressed, particularly insofar as they affect the livelihoods of the workforce and also the use of national airspace for military purposes. Military airspace and its abuse in some countries is something that we also have to address not just in terms of the space that is taken up by military aircraft, but also on occasions the abuse of the civil air corridors by military aircraft not abiding by civil air procedures. This too is an area which need to be addressed.
In this report I have proposed - and the committee has broadly accepted - a suggestion that Eurocontrol should be a regulatory body with more powers, more effective sanctions and with the right of appeal for those who are affected by it. By the same token, we think that the provision of air traffic services should be open to liberalisation, subject to what each individual country decides is appropriate for itself. As Members may well know, in the United Kingdom we have addressed the subject by introducing a principle of privatisation. That may be right for us. It may be wrong for others. It is up to individual nation states to decide, but they must decide to address this problem of the division between regulation of their airspace on the one hand and the air service management provision that could be offered by others or other organisations.
We do believe that there should be objective and independent criteria on how the system is managed, with incentives offered for the achievers and penalties offered for those who do not meet the desired levels. We think that passengers should be compensated for unjust delays and that their rights in these cases should be clear and well known. But above all we wish Commissioner Palacio, with our support, to press the Council of Ministers and all those associated with this to take urgent decisions.
If there is one across-the-board criticism of the report from the industry, it is that perhaps it does not go far or fast enough. This cannot last any longer. We must address this issue now.
Mr President, I would like, if I may, to deliver very briefly a few comments on this report.
It seems obvious that we need to completely rethink the organisation of air traffic control in the European sky. In this respect, the Commission' s initiative is commendable. A re-think is one thing, it is also obvious that everything must be carefully reviewed, but I think we should beware of a certain number of preconceived ideas found in reports, communications and speeches on this topic.
It also seems obvious that the political division of the European sky no longer corresponds to the technical requirements and market requirements. I was extremely surprised to learn that in today' s Europe, political boundaries still prevail when it comes to the organisation of air traffic control.
A European air traffic control space must be created, but must this area be completely unified, and according to which criteria? I have many doubts as to the conclusions of the report.
It seems obvious to me that there are a number of advantages to dividing up air traffic control, as air traffic control involves segmenting the territory and technical security limits, but also human limitations mean that each air traffic controller, each control tower can only have a limited territory and a limited number of flights to monitor. In this respect, the cellular, segmented organisation of the European territory must be retained and, in a way, improved.
I am therefore in favour of an increase in the number of air traffic control centres as, not the unification of the whole control system, but the unification of the legal system and also technological unification takes place, as this report, and the research behind the report, have highlighted the absence of European will...
(The President cut the speaker off)
Mr President, Madam Vice-President, ladies and gentlemen, first I want to give very warm thanks to my colleague Robert Atkins for drafting such an excellent report. He took great trouble not just to comment on the Commission' s proposals but also to outline them. I regard the broad line of separating the regulatory from the operational function as the right one. Indeed in paragraphs 4 and 5 we note again that our Parliament has now decided on two occasions that the regulatory function is to be transferred to the European Union.
That brings me back to the last speaker. Of course we have to distinguish between possibly having several or many service providers in the operational field, but the regulatory function must remain with, or more to the point go to the European Union. Nor is that in any way a problem. Today we have 15 Member States in the European Union, and 12 more have applied to join. If we start to proceed according to the EEA system even at this point - defining the common rules and then asking the candidate states their opinion - we can integrate them. That is why I also think it is a good idea in the present situation for the European Commission to pool Member States' interests in regard to the regulatory function in the framework of Eurocontrol. We do not need multilingualism, we need unanimity on the question of the regulatory function.
I really would strongly urge the Commissioner to refer the proposals Parliament will be deciding on today back to the High Level Group and to continue ensuring that this working group produces very sound practical results. We have great respect for the vice-president, for she set up this group of military and civilian experts and the work is progressing well. There may still be some resistance in individual countries. We wish the vice-president much luck and success, so that come October we can submit an excellent programme.
Mr President, can I first of all, on behalf of the Party of European Socialists, welcome the Commissioner's initiative. We share her objectives, we support her aims. However, we do perhaps regret the lack of integration with other initiatives that she is pursuing, which is apparent if one reads her communication.
We also note the lack of political will that exists within both the Commission and the Council, although it is worth perhaps reminding ourselves that this initiative started with the Council in June last year when it requested the Commissioner to bring forward this communication. Indeed in March of this year, the Council in Lisbon sought further progress, progress which I am sure we would all endorse.
The Party of European Socialists also supports and indeed welcomes the rapporteur's carefully judged position. It is subsidiarity in action: European where necessary, national where possible. I would like to thank him personally for taking on board many of our concerns, not least in the area of safety, which I acknowledge is now the number one priority for him in his report. The key concerns of the PSE include a regret at the lack of analysis of the real cause of air traffic delays. Airports' runway capacity, airline planning, passenger behaviour, airport infrastructure, as well as the shortage of controllers which was mentioned by the rapporteurs. A second concern of ours is this key principle, which we support and which needs to be developed further, namely the separation of regulation from service providers. That has to be a key building block of our new approach. Eurocontrol too must be reformed and revamped and relaunched.
The third principle we support is liberalisation but not privatisation; and fourth and finally we want to see these proposals developed in conjunction with the proposed European Aviation Safety Authority. Indeed, above all, safety first should be our guiding rule, and I am sure it will be our guiding principle in the months to come.
Between 1986 and 1996 air traffic in Europe doubled. It will double again in the coming ten years. We need to tackle this issue urgently and swiftly but in a coherent way. What we want to hear perhaps from the Commissioner today is a clear timetable from her as to the speed at which she will be acting in the months to come. We all know there will be people waiting in airport lounges this summer asking, why their plane is delayed, not for minutes but for hours. Hopefully the Commissioner today can bring forward a timetable for when those delays will cease. I look forward to her comments, particularly bringing this Parliament up to date on the conclusions last week of the Council which received the interim report of the high level group. I urge colleagues to back the rapporteur's proposal and I urge the Commissioner to bring forward a very clear timetable.
Mr President, Commissioner, ladies and gentlemen, Sir Robert Atkins has, in my view, compiled a sound report. He clearly indicated the direction we need to take, because we find ourselves in an absurd situation where we have a unified market for aviation but over and above that, we have an airspace, which has been divided up in an illogical manner. A number of MEPs have already described the effects of that. It is obvious that, if we want a single sky, we need to make investments, as the report clearly states. Thousands of people need to be recruited and investments made in technical infrastructure. As such, it is clear that money has to be earmarked for this. It also means, and I believe that this aspect is more complex, that political decisions need to be taken very quickly. And in reality, these can only go in one direction. We need to tackle the issue at European level. We are all agreed that Member States need to finally decide for themselves what they want do. National airline services also need to realise that their time is up, that we need to lift services to European level rather than national, as this is the root of the evil, if I can put it that way.
Needless to say, services need to come first, because air-traffic control does not exist in isolation. It is a service to airline companies and its customers. People sometimes overlook this aspect and only focus on their own patch. If we talk about services within a unified market, this means, of course, that monopolies are then a thing of the past, that we need clear European legislation and that we must move away from monopolies in the service industry. We are all agreed on this, and I therefore hope that we can make good progress. An important point, as Mr Watts has already pointed out, is safety. Nobody should compromise on safety. As such, Commissioner, what matters more than anything is that once the high-level group has published its findings in October, we need to receive proposals from yourself as quickly as possible. I do not think that this will cause any problems for you. Then, everyone will need to put pressure on the Council of Ministers, Member States will need to take decisions that need to be taken and take the course which we have indicated a few times in the European Parliament and which is once again highlighted in Sir Robert Atkins' report.
Mr President, the report deals with the problem of increasing air traffic. I want to focus on just one aspect of this report or, more specifically, on a major omission from it.
A number of proposals are put forward but for me the problem with this report is its main thesis that congestion can just be solved with the liberalisation of the air traffic management and control system. What the options are doing is focusing on technical fixes, not the underlying trends. Certainly a single European sky would increase the efficiency with which European air space is used. Improvements in air traffic management would make more space available. Restricting the use of military air space would also make a significant difference. But none of these technical fixes are going to make a long-term impact unless we address the underlying problem, which is the unsustainable growth of air traffic. By failing to link the issue of congestion with air traffic reduction the report misses out on a vital strategy. It can be compared to rearranging buckets under the tap to stop a flood without considering the possibility of at least turning down the tap a little to reduce the flow of water.
Consider the facts. The Commission's recent report has already said the growth of the aviation sector is unsustainable and must be reversed and that growth is forecast to double in the next 15 years. That causes major congestion problems but it also causes major environmental problems as well - not only the noise and pollution for people living around the airports but also the impact on global climate. Air transport is already the world's fastest growing source of greenhouse gas emissions and could account for up to 15% by the year 2050.
Unfortunately this report fails to make the vital link between congestion and air traffic reduction and therefore misses a vital opportunity to address these problems in a lasting manner.
Mr President, Commissioner, I think there is some ambiguity regarding the expression "single European sky" , because air traffic control is in fact, as you are well aware, already a European field of activity. There is already a European system for controlling the air space with Eurocontrol and there is already a body, the Central Flow Management Unit, based in Brussels. This is not perfect, of course, but they do already exist.
The situation must therefore be improved starting with the statement, which is patently obvious, that delays have increased and that with traffic on the rise, they will become worse. It is recognised that there are many causes of delays but, in the end, I find that we are facing an offensive presenting air traffic control as the only reason for delays. I believe it would be sensible also to concentrate far more on the problems of types of plane, types of flow, stopovers and of course the continuing defence-related problems.
I feel as if we are involved in a headlong pursuit to implement solutions that seem obvious, but that do not take account of the specificity of air traffic control. Mr Zimeray said this earlier: yes, a plane journey is divided into different areas and the denser the traffic, the more divisions there are. Why? Because dividing things into different areas is the human way of controlling or managing a number of aircraft. Therefore, in my opinion, thinking that there would be too many control centres is nonsense. Why not say in that case that there are too many aircraft? In addition, as far as I know, there are no specific air traffic control hold-ups at borders either.
The great proposal that is put to us for improving traffic consists of separating regulatory and control functions. But what is the value of such a measure? It may well be necessary to consider more relevant divisions, why not? But that is not what is being proposed. The separation of functions would lead to the liberalisation of air traffic service provision, establishing, as indeed the Atkins report states, a liberalised internal market. Air traffic control is not an airline, nor is it a market sector. Let it not be forgotten that its main function is to ensure safety. I believe, however, that it is contrary to the interests of safety to subject aircraft control and monitoring bodies to market pressure.
The ability to invest in new technological tools and training must therefore be safeguarded. In France - and I am not trying to make France a model - there is a general directorate that governs everything and, in the past few years, investments have been made and air traffic controllers have been recruited. The system is highly effective. On what grounds would you want to break...
(The President cut the speaker off)
Mr President, this report takes as its starting point an observation which is familiar to all Members of the European Parliament, as frequent users of aircraft as a means of transport: the skies are becoming more and more congested as a result of the growing demand for this form of transport.
This surfeit of aircraft inevitably goes hand in hand with delays in air traffic, causing frustration for passengers, for companies, for business and for tourism. We share the rapporteur' s opinion that air transport must be seen as a coherent system of operators, airports and air traffic control services, the component parts of which are directly interlinked and that only a study of this system as a whole will solve the problems of airspace capacity.
We therefore welcome the creation of the High Level Working Group, comprising both civilian and military representatives and chaired by Commissioner de Palacio, who has committed herself to studying the issue of flight delays with a view to minimising the problems they cause. She will in due course be submitting a report on this issue to the Council.
Our hope is that this final report will focus on drawing up viable proposals and practical, realistic and effective solutions to the problem of air traffic delays in Europe. We also hope that this report will abandon controversial suggestions that contribute very little to achieving this, such as advocating unrestricted competition between providers of air traffic management services. We fail to see the connection between this so-called liberalisation and the issue of delays, which must be resolved as a matter of urgency. Furthermore, any proposed solutions must respect the national sovereignty of the Member States and restrict the centralisation of regulatory action to absolutely essential matters. Any proposed solutions must also safeguard the particular requirements of defence and the specific military needs of each country and honour the commitments that all countries have made in the framework of international organisations.
This does not mean that those countries are not obliged to make air traffic in high air space as flexible as possible and to seek more efficient ways of linking this with military operational needs. The European air management programme, whose purpose is to achieve complete coordination and integration of ATM systems at European level, must also continue to be expanded under Eurocontrol. The programme must be continued, because the problem lies not so much in the way air space is divided up, which could perhaps be justified in terms of ensuring that there is an appropriate number of aircraft and routes for each controller, as in the technical harmonisation of ATM systems.
Mr President, this is a valuable report: it deals with a very sensitive and, I would say, extremely technical issue, although the problem is essentially political.
There has been talk of the fact that there are too many aircraft in the sky, that one controller has too many aircraft to deal with, etc., but we need only look at the United States of America, which is the most advanced country in the world in terms of aeronautics, where these problems are dealt with and, although they may not be completely resolved, adequate solutions have been found. One basic fact stands out in particular: the United States only operates one central air traffic control system while in Europe there are still 15 separate control systems. We also have to take Switzerland into account as well as the border countries. All these factors are difficulties which we will have to overcome.
It is therefore right to call for a single air traffic control system, at least for the whole of the European Union, which clearly needs to include Switzerland for technical reasons. This is the basic point and it will enable us to resolve a number of difficulties as well as promote technical development, and here I am referring to the TCAS, GPS and GNNS systems, which clearly facilitate a more even flow of air traffic.
I would like to finish by expressing some doubts regarding the application of the principle of subsidiarity: it is a fundamental principle but one which is not always easy to apply. Along with shipping regulations, air transport and air traffic regulations could genuinely be described as the most international rules in existence, and it is therefore difficult to break the matter down into different areas of responsibility.
One last thing: I see that the report principally targets the large air carriers and airlines. Let us not disregard other air space users such as air-taxis, private companies and private users flying club aircraft.
Mr President, Commissioner, securing a place in the transport market is an uphill struggle. This is certainly true if the competition is fierce, the pressure is on, there are worldwide cooperatives and external cost items are considerable. This is the situation which the aviation sector currently faces.
We need to consider the future of the sector for the reasons set out above. In my opinion, we should not accept unlimited growth as a fait accompli. It is true that certain freight cannot be transported in a way other than by air, but the vast majority of freight can. We should tailor our policy accordingly. This, however, requires long-term efforts and specific, effective investments in alternatives. We are not that far advanced yet. Indeed, the development of the Trans-European Networks has been a mixed success.
We now need to look for alternative solutions in the short-term. In my view, what matters most is using the available space in the most effective way, both in terms of airspace and aircraft, which requires both personnel and organisational measures, as pointed out by the rapporteur. By creating one single European sky, we will provisionally have enough airspace to allow us to come up with structural measures to impede the unbridled growth of aviation, based on the current state of affairs. After all, this is what needs to be done if we want to realise the ambitions of a sustainable transport policy. It is important not only to facilitate, but also to restrict where necessary.
Although the rapporteur' s initiatives are sound, it is early days and we should not rest on our laurels. We should keep thinking about the future of the transport sector and aviation, in particular.
Mr Atkins' report addresses an issue which is perhaps the most important issue which either Mrs de Palacio or we in the European Parliament will have to deal with over the next four or five years and I must start by congratulating Mr Atkins on his approach in this specific report.
Despite which, there is clearly a huge problem here. Overall delays in flights have risen from 12.7% in 1991 to 30% in 1999. By 2010, the number of flights will have more or less doubled, resulting in wasted time, financial loss, saturation and, hence, safety risks. Eurocontrol has proven to be inadequate as a mechanism for managing air traffic. It is therefore absolutely essential that Vice-President de Palacio take decisive action, as she has done so far, in order to establish a real single European sky. The Member States must overcome their perhaps justified anxiety as regards the management of their airspace and, at some point, must take a longer-term view of newly-emerging needs which goes beyond their borders and beyond the present situation. We need to take immediate action and to regulate the myriad technical details, such as relations between civil and military aviation. In the meantime, however, passengers must be compensated for delays by airlines and must, of course, be apprised of their rights.
I should like to close my intervention by reminding the House that, when the European Parliament voted on the report for the Intergovernmental Conference, it took view that the regulatory operation of air traffic in Europe, in our Member States, should be taken over by the European Union.
Mr President, I thank Mr Atkins for his report and also for his willingness to cooperate and work with not only my group but other groups in coming up with this document.
There is no doubt that air traffic control delays are a problem. A visit to any of the major airports at this time of year will make that obvious. I hear that the average delay is said to be 20 minutes. All I can say from my experience is that somebody must be picking on Manchester very badly because I have not yet flown with Sabena from Brussels to Manchester when we have ever got anywhere near a 20-minute delay. I can safely say that the timetable now is just a mere guide, not a definitive object, when planning travel.
It is a clear problem that we need to address. The report must consider all the issues involving air traffic and adopt a twofold approach as proposed by the Commission. But not all delays are due to air traffic controls. It is the greatest cop-out in the world for airlines to say to passengers that the delay is caused by air traffic. There is never anybody from the air traffic controllers in the airport to turn around and say that is not true. Frankly, a lot of the delays are caused by the inefficiencies of some of the airlines themselves. Passengers go missing. It never ceases to amaze me the number of passengers that go missing in airports! What do these people get up to, I ask myself? Invariably they cause delays as much as air traffic.
The issue of Eurocontrol is important. We support the compromise that is made in point 8 with regard to Eurocontrol. We also support the need for the military to give up some of their air space.
Finally, there are some TDI amendments with this. I am particularly interested in Amendment No 24. I can only assume that the TDI group must...
(The President cut the speaker off)
Mr President, I would also like to thank the rapporteur for an excellent report. Experiences from last Monday reconfirm that this is a very important report indeed. Many Members of Parliament had a journey here to Strasbourg of up to fifteen hours. Flights were cancelled, and many were severely delayed. This situation is absolutely intolerable. Airspace is badly congested, flights are continually late and the rights of air passengers are totally non-existent.
The report proposes relevant action that must be put into effect right away. However, I do not believe that it will be sufficient, as air traffic is expected to double over the next ten years. Short flight routes must be withdrawn in favour of rail, leaving room for longer flights, as there are simply no alternatives to these. Reports aimed at improving the competitiveness of rail transport are, from this point of view, very important. Environmental levies, which are being planned for air traffic, should not constrict long flights unfairly, but should work as an incentive to withdraw short flights in favour of rail.
Mr President, Commissioner, with globalisation we have discovered with pleasure that, above all, aeroplanes can take us from our own city to any corner of the world, and we have enjoyed this so much that we can no longer live without flying. However, just as we discovered the congestion of our cities by motor vehicle, it is now airspace which is becoming clogged too frequently. We regularly suffer delays, we lose our luggage and we have suffered all kinds of work-to-rule or trade union strikes.
We passengers believe that we must establish and defend our rights and manage our airlines, airports, flight timetables and air traffic control better. However, we often also think that we have to share the sovereignty of the air more amongst all the Europeans and that there is a large section of the airspace with is reserved which we do not take social advantage of in the way that our times demand. Therefore, as well as reforming Eurocontrol, increasing the number of radio communication frequencies and implementing new and better technologies for tracking so that more air corridors and more planes can be fitted in, in these days of normality it is necessary for civil commercial aviation to be able to use the reserved spaces, especially in the highest quotas and highest altitudes, which do not usually have too much military use. The citizens demand it and I believe that it is possible to find a solution which is perfectly valid for all, sharing - I insist - sovereignty and the reserved space used by military aircraft.
Mr President, Commissioner, ladies and gentlemen, like the rapporteur and the previous speaker I think we urgently need to take the appropriate measures to tackle and eventually put a stop to the constant increase in delays in European air traffic. The discussion in committee and again here in plenary today keeps centring on the best ways and means of changing air traffic management. Sir Robert Atkins, for whose expertise I have enormous regard, and a majority in the Committee on Regional Policy, Transport and Tourism believe the prime way to achieve this objective is through liberalisation measures.
Liberalisation will without doubt increase the number of providers, but it will not resolve certain problems and will even create new ones. Firstly, so long as the Member States give precedence to their justified national interests over the general European interest in regard to the coordination and use of European airspace, we will see no radical changes. Secondly, that is another reason for Eurocontrol' s poor efficiency. No matter whether the regulatory and control bodies are separated or not, whether you liberalise or privatise, so long as there is no political will to accept that European airspace issues can only be approached on a pan-European basis, another ten reports will not help either!
Thirdly, priority must be given to the civil use of airspace. In a peaceful and united Europe there is not one logical reason for reserving a large part of airspace for the military. Fourthly, do you not agree that if we make a kind of fetish out of liberalisation, it is highly likely that there will be fewer and fewer service providers for less lucrative routes and that there cannot be fair competition unless we lay down binding, uniform, social and security standards?
Fifthly, we do not need the Commission to use its influence on national governments in the event of domestic industrial disputes, as called for in paragraph 14 of the report; we need a smoothly running social dialogue between all the players involved in air traffic!
Mr President, Mr Atkins' report raises a number of real problems in the development of the air travel system in Europe.
First of all, the matter of safety. The strikes that sometimes disrupt traffic take thousands of passengers hostage without proper warning. Increasing numbers of intolerable delays are not, as has already been stated, solely due to overcrowding in the sky, but to also the airlines' attempt, for reasons of cost-effectiveness, to rotate their planes with excessively short, unreasonable and ultimately impossible turnarounds.
The report, however, omits to bring up one fundamental issue: the issue of traffic rights. At the present time, it is extremely difficult for a European company with a line serving, for example, Paris, Houston and San Francisco, to board passengers in California, as this is legally considered as cabotage, whereas an American company serving New York, Madrid or Paris, may board passengers in Spain for disembarkation in Europe. It is in the international negotiation of traffic rights that this concept of European air space...
(The President cut the speaker off)
Mr President, it has been noted that air transport is increasingly accessible to a greater number of our fellow citizens. This democratisation is admittedly welcome, but raises important questions for the future: increased traffic, overcrowded airports, congested skies and lack of respect for the environment, in particular in terms of noise pollution.
The desire to create optimum air traffic control in Europe is based on good intentions, but why should the Commission challenge the air policies of the Member States and their bilateral agreements through a single air space? Of course, I agree, on the one hand, with the goal of rationalising the movement of aircraft and, on the other hand, with the goal of aiming for improved traffic flow, while fully respecting consumer protection and passenger safety.
I would like to believe Mrs Palacio when she assures us that, and I quote, there is "no reference to creating competition between air traffic control services or their privatisation in the works of the Commission" . But in that case, the staff concerned would have no justifiable need of trade unions?
The Commission is demanding the advent of a proper air traffic management authority, a strong regulatory authority. I say no. No to a complete overhaul of Eurocontrol. No to a new regulatory structure - after all, the current system effectively organises, particularly with regard to safety, a balanced flow of traffic while respecting the national systems which all states are entitled to. No to the Commission representing the Member States with regard to external States, thereby destroying any political decision-making power in the field of air transport.
Mr President, Madam Vice-President of the Commission, both the Commission' s communication and the rapporteur' s report, which is magnificent, are in line with the European Council of Lisbon, which asked the Commission for a series of specific proposals as soon as possible.
It is now for the Council to take the necessary and urgent political decisions which will allow the single aviation market to be supplemented with a single air traffic control system.
The growth in demand currently stands at between 5% and 7% and it seems that it will follow the same trend over the next few years. This makes it even more difficult for the European air management systems to do their work, since they have shown themselves to be incapable of dealing with this development and they are the cause of 50% of delays, although it is true that there are other causes, such as the limitations of the airports and flight schedules which do not take account of the limitations of the infrastructures.
Another cause which makes the current system ineffective is the different organisation of the civil system and the military system, as well as the different standards of technical equipment on the ground. The airspace must be accessible under the same conditions for general, commercial and military aviation, which does not mean that we should not give priority, or indeed exclusive access, to the military in the event of crises.
However, the mere fact that a crisis may occur does not mean that certain Member States can justify maintaining the conditions which prevailed during the cold war. It is necessary for the civil and military controllers in the control centres to work in close cooperation.
There is a clear need to achieve more effective cooperation between the different users of the airspace, and I believe that that cooperation and a joint approach should be sought at European level.
I congratulate the rapporteur and the Vice-President of the Commission for the opinions they share on an issue which is so important and so sensitive in the daily lives of our citizens. Mr Atkins' report is detailed and balanced, and it presents the current and correct position of this House.
Lastly, Madam Vice-President, please take note that we are aware of your efforts and we will support you in the line you have taken.
Mr President, I must express major reservations with regard to the Atkins report as it bears the stamp of commercial interests concealed behind the best of intentions. In actual fact, the airlines would like the air traffic control sector to be completely liberalised, not so much for reasons of safety, interoperability or reducing delays as to be able to access a market of air traffic control services that would enable the more powerful among them to purchase more expensive, secure slots and leave the problem of delays to other airlines and private aviation.
Under cover of a single sky, such liberalisation would actually offer us a multispeed sky. I have no other way of explaining the witch hunt undertaken in this report with regard to civil air traffic control alone. We all know that this only represents 30% of delays, which admittedly are worth combating, but which essentially depend on military constraints. This is a political problem that depends first and foremost on politicians. We all know that the considerable increase in air traffic is the main underlying cause of overcrowded and saturated skies. We all know that the number of runways and landing platforms would have to be reduced in order to have any chance of a break, a simple break in the saturation.
Finally, in my country, the airlines have chosen to set up shuttles that send a dozen low-capacity aircraft from each provincial French town every morning between 6.00 a.m. and 8.30 a.m. to Paris alone. Is it the fault of air traffic control if they refuse to allow all these flights to land simultaneously in Paris?
These are the fundamental causes of air delays. Naturally, the single sky must be set up through a reformed Eurocontrol and harmonised control services at European level. However, personally I cannot imagine collective safety services that are dictated by profit alone, controlled by shareholders. In addition, I cannot imagine tomorrow' s single European sky becoming an sky shared unfairly between airlines.
Commissioner, I hope that, in preparing the future directive on the single sky, the Commission will be able to handle this matter by taking a calmer and more impartial overall view.
Mr President, I am acting as the representative of the air traffic controllers protesting against the European Commission proposal which, in the name of the attractive slogan "single European sky" , will clear the way for the privatisation of air traffic control.
The Atkins report clears the way for the monopoly of private groups that have their eye on air traffic control which, with the increase in traffic, is likely to make money.
This reports mentions delays, which are, apparently, increasingly frequent. But how would subjecting air traffic control to the requirements of private profit possibly put an end to delays? It is precisely the airlines' quest for profit that has led them to make the choices that cause these delays.
It is in the interests of passengers and their safety, and in the interests of employees in this sector for air traffic control to remain a public service, dedicated exclusively to ensuring the smooth running of air traffic. Competition and the quest for profit in an area as sensitive as air traffic control will inevitably lead to disaster. If it is necessary to put an end to national peculiarities with regard to air traffic management, and if it is legitimate to unify the European air space, this must be achieved by rejecting any idea of privatisation, competition, or quest for profitability, and we will vote against this report.
Mr President, I really must congratulate my colleague, Sir Robert Atkins of the British Conservative Party, on his most excellent report on the Single European Sky.
This proves beyond doubt that the overarching ambition of the European Union is a single nation with its single national flag, its single national anthem, its single legal space, its single national borders and now the citizens of Europe will soon be able to breath single European air. However, after the failure of the single land policy, known as the CAP, the single sea policy, known as the CFP, we can now look forward to a similar failure of the single sky policy. Not least, given the number of strikes in air traffic control, I suppose we can now look forward to the single European strike. But you have struck a real blow for the Eurosceptic movement in the UK, Sir Robert, I congratulate you.
Mr President, It is quite true to say that air traffic delays need to be urgently addressed. However, it is also worth noting that 33% of ATM delays recorded between January and June 1999 were mostly due to temporary capacity reductions associated not least with the Kosovo crisis. The real problem lies in the sectors straddling areas north and south which include Switzerland, France, Italy, Spain, parts of Germany, Maastricht upper-air space and these are responsible for 44% air traffic flow management delays and 30 bottlenecks.
At one time, Greece was part of that problem. However, the impressive results by the Greeks goes to show that the improvements can be made if there is strong action and real cooperation by national governments. All too often Eurocontrol is used as the scapegoat and is blamed for the present situation, but the real blame must lie with the inaction of national governments in the areas that I have outlined. It is quite clear that the European Transport Council must take immediate action to ensure that the air traffic control decisions are applied by all Member States Europe-wide. It should be remembered that Eurocontrol is the only pan-European institution in the air traffic management domain and must be supported.
Finally, one issue that was raised - the critical shortage of manpower to the tune of 1,000 air traffic controllers throughout Europe - needs to be urgently addressed by national governments. That in itself will go a long way to improving flow control. In addition, both airports and airlines need to look closely at their practices, as they too are responsible far too often for the high percentage of delays incurred.
Mr President, allow me to begin by offering my thanks to the rapporteur, Mr Atkins, for a powerful presentation, to the Commission for making this issue one of its priorities and to the Commissioner responsible, Mrs De Palacio, for daring to translate words into action. This has meant that the question of a single air traffic control has, in a short time, come closer to a solution perhaps than ever before. Of course, there still remains much to be done. In particular, a number of reluctant Member States need to be convinced, but that is precisely why it is so incredibly important for the European Parliament to give the Commission its full support today for the continuation of the work. We are, of course, in the middle of yet another chaotic summer for flights.
The development we are now seeing will result in a doubling of air traffic in the years following 2010. This assumes that we have had the necessary political decisions. Otherwise we not only run the risk of congestion in the air leading in the future to 15, 30 or 60 minutes' delay, which we can perhaps put up with, but are also in danger of no longer being certain of ensuring safety. This is something we must never put up with. It is in this light that Mr Atkins' report and the Commission' s presentation must be seen. The EU has spent a considerable amount of time and energy on tearing down borders and creating a single market. Everyone who travels a mile up in the air - and we are there quite often - can nevertheless see that there are borders everywhere. The report lays down an extremely tight timetable. I share this ambition. Let us together ensure that the summer of 2000 is the last summer with chaos in the skies over Europe. The Commission can actually achieve this with the help of the Atkins report.
Mr President, Madam Vice-President of the Commission, ladies and gentlemen, there has hardly ever been such a topical report as this one. Just in time before the summer break, when everyone goes on holiday and more and more people also travel by plane, today Parliament is considering questions of air traffic. A tiresome subject, as we all know, and as every air traveller finds out. We all suffer from delays that often last hours. It has now become a daily scene at airports to see every passage-way overcrowded with bored, irritable or even aggressive passengers. It happens to us MEPs very frequently, as it does to much of the population during the holidays.
Let me remind you of another aspect. When aircraft cannot land on time, that not only creates a great many personal difficulties for people on business trips who have to keep to their schedules but also produces extra costs and environmental pollution. So I welcome the fact that the Commission has submitted a report on these important subjects and that a High Level Group was set up to consider the problems of establishing a single European sky. I hope we will have the final results of its inquiries before us in good time in the autumn so that we can then really move on to taking concrete measures jointly with the Commission.
The safety aspect comes top of the list for all passengers, but especially for frequent fliers. Safety standards must on no account be endangered. That is why we need better airspace control and protection. Eurocontrol must satisfy all these safety requirements, but that means we also have to create the necessary framework conditions.
Mr President, I would firstly like to warmly thank Mr Atkins for his effort and the serious and rigorous work which he has done over the last few months and which, as the rapporteur for the Industry Committee, Mr Zimeray, has pointed out, illustrates the fragmented situation of our air space both with regard to the existing administrative borders as well as technological fragmentation, which is due to the different systems which are applied in different countries.
On this basis, we have to take account of a fact which is pointed out in the report: the increase in air traffic, the increase in delays. Of course, nobody knows better than the honourable Members what a problem this is.
We must make it very clear that not all delays are due to the management of air traffic; almost half of all delays are due to air companies, airports and sometimes weather conditions.
However, it is the case that 50%, or perhaps a little more, of delays are due to problems in the management of air traffic. I also wish to make it very clear that this does not mean it is the fault of controllers. It is not a problem involving the practices of people who carry out their work in conditions of great tension, difficulty and complexity, and who do everything possible to guarantee the highest possible level of safety. This is the main problem: how to guarantee the highest possible level of safety. The controllers sometimes have to do their work despite excessive numbers of flights, and a lack of human resources, which forces them to work longer hours than they should, and also with certain methods, certain technologies and certain technological supports which are not sufficiently developed.
I wish to make it very clear that this is not a problem with people, with the controllers, who, I insist, do wonderful work. I must say that it is truly impressive to see them at work because they are responsible for everybody' s lives, for the lives of anyone in a plane at any one time.
As the 'Single European Sky' illustrates , I believe that what is failing is the management system, since it is in a fragmented situation, divided up by administrative barriers, by administrative borders - in a European Union which has been able create so many common elements - and because of the artificial divisions between sky for military use and sky for civil use which persist in many countries, even though we left the cold war behind some time ago. Furthermore, this does not reflect the countries' real defence needs. This is because the majority of defence flights take place in low altitude areas of the airspace and not in the high areas. Furthermore, these areas of airspace are used for very few hours of the day, not every day, and in many cases just a few times a year.
What we need to do, ladies and gentlemen, is create a common airspace above a certain height, and manage it jointly - as one speaker said a moment ago - forgetting about borders in that high area of the airspace. We should stop talking about British, Spanish, French or Swedish airspace, and simply talk about European airspace in this high area, and leave the area below 29 500 feet, or 31 000 feet - we will have to specify which area - to national management because there are other types of problems there and its military use is more obvious. In any event, we must make the military and civil use of airspace more flexible, improve the efficiency of management and provide air traffic controllers, who are currently working in very complicated circumstances, with an easier environment which will allow them to do their work more effectively.
Ladies and gentlemen, you have asked me about timetables. In principle, the High Level Group, to which I am going to communicate Parliament' s conclusions at the next meeting on the 14th, will finish its work by October. Therefore, the resulting specific proposals will be presented during the subsequent months and we hope that the specific proposals will be under way by the next European Council in the Spring, under the Swedish Presidency. That is the timetable.
The 'Single European Sky' initiative in no way implies the removal of Eurocontrol. On the contrary, Eurocontrol is absolutely essential; it is an essential element which must be strengthened and supplemented since, within the European Union, we can go much further than the scope of Eurocontrol.
Furthermore, ladies and gentlemen, we must think in terms of a strong European common regulator and we must forget - because, of course, it is not going to appear in the Commission' s communication or proposals - the controversy, which in my view is artificial, between privatisation and non-privatisation. Let us not get into this argument. That is not the aim of this initiative. Countries may deal with this within their own competences, but it is outside of this 'Single European Sky' initiative. This initiative will allow us to guarantee a strong European regulator. That is what we are dealing with; creating a common airspace which can be used flexibly.
Ladies and gentlemen, I would thank all of you for your work, especially the rapporteur, Mr Atkins, and I would like to say that I hope that between us we will manage to improve the management of air traffic in one of the areas, which is not the only one, which leads to delays. We are also working to solve the problem of slots and other problems, but there is a time and a place for everything.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place today at 12 noon.
Health and safety of pregnant workers
The next item is the report (A5-0155/2000) by Mrs Damião, on behalf of the Committee on Employment and Social Affairs, on the report from the Commission on the implementation of Council Directive 92/85/EEC of 19 October 1992 on the introduction of measures to encourage improvements in the health and safety at work of pregnant workers and workers who have recently given birth or are breastfeeding.
The legislative instrument that we are considering today in the evaluation report referred to us by the Commission has run its course as far as contractual rights and social security systems are concerned. Thousands of female workers in various countries in the Union have benefited from it, but it is now out of date. It is out of date because the 1952 ILO convention has just been revised and there is an expectation that most countries in the world will substantially improve their maternity protection. It was and still is, of course, hoped that the Union will continue to be in the vanguard in social terms, in this area as in others.
But not everything is out of date, because in terms of organisation of work, there have been shortcomings in transposing the directive and even greater shortcomings in implementing it. In most countries, the three stages of job organisation are not being respected. These stages are: the employer should adjust the working conditions and/or hours of the worker to avoid exposure to risk; if that fails, the worker should be moved to another job; only if neither option is possible should the worker be granted leave, as this reduces the worker' s income and also her career opportunities.
By way of example, I must tell you that in some countries, not even a minimum period of recuperation is allowed for the mother, which the experts say should be around 45 days for a normal birth for a woman working in a normal job. Nevertheless, there are countries that are not complying with these rules at all, on the pretext that they are guaranteeing women a choice. We think that women must be guaranteed the option of enjoying an appropriate period of maternity leave, which they can share with the father, but that the leave should be assessed and guaranteed according to the risk to her own health.
Furthermore, this directive does not provide for a link between its own risk assessment provisions and other directives, particularly the framework directive on risk assessment and information for workers. Since there is no such link, employment of women is subject to unfair criticism because the costs of maternity-related risks apply exclusively to young women of childbearing age. These risks are being underestimated and should not be a matter for the employer or constitute an obligation on the employer only when the woman' s doctor informs the employer of her condition. Firstly, because this is too late: risks from radiation, chemically-charged atmospheres and poor working posture are well known now and all have harmful consequences for the health of the woman and her baby, particularly in the first few weeks. Secondly, these measures do nothing to protect the reproductive health of men and women. There is a considerable degree of infertility in the Union today: over 11% of European couples suffer from such problems, which result from lifestyles shaped by the economic structures within which we live, and also by the fact that measures are not in place to provide protection against these dangers. An example of this is the extreme temperatures that cause infertility in women and men. The Union, which is today in a position to do so, should draw up and implement legislation to this end. With regard to maternity leave, we are aware of the costs to economic activity of proposals to extend this leave. We also know that these costs are much higher when employing women, but health specialists recommend that a baby should remain at home for at least five months, protected from the outside world and, above all, growing up in a suitable psychological and emotional environment, which will provide it with the necessary balance for growing up with a sense of security, because it needs its parents. Parental leave should therefore be extended, and, if healthily divided between the parents, will benefit them both.
The directive should also take the informal economy and atypical employment contracts into consideration. Finally, I hope that the Commission will tell us what it is intending to do in this area, now that it has an extended legal basis, which includes Article 13 and ex Article 118. This means that it can certainly cover other aspects mentioned in the report.
Mr President, ladies and gentlemen, Mrs Damião has drafted a very good report and taken good account in it of my opinion for the Committee on Women' s Rights and Equal Opportunities. It is most important to everyone to improve the health and safety protection at the workplace for women who are pregnant, have recently given birth or are breastfeeding, both to protect the woman and to protect the unborn child. This is a general social issue and must be treated with the greatest care.
The Commission' s report on the 1992 directive is only concerned with the technical transposition of the directive and does not look at the situation at the workplace, which has to some extent changed, or at the changed role of women in society. The number of single parents has risen and women are more concerned with achieving economic independence. The Commission must submit a proposal for revision of the directive that takes account of all these changes, and it must do so as quickly as possible, this very year. There is a considerable need to improve the legislation. That applies to preventive health protection measures at the workplace for the mother and for the unborn child. Here we must avoid any risks. Any activity that puts their health at risk should without exception be prohibited. Periods allowed for breastfeeding should be regulated and there should be facilities for breastfeeding at the workplace. Maternity leave after the birth of the child should be at least eight weeks. There must be clear rules on financial support, both for the period of pregnancy leave and for maternity leave. The question of reinstatement also needs to be clarified. None of these necessary provisions must lead to discrimination against women or to a reduction of their chances of access to the workplace.
Mr President, ladies and gentlemen, today we are debating the implementation of Council Directive 92/85/EEC of 19 October 1992, which is one of the most important directives in the field of the technical and health protection of workers. I well remember its genesis and the problems that were discussed at the time. A positive aspect is that at that time, irrespective of the dispute about the legal basis, its importance to women workers in the single market was recognised and a first step was taken towards establishing minimum standards for the protection of pregnant workers and new mothers.
The Commission report before us continues to show up weaknesses in the implementation of the directive, which means we must increase our efforts to establish the protection of women during a special period of their life in law and in practice. Really it is very sad for a society to find we have to pay much greater attention to this area in particular. So I support the call to revise the directive as soon as possible. However, we will not manage it by the end of the year 2000.
Some of the demands that will have to be incorporated in a proposal for a revision of the directive are set out in the draft amendments before us, and the PPE Group can therefore support at least some of them. First and foremost, they include the call for a strict prohibition on dismissal during pregnancy and maternity leave, safeguards to ensure that on expiry of their leave the women will be reinstated in their job or given a comparable one and effective penalties for those who infringe that prohibition. For women who want to or have to reconcile working life and motherhood, anything else would mean penalising or unjustifiably discriminating against them in their occupational and private life.
Seen in these terms, the effective protection of pregnant workers and new mothers is one of the most important contributions to an active family policy. With a view to eastward enlargement and protection in those countries, let me also point out that the single market must not lead to discrimination against pregnant women and new mothers.
Madam President, Commissioner, I would like to start by thanking the rapporteur for her thorough, responsible and unreserved report. This is an extremely sensitive issue which is closely related to other matters which are regularly referred to such as the ageing population, the demographic trend, the low birth rate, the right to health, the right to work, the right to motherhood and the social value of motherhood. This matter cannot be viewed as affecting women alone: they must be protected and supported by society.
The 1992 directive, whose implementation in the Member States we are assessing today, is intended precisely to introduce minimum measures to encourage the improvement of the health and safety of pregnant women and women who have recently given birth and are breastfeeding.
The Commission's evaluation report shows that the directive has proved its utility in that it has been of some benefit in a number of Member States in certain areas of the issue, such as leave on grounds of health and safety, etc. However, apart from these points, which are of a general nature, we share the rapporteur's criticism of the Commission's report.
This report was overdue and limited almost exclusively to dealing with legal and technical transposition. There is a lack of concrete statistics and data on vital aspects of the directive, such as the monitoring of workplace risk assessment for pregnant workers and the frequency of work-related accidents and illnesses, and satisfactory information is not provided on the coordination of legislative adaptation of specialist inspection, penalties or scientific research for the detection, prevention, elimination and recuperation of professional hazards relating to pregnancy. We feel that there has been a lack of serious monitoring on the part of the Commission. There has been a lack of coordination between the health and safety directorate and the equal opportunities unit, and the ambiguity of the directive itself in this area has become apparent.
The delay in the production of an evaluation report - and I would remind you that, precisely because of the low minimum standards set, Italy was only persuaded to approve the directive on the condition that its implementation would be monitored very soon afterwards - should have led the Commission to put forward a proposal to revise the directive, particularly in relation to certain aspects referred to by the rapporteur: the length of maternity leave, the increase in the duration of maternity leave where risks are involved, a more precise definition of the concept of an adequate allowance, the prohibition of dismissal of women during pregnancy or maternity leave with effective penalties, the prohibition of any form of discrimination with regard to women's careers or the improvement of working conditions, the implementation of all the measures necessary to safeguard the health and safety of woman and unborn child, without prejudice to the woman's right to work or her career and encouraging breastfeeding through diverse measures.
In addition to taking all the necessary compatibilities into consideration, when they revise the directive, the Commission and the Member States should be motivated by the principle of non-discrimination and the recognition of motherhood and fatherhood as fundamental rights which are essential for a balanced society.
Mr President, it is important that women have good and secure conditions during pregnancy and childbirth so that mother and child have a good start, and it is important that pregnancy and childbirth do not reduce women' s opportunities in the labour market. We have a directive from 1992 which establishes minimum rights for maternity leave and women' s entitlements to financial compensation when they are absent from the labour market due to childbirth. The Commission has now investigated the Member States' implementation of this directive and, in her report, Mrs Damião quite correctly points out that the Commission' s report contains only a technical and factual assessment of the directive' s implementation and does not provide an evaluation of whether the directive in practice provides pregnant women or women who have just given birth with better conditions. She does not, therefore, think that the Commission' s report provides an adequate basis for carrying out a review of the directive. I very much agree with the rapporteur about this. I am, therefore, also opposed to our requesting a review of the directive now. I do not think we should demand a new draft directive which contains the right to a longer period of leave, together with demands for longer enforced leave, and which lays down more detailed requirements for financial compensation in a way that does not take the necessary account of the differences between the Member States' social systems. The existing rules make for great flexibility, and most countries guarantee women better conditions than the common regulations require. It might be wondered whether new regulations would mean very much in practice. In any case, maternity leave and financial aid ought to be given priority in the individual countries. However, I think it would be a good idea to obtain a better overview of what the circumstances are in the different countries so that governments can learn from each other' s good and bad experiences and inspire each other.
Mr President, ladies and gentlemen, the European Commission is required to submit a directive proposal on measures for workers during pregnancy, birth and breastfeeding by the end of 2000. The assessment of the existing measures, which was intended to lead to change, is four years behind schedule and fails to meet the requirements which the European Parliament prescribed at the time.
The Group of the Greens/European Free Alliance calls for an increase in the level of protection. The report mainly focuses on institutional aspects. In our opinion, this report should also embrace the right to return back to work to the same or an equivalent job after maternity leave.
We are asking for the rights of pregnant and breastfeeding women to be extended. In practice, women are often discriminated against during this period, despite rights on paper.
This is why we call for a reversal of the burden of proof. Employers will need to demonstrate that any dismissal or change of job is not linked to pregnancy.
Finally, we would like the Commission to explain why at the recent ILO conference, the Member States failed to adopt the common positions. How is it possible that the United Kingdom abstained from the final vote, which, in view of the procedure, is tantamount to voting against?
We would like to close by thanking Mrs Damião for the work she has carried out.
Mr President, at a time when Europe, with the Beijing +5 Conference in New York, is emphasising its pioneering role in the implementation of the principle of equality between men and women, it seems equally important to guarantee their freedom.
This freedom is achieved through a right to specific protection for women, a right that is always related to their bodies, in particular to maternity and, more specifically, pregnancy.
We are therefore pleased with Mrs Damião' s excellent report, which highlights the urgent need to revise the 1992 directive. Her request for a formal ban on dismissal during pregnancy is essential, and I will dwell only on this point. It seems to me to be dangerous to allow employers any leeway in this field, as they will always use it to their advantage.
Today, with the revision of Convention 103, the ILO is levelling down the protection of pregnant women, by accepting certain dismissals that are said to be unrelated to pregnancy. Europe, with Mrs Damião' s report and the revision of the directive, has a duty to be a political reference for women' s rights world-wide.
Mr President, ladies and gentlemen, I should like to start by congratulating Mrs Damião on the magnificent job she has done on this report. We were happy to contribute to this in committee, not only by giving the report our total support, but also by adding some amendments that were accepted in the final version.
We consider the approval of this report to be a significant event as we approach the summer recess, for four fundamental reasons.
Firstly, we think it is unacceptable that women should suffer social prejudice or discrimination because of pregnancy or maternity issues;
Secondly, because we must more vigorously tackle risks to the health of mother and child associated with working conditions;
Thirdly, the idea of reconciling personal and professional lives, the family and work, in modern society is becoming increasingly important to those of us concerned about people' s day-to-day lives. This is precisely one of those key areas in which a responsible approach to reconciling these interests is called for;
Fourthly, because maternity policies must be consistent with family and childbirth policies generally, particularly at a time when the crisis resulting from Europe' s ageing population is increasingly drawing Member States' attention to this issue.
We shall also be discussing some of the amendments and our position will be based on the balance that we feel has been struck in the report. Nevertheless, we will not support all of the amendments, because we feel that this balance is actually preferable to some of the steps suggested in the amendments. We shall support the amendments suggested by our British Conservative colleagues, such as Mr Bushill-Matthews, who drew our attention to the issue of small- and medium-sized enterprises, which we feel must be taken into account when legislation is adopted, whether at Community or national level.
On the other hand, however, we hope that the British Conservatives will back the report, because although it is true that some of the Portuguese Presidency' s conclusions highlight this issue, I must emphasise that paragraph 36 of the final Feira Summit text stresses the importance of companies' sense of social responsibility. For us Portuguese Christian-Democrats and Conservatives, this is a very important idea. We believe that companies also have a certain social responsibility, which they should build upon.
I would just like to add that we wish certain votes to be held separately, as a means of improving the report, some points in which strike us as rather obscure. We do not view pregnancy as a social resource and there is one other point on which we would like to see a separate vote in order to improve the report. Lastly, I would urge all Christian-Democrat Members to endorse this report by my Socialist colleague.
Mr President, I wish at this point to express my disappointment at the Commission' s failure to adopt any position on the revision, assessment and notification of Directive 92/85 on maternity protection as yet. Nevertheless, although I wish to highlight the considerable harm that this omission has caused to mothers, every cloud has a silver lining, and this report, which has been brilliantly drafted by Mrs Damião, is proof of that such silver linings exist. This report will enable the European Parliament to move ahead now.
The report clarifies concepts, harmonises legislation at Community level, establishes shared responsibilities, takes account of new risks in the way work is currently organised, looks for incentives to increase the population in an ageing Europe and considers pregnancy to be a natural condition for women, and one which should be respected and protected.
It specifically notes the rights of women working independently or as teleworkers, and highlights the growing concern about single parents, who are becoming increasingly common in Europe. The aim of extending maternity leave to twenty weeks is an ambitious one, which is recommended from a technical point of view, and must gradually be implemented. We must therefore prepare ourselves for this in economic terms, by sharing out responsibilities through cooperation between states and employers' and workers' organisations. In order to achieve the aims that are being proposed, it is also crucial for us to encourage greater dialogue, collaboration and coordination between specialists in health, hygiene and safety at work, so that a more suitable working environment can be provided for pregnant women.
The European Community must strive to gain the support of applicant countries to ensure that awareness is raised as rapidly as possible, so that the measures recommended in this report can be adopted, since there may be greater resistance in those countries, which could be difficult to overcome.
Lastly, I wish to sound a warning about point 9 of this report, because measures for protecting new mothers, such as very long maternity leave, may have unwanted effects, as it may become disadvantageous for employers to employ women, and they may consequently prefer to take on men. The Commission must therefore create a system for detecting fraud and for applying harsh penalties to companies practising this kind of discrimination.
Mr President, adopting a directive does not necessarily mean that reality is as we would wish it. We have a good example of this here. According to the Commission' s assessment, the situation regarding the health and safety of pregnant women looks fine, but that is certainly only on paper, for is that also the way it looks in reality? I am not so sure. The pace in the labour market is more hectic than ever. Great efficiency is demanded, and women are supposed to work as if they were not pregnant, even if they are. It is stressful, and it is unhealthy both for the pregnant woman and the foetus. We know this, because investigations have proven this to be the case. The European Parliament and ourselves as representatives of the people are entitled to know whether the legislation we adopt also actually works in practice. I think we have an example here of the Commission' s doing all too little in this area. The message from Parliament to the Commission should therefore be that the work which has been done is not good enough. It needs to be re-done. We must know whether the legislation is working. The Commission' s purely legal analyses now already show that there is a need for further protection. I think there is a greater need to discover what suitable protection consists in, and there should be stricter rules governing dismissal during pregnancy. The Commission must go back to the drawing board, set to work again and table the necessary proposals. The European social model is characterised by the fact that we have a high level of protection. This should be an area - and this remark is aimed at the Liberal Group which has adopted a very different view - in which the EU should have a big influence. It should not be left to the individual Member States. Women' s participation in the labour market is a prerequisite of our achieving the ambitious goals we have set ourselves regarding employment and the modernisation of the European social model. Modernisation and efforts in this area are therefore important. They cannot be left to the Member States. Europe as a whole needs to attend to these issues.
Mr President, many women are discriminated against today in their workplaces. We know that many lose their jobs when they become pregnant. This is completely unacceptable! The Damião report contains many good proposals, but we in the Swedish Liberal Party still have fundamental objections to the report. I would like to say to my predecessor, who spoke just a moment ago, that, in this Parliament, we ought more often to ask ourselves the question: What should the European Parliament actually be doing? How much detail should we go into? We believe in the subsidiarity principle, i.e. that decisions should be taken as close as possible to the people they affect.
Social policy is an area where the EU ought to have limited jurisdiction, except when it is a question of free movement for citizens within the Union. Every Member State should have full responsibility and the right to make its own decisions regarding its social security systems. Maternity/paternity leave and maternity/paternity benefit are examples of issues that are not directly transnational. We do not believe in detailed common European social legislation. This does not, however, prevent Member States from cooperating and sharing ideas concerning social issues.
The Damião report contains an amalgam of legitimate demands for proper security for women workers throughout Europe, demands for greater freedom of movement and a better functioning single market and demands for the national right of decision on the details of the socio-political system. In this connection, the report contains an imbalance.
My final question is: Why should the European Parliament decide that every woman in the whole of Europe must have eight weeks off work when she has had a child? I know several women who have gone back to work earlier - there must be freedom of choice!
Mr President, Mrs Damião, the author of this report, is justified in her criticisms of the Commission as regards the delay in revising the current directive. The report quite rightly laments the Commission' s failure to comply with the timetable set by the directive and the fact that there has been no assessment of how effectively the directive has been implemented. The report stresses the need for a proposal for an urgent revision of the directive, and suggests inclusion of various measures, which we essentially support and agree with.
As a matter of fact, in the discussions held in the Parliamentary committees, we tabled various amendments designed to guarantee the statutory right to take breaks from work for breastfeeding, to ensure non-discrimination in the workplace against pregnant women and women who have just given birth or who are breastfeeding, particularly in terms of salary, and to guarantee career progression and employment, with particular emphasis on the situation of working women who have temporary or atypical contracts.
In general, the amendments were accepted, with the exception of the amendment on the payment of allowances during time off work and maternity leave, which must be equivalent to 100% of the previous salary and be taken into account for the purposes of calculating pension entitlements. I hope that Parliament will adopt this amendment.
Mr President, if the Commission's intention was to improve the effective health and safety of pregnant workers and workers who have recently given birth, it may be said that it has not achieved its goal. The report has two clear shortcomings: firstly, the fact that it is overdue and secondly, its limitations. It could have been finished as far back as 1997, but even though it is late, it could at least have clarified the wording of certain articles of the directive and defined the many undefined concepts which have given rise to numerous interpretations. Among the various missing data which would have been useful, it could also have provided the results of the questionnaires sent to the Member States and the results of the coordination of relevant laws and activities by the European Standardisation Centre.
The European Parliament recognised the need to revise the directive as early as 1992, with the result that now, given the need for a social market economy, it agrees with the objectives of Mrs Damião's report: to link maternity policies to family policy and to remove ambiguity by practically and quantifiably enhancing the rights of pregnant workers and workers who have recently given birth.
Mr President, Madam Vice-President of the Commission, the incorporation of women into the labour market means that at some time their working life will coincide with a pregnancy, which sometimes means that they are obliged to take additional leave so as not to endanger their own health or the health of the unborn child. Pregnancy is a natural state for women which society must respect, defend and protect.
Society must care for working women in particular by ensuring that they remain in their jobs. The incorporation of women into the workplace is a reality which cannot be reversed and women cannot be put in a situation of having to chose between having children and keeping their job because of the complications which a pregnancy may entail.
The ageing of the population, together with the low birth-rate in the European Union, means that this is an issue of enormous importance for all social operators. As important as the protection of pregnant women is provision for breast-feeding, which is beneficial to the health of both mother and child. The protection of maternity and breast-feeding cannot be considered as a form of unequal treatment between men and women, since maternity is exclusive to women and it is women who must be protected, independently of the fact that some parental leave can be granted to men.
The Member States must deal with the possible negative effects of this directive by making it easier for companies to employ young women by exempting them from the social costs during parental leave. The directive must include a minimum leave of 20 weeks, with an obligatory period of at least eight weeks after giving birth. A minimum salary of 80% must be guaranteed, with no loss of pension rights. The ban on dismissal during pregnancy must be strictly complied with. In no circumstances must pregnancy be a cause for discrimination against women.
The Committee on Women' s Rights and Equal Opportunities unanimously condemns the delay on the part of the Commission, which is even more serious given that it extends from 1992 to 2000, which is the period in which there have been the most changes in terms of women' s access to work.
Furthermore, we believe that this deficiency in the legislation may be exacerbating a very serious phenomenon, that is, the rejection by young people of motherhood.
We ask the Commission, before the end of 2000, to present an amendment of Directive 92/85/EEC and that that directive be applicable to all pregnant workers, in all areas and occupations, with no exceptions or conditions.
The new legislation must be clear and progressive. It must provide for new working situations and also the new family situation of single parent families. The pregnant worker must be provided with adequate protection, which is designed for their specific circumstances, but this should not mean discrimination or a reduction in their work opportunities, but quite the opposite.
We must be able to provide the means for breast-feeding to be compatible with work. Mr President, in today' s Europe there is no room for a divorce between women and employment, and much less a divorce between women and maternity.
Mr President, the Commission report, which I have read in great detail, says: "In general terms Directive 92/85/EEC has been well implemented by the Member States and this is reflected in the low level of complaints about the rights of pregnant workers received by the Commission". The rapporteur has set this all to one side, effectively saying it is irrelevant, claiming that the original directive just did not go far enough.
I like some of the suggestions in her report. I congratulate her for the enthusiasm with which she has pursued her agenda. But in general it is not a health and safety agenda. It is very much a traditional socialist agenda.
Firstly, her report aims to harmonise social policy across the EU rather than leave the detail to Member States - a point made with great force by Mr Olle Schmidt earlier in this debate. Secondly, it wants to improve the terms and conditions of employment for pregnant workers and new mothers by way of extra maternity leave and specified minimum pay levels. Neither of these are really health and safety issues. She is proposing solutions for which there is no health and safety problem.
As British Conservatives we confirm our concern about health and safety for all workers, especially vulnerable groups. We confirm our commitment to subsidiarity regarding terms and conditions of employment. But we also confirm our concern to help more women into jobs rather than putting up further barriers to female employment. Hence we urge the House to reject the report.
Mr President, this text is important insofar as the legislation concerned has significant consequences for the well-being of women and also children, that is, the future of our society.
In this respect, we may well be surprised that the Commission has waited as long as it has to present us with its evaluation report on the implementation of this directive and proposals for improving conditions for maternity leave. It seems to me that, in this proposal for a revision of the directive that we are asking the Commission to present quickly, it is essential to preserve the reality of three fundamental principles for women and their well-being: the prohibition of dismissal for pregnant women or women on maternity leave, the right to a mandatory minimum leave and allowance during this leave to be taken into account for the purposes of acquiring pension entitlements.
Furthermore, it seems to me that this new directive should comprise substantial improvements, in particular all women must be offered the opportunity to take 20 weeks' maternity leave, without necessarily being obliged to take the entire period, but the employer shall be obliged to offer it, and a minimum of 8 weeks after the birth, in order to foster development of the bond between mother and child.
With regard to high-risk pregnancies and the birth of disabled children, it is obvious that provision must be made for specially adapted proposals offering an extension of the length of maternity leave, taking account of the specifics of the case.
As far as definition of the allowance is concerned, it seems that the figure to be considered must be at least 80% of the previous salary, and that includes for purposes of acquiring pension entitlements. Finally, it is recommended that this text should correlate and reinforce the formal prohibition of dismissal during pregnancy and maternity leave.
Mr President, my compliments to the rapporteur for her work on protecting women during pregnancy and maternity, a particularly difficult time. This report certainly represents progress, not just for women in general but also in that it safeguards family rights and upholds fundamental values.
The European People's Party has always upheld the concept of the family, the basic unit of society, as the basis for European construction and the Christian values from which it stems require that it be respected. At a time when Europe has demographic problems, the institutions need to issue a firm signal to reassure working women, who have to have sufficient peace of mind and the necessary guarantees to be able to opt for motherhood. This is why it is necessary to have a sufficiently long period of rest from work before giving birth and even longer afterwards, when there is a child to breastfeed, look after and bring up. Therefore, benefits should not be cut considerably during this period and pension funds should not be affected either. I would add that, as regards the matter in question, self-employed women should also have a guaranteed right to benefits, which should be funded from contributory national sectoral funds.
Finally, I would like to express my support for maintaining the prohibition on dismissal of women during this period, and also for the fact that the cost of benefits for workers on maternity leave are not borne directly by the company where the woman works but entirely by the State, in order to avoid discrimination and penalising women in the labour market.
Ladies and gentlemen, I would ask you for silence, not a religious silence, but a parliamentary silence, so that we can listen properly to Commissioner de Palacio.
Mr President, I would firstly like to thank Mrs Damião for her magnificent report, despite the fact that it contains a series of criticisms of the Commission' s actions. I must accept these criticisms since they are true and are based on real facts. However, I must offer a justification and an explanation. In order to produce this text, the Commission has had to rely on documentation provided by the different Member States and, unfortunately, that documentation has not been provided with all the speed and efficiency which the Commission would have liked. That is the reason for the delay in presentation.
The Commission obviously fully shares the Parliament' s interest in improving the protection of pregnant workers and those who have recently given birth.
The Community legislation and the jurisprudence of the European Court of Justice still do not offer a sufficient framework although they are undoubtedly key elements to making further progress in this aspect which is essential to safeguarding the rights of pregnant workers.
Directive 92/85 was adopted before the Treaty of Amsterdam. We believe that it is now, after the Treaty, that we will be able to go further and take some steps forward. That is what we propose and to this end we are going to prepare a supplementary report on the implementation of this directive, which we will present in 2002.
As the honourable Members know well, the Commission last week approved its new social agenda for 2000-2005 and it is within this framework that we hope to offer an adequate solution, not only to this specific problem, but also to a whole series of other issues.
Mr President, this is the last time this week that the House will be meeting in such great numbers. I would like to draw your attention and the attention of fellow Members to a very sad matter. This Parliament' s reputation with the press is excellent, because for the past twenty years, Parliament has managed to issue press releases for the written press twice a day.
This previous system has now been changed. I had a brief look to see how the system worked this week. The press release to commemorate former President Pflimlin did not appear until 11.22 p.m. on Monday evening. The report on the Feira Summit was issued on Tuesday morning, the report on Tuesday morning' s discharge sitting was issued at 9.12 p.m. The report on Zimbabwe, Tuesday afternoon, was issued at 10.55 p.m. The report on the European Central Bank on Wednesday morning was issued at 8.00 p.m. the same day. This kind of reporting is not really of much use at all to the written press. At that time of the day, editorial staff have gone home and we are, in a way, generating old news.
I would ask you, Mr President, to revert back to the old system and to ensure that the press releases, the daily press releases, not only appear on time, but also afford a general overview - in a decentralised manner - for each language. I would ask you to request the Bureau to think about this very carefully and reconsider their decision.
Mr Staes, your comments will, of course, be passed on to our staff so that we can work as efficiently as possible.
Mr President, on a point of order, I am sorry to delay the House when I know there is a large amount of voting to go on.
I have just discovered from my agenda that the vote on my own report is to be taken last. I have not been consulted about this. Indeed I indicated earlier that this needed to be taken as early as possible in the voting because - and as one of those involved in aviation, I know this better than most - I have only got one flight to get me home. And so I am stuck! So I throw myself upon the mercy of the House and wonder whether it would be possible to vote early, rather than to vote late, on the Atkins report?
I have taken note of your request.
Mr President, if you agree to Sir Robert Atkins' request, then I would actually suggest taking the votes in the order we ended up with yesterday. That would be something else!
Mr Mombaur, I have not granted Mr Atkins' request: I have simply taken note of it. There is a fixed voting order, to which I will adhere, and I am sorry if some of the reports will have to be voted on this afternoon rather than this morning.
We shall now proceed to the vote.
Vote
the proposal for a Council regulation on the common organisation of the market in flax and hemp grown for fibre [COM(1999) 576 - C5-0281/1999 - 1999/0237(CNS)]
Maat (PPE-DE). (NL) Mr President, what this is really about is that we now have a compromise before us, and I have a question for the Commission in relation to this, because it has appeared that this compromise has a more adverse effect on Europe' s oldest flax growers compared to the rest of Europe than the Commission proposal. This does not seem right to me, because this group has not caused the problem, either when it comes to increasing cultivation or the improper implementation of the regulation. I would like to know exactly from the Commission - because this compromise has been concluded with the Commission - whether a) the Commission is prepared to implement Amendment No 51 which has been added to the compromise and b) whether the Commission is prepared, in consultation with the Council, to bring up for discussion the special position of Belgian, Dutch and Northern French flax growers. In order to plug the gap, we need near enough EUR 3 million, and I would urge the Commission to consider this carefully. I would appreciate an answer to both questions.
Mr President, as you have said, we will be voting on the compromise motions agreed in an informal conciliation procedure with the Commission. We referred the report back on 16 May and in the meantime it has been improved. By adopting this procedure vis-à-vis the Commission, Parliament has once again expressed our resolve also to achieve full codecision in the Committee on Agriculture and in relation to agriculture. We have achieved it by adopting this procedure for the case in point. I want to thank the Commission for its cooperation in this regard and I hope the compromises we have reached will also gain the kind of support from the Council and the Commission that means they can only be rejected unanimously. So the Commission and Parliament have jointly managed to establish a very strong position and I hope that will also serve as an example to the Intergovernmental Conference in Nice.
Mr President, Commissioners, ladies and gentlemen, I really want to give warm thanks, not just to the Commission but also to all those involved, to all my colleagues on the Committee on Agriculture, for enabling us jointly to achieve this compromise! I would ask you to adopt this document today, because otherwise the Council would be able to take a decision on 16 and 17 July without having Parliament' s opinion, since we would not be cooperating as faithfully as we should according to a European Court of Justice ruling. So I would ask that we adopt this document today. Once again, many thanks for your cooperation!
Commissioner, would you like to respond to the question?
Commission. (DE) Mr President, ladies and gentlemen, just a few brief comments. I confirm that the Commission accepts 12 of the 13 compromise amendments. The Commission merely has a few reservations about the legal wording and the order of the compromise amendments in the text. But in terms of substance, the Commission will support them during the discussion with the Council. Regarding Amendment No 46, I would point out that the system of voluntary transfers of quotas between Member States can only be used once, simply because otherwise it could easily undermine the allocation system. Regarding Amendment No 51, the Commission takes note of the committee' s concern about the level of support for long fibres but must just point out again that obviously it will be impossible to evaluate the situation in full if a report has to be drawn up on it only a year after the reform.
On behalf of my colleague Mr Fischler and the Commission, let me thank you for your cooperation. I believe that the compromise proposals that have been achieved have helped improve the text and above all, of course, have helped take the situation forwards.
(Parliament adopted the legislative resolution)
Report without debate (A5-0182/2000) by Mrs Stauner, on behalf of the Committee on Employment and Social Affairs, on the draft Guidelines for the various types of innovative measures in the context of Article 22 of General Regulation (EC) No 1260/1999 of 21 June 1999 - Innovative Measures under Article 6 of the ESF Regulation [C5-235/2000 - 2000/ 2127(COS)]
(Parliament adopted the draft resolution)
Report (A5-0183/2000) by Mr Bourlanges, on behalf of the Committee on Budgets, on draft supplementary and amending budget No 1 to the budget of the European Communities for the 2000 financial year [C5-0314/2000]
(Parliament adopted the resolution)
Report (A5-0192/2000) by Mr Virrankoski, on behalf of the Committee on budgets, on draft supplementary and amending budget No 2 to the budget of the European Communities for the 2000 financial year [C5-0342/2000]
(Parliament adopted the resolution)
Report (A5-0190/2000) by Mrs Stauner, on behalf of the Committee on Budgetary Control, on giving discharge to the Commission in respect of implementation of the general budget of the European Union for the 1998 financial year [SEC(1999) 412 - C5-0006/1999 - 1999/2050(DEC)]
(Parliament adopted the resolution)
Report (A5-0167/2000) by Mrs Rühle, on behalf of the Committee on Budgetary Control, on giving discharge to the Commission in respect of the financial management of the sixth, seventh and eighth European Development Funds for the 1998 financial year [COM(1999) 227 - C5-0003/1999 - 1999/2004(DEC)]
(Parliament adopted the resolution)
Report (A5-0189/2000) by Mr Kuhne, on behalf of the Committee on Budgetary Control, on giving discharge in respect of the implementation of the general budget of the European Communities for the 1998 financial year Section I - European Parliament/Ombudsman Annex [SEC(1999) 414 - C5-0008 /1999 - 1999/2051(DEC)]
Mr President, ladies and gentlemen, I regret having to take the floor in regard to Mr Kuhne' s report, but this concerns a very serious course of events. This report, which is about the discharge of Parliament' s 1998 budget, as you all know, contains a paragraph 18 and a sixth indent. This sixth indent concerns our group. There was an agreement - and all the group chairmen will confirm this - between the group chairmen that we would not address concrete cases relating to individual groups in the report, but that in future we will jointly endeavour to tackle any problems that may arise. So in view of the wording in the report, I tabled a compromise amendment on behalf of my group, and it was indicated to me a few days ago that the rapporteur would approve that compromise. We thereupon refrained from tabling an amendment that also refers to problems in regard to the Socialist Group. I now hear that the Socialist Group evidently will not endorse our Amendment No 10, tabled in my name.
Let me state quite plainly, in all seriousness and with great regret, that this means the agreement between group chairmen was given up. Fair play was given up! Let me also say that our group is disappointed, not just I personally but the entire group. If the Socialist Group does not support compromise Amendment No 10 - and that is up to the group - then let me tell you that this will be a very grave decision it is taking here today.
(Applause from the PPE-DE Group)
Mr Poettering, as you are aware, explanations of vote are made after the vote. We cannot start a debate now, even if the matter is an extremely sensitive issue.
Yes, Mr President, I note that the law is not equal for all, because I wanted to speak along the same lines, in the previous sitting, on the resolution on Feira, and I was not given the authorisation to do so, and I did it at the right time in the end. I remember that there was a general row, in those benches, calling for the Rules of Procedure to be respected. This has not been the case today.
On behalf of my group, I would like to point out that it is absolutely unacceptable, firstly, that a non-existent agreement be cited, and secondly that my group be threatened. It makes no sense to put conditions on other people' s votes. I accept that one can defend one' s positions, but what is not acceptable is that, in this action, before the vote, my group should be threatened in relation to an issue which has been voted on by the Committee on Budgetary Control, with the votes, also, of the Members on those benches.
Furthermore, and I will end, Mr President, by saying that there is no mention by name of any group in the Kuhne report. I recommend to Mr Poettering that he reads the report carefully.
(Applause from the PSE Group)
Mr President, as rapporteur I would very briefly like to make two or three comments. First, a general observation. I think it would be sensible if in future when we discuss discharge procedures in this Parliament, people do not just start showing such sensitivity about the wording of certain passages when their own interests are at stake. Secondly, I myself proposed in my original report, which was adopted in committee in March and voted on here in April, to include a problem relating to my group in that report. At that time, my group and the Greens voted in committee to resolve that problem. It is to do with the payment of party workers out of group resources. At the time, the PPE Group and the Liberals voted by a majority to take this proposal out of the report. Perhaps Mr Poettering does not even know that yet; I am informing him of it now.
Let me now make a very fundamental comment as rapporteur for a discharge procedure. It was an PPE proposal in April, in the name of Mr Elles, that linked the discharge of Parliament' s budget to the question of group finances. That was your proposal, which was carried! That is why this point is incorporated. At the time there was an explicit reference to the Court of Auditor' s report. No rapporteur for a discharge procedure, in which the groups are involved, can have this discharge taken from him by an agreement between group chairmen, whether or not such an agreement exists. To call on the fact that group chairmen discharge themselves is in itself a matter that requires further discussion.
I have a final comment on compromises. On a number of occasions we have had people declaring that their own amendments are compromises. No-one has at any time discussed with me whether or not this was a compromise amendment. All I was asked was whether I could live with this amendment, to which I said no. That is because this amendment in no way enhances transparency, which is the issue, and that is why I remain, as before, opposed to it.
(Applause)
(Parliament adopted the draft decision)
Recommendation for second reading (A5-0193/2000), on behalf of the Committee on the Environment, Public Health and Consumer policy, on the common position established by the Council with a view to the adoption of a European Parliament and Council regulation establishing an identification and registration system for cattle and on the labelling of beef and beef products and repealing regulation (CE) No 820/97 [8251/1/2000 - C5-0270/2000 - 1999/0204(COD)] (Rapporteur: Mr Papayannakis)
Amendments Nos 1, 2, 3 and 5 propose deleting the obligation to indicate the category of animal on the labelling. There have already been discussions about the definition of the category in the Management Committee and the Commission is confident that solutions will be found that satisfy the majority, if not indeed all of the Member States. The Commission therefore believes it is crucial to introduce the provisions on labelling on 1 September. To open up the whole debate again would delay their entry into force. Then the amendments could not be adopted.
Regarding Amendment No 4, the Commission has concluded that the draft regulation already calls for full certainty of origin. So the Commission sees no reason to adopt that amendment and it is also against adopting Amendment No 6. Yet I would point out, on behalf of the Commission, that it is possible even now to indicate the date of the minced meat production under the simplified, voluntary procedure. Let me also point out again that Mr Fischler stated yesterday that after the discussions in Parliament at first reading, a large majority of amendments were adopted and have now been incorporated in the text.
(The President declared the common position approved as amended)
Recommendation for second reading (A5-0165/2000), on behalf of the Committee on the Environment, Public Health and Consumer policy, on the common position adopted by the Council with a view to the adoption of a European Parliament and Council regulation allowing voluntary participation by organisations in a Community Eco-Management and Audit Scheme (EMAS) [10677/2/1999 - C5-0098/2000 - 1998/0303(COD)] (Rapporteur: Mrs García-Orcoyen Tormo)
Commission. (DE) The Commission can accept Amendments Nos 1, 2 and 19 (third part). Amendments Nos 3, 4, 16, 19 (fourth part), 22, 25, 30 (of which the first and third part). It accepts Amendments Nos 32 and 33 (second part) in principle. The Commission cannot accept the other amendments.
Following Amendment No 49
Mr President, in order to make this Amendment No 41 acceptable to the PPE Group and the Liberals, I suggest the following oral amendment: replace "the active involvement of the workers and their representatives" with "the involvement of the workers and their representatives in the organisation" .
(The President declared the common position approved as amended)
Recommendation for second reading (A5-0166/2000), on behalf of the Committee on the Environment, Public Health and Consumer Policy on the common position established by the Council with a view to the adoption of a European Parliament and Council directive relating to limit values for benzene and carbon monoxide in ambient air [5860/1/2000 - C5-0182/2000 - 1998/0333(COD)] (Rapporteur: Mrs Breyer)
Commission. (DE) The Commission cannot accept Amendment 4. It accepts Amendments 5 and 6 in principle and Amendments 2 and 3 in full.
Amendments Nos 5 and 6 are not here. I have only got four amendments here.
Mr President, on a point of order, it is good to see that our budgets Commissioner is completely up-to-date with the numbers.
(The President declared the common position approved as amended)
Recommendation for second reading (A5-0164/2000), on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the common position established by the Council with a view to the adoption of a European Parliament and Council recommendation providing for minimum criteria for environmental inspections in the Member States [5684/1/2000 - C5-0181/2000 - 1998/0358(COD)] (Rapporteur: Mrs Jackson)
. (DE) Mr President, I apologise again for my mistake a moment ago! The Commission cannot accept Amendments Nos 1, 3, 4, 5, 6, 7, 8, 9 and 10 (first part), 11, 12, 13, 14, 15 (the first, third and fourth part of 15), 16, 17 and 18. Secondly, if the proposal is worded as a recommendation, the Commission could also accept Amendments Nos 2, 10 (of which the second part) and 15 (second part) in relation to paragraph 9.
(The President declared the common position approved as amended)
European Council of 19/20 June 2000 at Santa Maria da Feira
Motion for a resolution (B5-0583/2000)
(Parliament rejected the motion for a resolution)
Motion for a resolution (B5-0585/2000)
(Parliament rejected the motion for a resolution)- Joint motion for a resolution on the conclusions of the European Council meeting in Feira on 19 and 20 June 2000
(Parliament adopted the resolution)Joint motion for a resolution on the European Union observer delegation monitoring the elections in Zimbabwe
(Parliament adopted the resolution)
Trafficking in human beings
Motion for a resolution B5-0595/2000 on illegal immigration and the discovery of the bodies of 58 illegal immigrants in Dover
(Parliament rejected the motion for a resolution)- Joint motion for a resolution
Mr President, as a people' s representative I believe it is important for us to stand by what we have signed. Of course it is not particularly pleasant in terms of our parliamentary activities to have to withdraw something suddenly. But the members of our group have different views on the subject of illegal immigration and trafficking in human beings. That is why we have withdrawn our signature. I ask you to take note of that.
(Parliament adopted the joint resolution)
President. In view of the time, voting time will be suspended now and resumed at 5.30 p.m.
Mr President, I respect your decision. But may I point out that it is extremely thoughtless to vote on legislation - and the next report is a legislative report - on a Thursday afternoon in July!
Mrs Roth-Behrendt, I must inform you that we have not just one legislative report but as many as four to vote on! Consequently, if we wanted to deal with them all in the same way we would have had to have extended voting time well beyond 2 p.m., and we cannot do that. In any case, we usually vote when there is a room available and not when there is not.
Voting time is suspended.
EXPLANATIONS OF VOTE
Mr President, in view of the vote on the Papayannakis report I should like to ask the Commission to convene a conciliation committee next week so that we sort this out before the 1 September deadline. Please convey that to the Commissioner please, as she is not listening at the moment.
Schierhuber report (A5-0124/2000)
. (EL) There are serious reservations regarding the proposal to amend Regulation EC No 1251/1999 on flax and hemp grown for fibre because of the unfair allocation of quotas between the Member States. Countries with an important agricultural sector and a high rate of employment in agriculture, such as Greece, have been given the lowest quota limit, for both flax and hemp.
We should like to take this opportunity to stress the need for an awareness campaign in the Member States in order to overcome ignorance and educate the public about hemp grown for fibre; in Greece, for example, shops selling hemp fibre have been shut down by the police and small undertakings have gone out of business.
Stauner report (A5-0182/2000)
Mr President, pensioners and elderly people are in favour of innovation, even though it may appear otherwise, and so, as representative of the Pensioners' Party, I cannot help but support the inclusion of any rules leading to innovative measures when decisions are taken on the Structural Funds. On this occasion, after stating that I voted for the motion, of course, I would call - and I do so willingly - for, in future, the projects to be financed as innovative actions to include projects which are concerned not only with improving working conditions in the strict sense but also with everything which affects pensioners, who, during the period in which they are not working, use the contributions they paid in when they were working, and so this period is, indirectly, a continuation of their working activity.
Virrankoski report (A5-0192/2000)
Mr President, I would just like to say that the Radical Members abstained from the vote on the Virrankoski report because the Council was trying to secure for its own budget the costs arising from missions conducted by military advisers or others within the framework of the CFSP.
Since Parliament has always taken great care to ensure that that CFSP expenditure is an integral part of the Union budget, with the result that it falls within the scope of the Commission budget, we are concerned at the way the Virrankoski report departs from this practice and at the tendency to include CFSP running and operational expenditure in the Council's budget.
This is why we abstained from the Virrankoski report.
We voted against extra money for military advisers because we believe a peace policy needs peace experts and non-violent conflict resolution.
Stauner Report (A5-0190/2000)
Mr President, I do not believe Parliament should feel satisfied with what has been achieved so far. In discharging the Commission, it runs the risk of losing credibility in the field of budgetary control and combating fraud. Nor am I sure whether people in this House actually realise that giving a discharge means accepting liability for damages. It will be hard to explain to the citizens of Europe why EUR 14 million of taxes were squandered on the Fléchard case and why Parliament is letting itself be fobbed off with empty promises. So everyone in this House who voted for the discharge to the Commission is assuming quite personal responsibility for it. We need hardly wonder why the citizens are increasingly losing faith in Europe.
On behalf of my group, I therefore want to state that we voted against the discharge to the Commission for that reason.
- (DA) On 6 July 2000, members of the Union for a Europe of Nations Group voted against giving discharge to the Commission in respect of implementation of the general budget of the European Union for 1998. The reason for this is that the present Commission, which has undertaken to implement an extensive administrative reform, is not showing sufficient willingness to implement this reform. The many cases of foot-dragging, delay and refusal to hand over documents to the Committee on Budgetary Control, together with the extraordinary fact that crucial reports and minutes are disappearing from the record offices where they belong, are an uncomfortable indication that a form of administration is being maintained which is more suited to the age of absolute monarchy. Clearly, the purpose of the secrecy is to protect the Commission' s members and officials from the penalties which are used in every democratic national administration and without which the European Union' s administration will never operate properly. In the course of the debate on the report, I have mentioned two matters which are still outstanding, but these are merely isolated symptoms of a general malaise.
One year after coming into office, the Commission has still not presented any proposal for fundamentally changing the provisions in the regulations for public officials which provide the kind of legal protection for incompetence and dishonesty that is completely absurd in an administration which purports to be democratic. The treatment of this report in the Committee on Budgetary Control has also shown that some Members of the European Parliament are more concerned with protecting the Commission against those citizens who pay for the EU' s budget than with attending to the same citizens' demand that their money be administered honestly and efficiently. Unacceptable pressure has been placed upon a number of rapporteurs, and the shady operators who have an interest in preventing the serious examples of fraud and deception in the Commission' s administration from coming to light have not held back from making physical threats.
A number of MEPs have today voted in favour of giving discharge. I do not believe that a great many of these MEPs are satisfied with the Commission' s economic administration, but we have reached a point where the majority prefer to close their eyes to what is going on than to run the risk of their electors and fellow citizens becoming fully aware of the scandalous states of affairs which make themselves felt year after year. I am convinced that, in the long run, the majority of MEPs will regret having been so indulgent.
- (DE) On 6 June I as rapporteur recommended to the Committee on Budgetary Control that we give the Commission a discharge for the 1998 financial year. Today I voted against that discharge.
The deciding factor was the way the Commissioner for budgets handled the Fléchard case. This firm was suspected of fraud as early as 1992.
Nonetheless, it was let off a fine to the tune of EUR 14.6 million. Nonetheless the Commission continued to do business with it all those years, without asking any questions. Now the Italian financial police are investigating and it is said that the firm is involved in shady deals and the black marketeering of butter on a grand scale.
Of course, we must not prejudge. But the Commissioner for budgets does not have the right to refuse to tell us how many millions the Commission has paid to this firm over the past years.
Mrs Schreyer promised the figures to the Committee on Budgetary Control on 24 May, but has still not produced them. She gives one excuse after another. On Tuesday, she tried to make this House believe, wrongly, that Regulation 2390/1999 prevented her from presenting the figures.
The Community budget is not a matter of secrecy. If the Commission refuses to render account, our response can only be to refuse the discharge.
. (NL) Granting the European Commission discharge is anything but self-evident. In previous years, the financial irregularities were so extensive that the discharge had to be turned down, which led to the fall of the Santer Commission. This time, the discharge pertains to the 1998 budget, and it is a particularly hard nut to crack. That budget was entirely the responsibility of the previous Commission, but we are discussing it with the present Prodi Commission, which has started to adopt better management and examine incidents of fraud in the past.
In the spring of this year, the EP was right in postponing the 1999 discharge in order to clarify matters further and make improvements. These clarifications have largely been given and improvements made, although a margin of serious error in excess of 5% is still frighteningly high. The mislaying of the report relating to the Commission meeting, during which the penalty in the Flèchard case was decimated, is nothing short of a mockery.
The Committee on Budgetary Control endured an onslaught of harsh criticism by some and was at the same time given the benefit of the doubt by others. The circumstances surrounding the rapporteur' s explanation can be called embarrassing and harm the committee' s reputation.
Faced with the need to finally make a decision on whether or not to grant discharge, we eventually gave the current European Commission the benefit of the doubt for 1998. It should, however, realise that this does not create a precedent for the 1999 discharge. The European Commission is partly responsible for this discharge and has also had the opportunity in the meantime to put its house in order.
Mrs Redondo has asked for the floor on a point of order.
Mr President, I would like to ask for the vote on the report on the protection of forests to be postponed until the next sitting, because today, for unavoidable reasons, I must leave this Parliament at 5 p.m.
Mrs Redondo, we have been unable to vote on a number of legislative reports because there is just not enough time, and so these will be put to the vote this afternoon after the votes on urgent subjects, as usual.
Mr President, I urgently request you to ensure in future that legislative texts are voted on first in the order of voting. For it really is Parliament' s primary task to decide legislation!
I do not approve of the fact that we have suspended the vote after only an hour and a half today, but I will have to accept it. However, I am absolutely against an order of voting that automatically means that legislative texts are not taken until Thursday evening. I ask you to alter the voting order accordingly.
As you are aware, certain decisions are taken by the Conference of Presidents. Usually, when voting time starts at midday it lasts for an hour. Today, it started at 12.15 p.m. and ended at approximately 1.30 p.m. The votes on certain resolutions, such as the European Council of Feira, Zimbabwe and the trafficking of human beings took a relatively short time. The votes on the legislative drafts take up rather a lot of time. In any case, this is not the appropriate time to discuss this subject. We will take note of your comment and pass it on to the Conference of Presidents, for, in the order of voting, according to the procedure we have been following, out of all the recommendations for second reading - which engage our capacity as a legislative House - priority is given to the drafts which engage our power of colegislation.
I am sorry, Mr President, to continue from where I left off a moment ago and come back to what Mr Swoboda just said. Mr President, I understand everything you have said. But this week for the first time we did not have a vote at noon on Tuesday. That is a decision that was taken. We were against; the majority of the House - had they known of it - the rapporteurs - Mrs Redondo Jiménez and Mr Arvidsson and others - would no doubt also have been against it. But if we do this, then we must also show some degree of flexibility. Among this rather smaller body of people I dare to say this; most of us are experienced parliamentarians and we know that there are different kinds of sittings. The Thursday sitting in July is a particularly sensitive one. We know that, we may not be happy about it, but that is how it is. So I would ask you to check whether the four legislative reports that are still on the agenda, and that do not need long votes, can be carried over to the next part-session. Mrs Redondo Jiménez herself asked the same, in the case of her report, and she has my support. Mr Arvidsson - all this relates to what I know about - will, I hope, also agree. So I would ask you to contact the rapporteurs and the groups. Mr Swoboda has already said it, and I can repeat it for my own group: we will agree to these four legislative reports being carried over to the September part-session or to a part-session in Brussels.
Mrs Roth-Behrendt, as you are aware, a request can be made to postpone a debate either at the start of a sitting in the morning or at the start of voting time. Therefore, when voting time is resumed this afternoon, a rapporteur or another member of the Committee will be able to request that the report be put to the vote in September. I do not have any objection to this.
Mr President, you are absolutely right, that is the correct procedure. But if we plan to do that and if it is certain that, let us say, Mr Swoboda or I or others move this proposal, it would be only fair to inform the rapporteurs of this possibility.
In any case, the presiding President will be informed of the request and will, of course, give the floor to any Member who wishes to speak at that time.
Rühle report (A5-0167/2000)
Mr President, I voted against the Rühle report. Firstly, it appears to contain an error, for it mentions a 1998 budget of as much as EUR 10 940 000 million - at least in the Italian version - which seems to me at first sight to be rather too great a sum. There has to be an error of at least 3 decimal points.
Apart from this, I would like to stress that, in addition to the other aspects which are inadequate as the rapporteur himself states in his report - which begs the question of why he does not conclude the report with a recommendation to vote against it - it would be appropriate to give at least part of these funds to voluntary organisations, which include many pensioners and elderly people who are willing to go out into the world and assist developing countries.
. (FR) The European Parliament, during its sitting of 13 April 2000, quite rightly decided to delay the decision giving discharge to the European Commission on the implementation of the budget for the year 1998. This decision was legitimate, insofar as the citizens of our nations have the right to be told how the money of the European Union, their money, is being spent.
Our group is entirely in favour of any vigorous attempts to combat fraud and embezzlement. Indeed, the irregularities noted, both those covered in Mrs Stauner' s report on the questionable management of the Commission, and those underlined in Mrs Rühle' s report on the various European Development Funds, cannot leave anyone indifferent, and necessarily damage the image and credibility of the Community as a whole.
In addition, we must draw the proper conclusions, in terms of sanctioning those responsible, certainly, but also in establishing far more transparent procedures. As shown by the votes of the Committee on Budgetary Control, the reports by Mrs Rühle and Mrs Stauner are heading in this direction.
Mrs Rühle' s report on the various EDFs clearly confronts the Commission with its responsibilities; it demands more clarity for all future aid distributed by the Community for the benefit of developing countries. The desire to raise moral standards regarding aid policy and increase the efficacy of the use of aid is a principle which is now clearly defined and our group is pleased with that.
There is no question, however, of accepting that, on the pretext of better monitoring, in order to achieve a more honest and rational use of the European funds - and I am thinking of African, Caribbean and Pacific countries in particular, that our action should be a pretext for also organising the unfounded trial of certain countries of the European Union - incidentally one of the main net contributors (I am talking about France) - by means of a witch hunt which, it is said, targets certain high-ranking civil servants of that nationality.
Greater transparency is also our primary concern with regard to the finances of political groups within this House; the citizens of Europe, moreover, would not understand if we said otherwise. We must also take note of the responses of our institution to the observations of the Court of Auditors, and without delay encourage all relevant reform in accordance with the financial regulation and the principle of transparency.
In conclusion, I will say - so much is clear - that we should not introduce confusion between the discharge procedure, which represents an overall appreciation of the management of the European Commission as laid down by the Treaty, and the handling of a number of isolated matters which, although clearly serious, are still only isolated cases and represent a low figure with regard to the total budget. We must keep a sense of proportion!
Equally, as far as our Group is concerned, taking note of the further clarification we asked the Commission for in spring, in the context of the Stauner report, is no reason at all for our institution to then be affected by amnesia when it comes to tracking down unacceptable practice at the expense of our fellow citizens' contributions.
Our Group congratulates the rapporteurs, Mrs Stauner, Mrs Rühle and Mr Kuhne, on their commendable efforts. We should, however, remain alert and be in a position to observe what the European Commission' s attitude will actually be with regard to the commitments it has made. Our Group therefore considers it necessary, for the time being, to abstain.
Kuhne report (A5-0189/2000)
- (DE) I voted against giving a discharge to the Secretary-General because he gave misleading information to the political decision-making bodies about the purchase of the ASP building in Brussels.
This wrongly gave the impression that the Council and the Commission had agreed to the building being financed with the help of the then property developer.
Furthermore, this wrongly gave the impression that financing the building with the help of the property developer was an indirect form of financing. In fact, in 1988 Parliament directly indebted itself to a banking consortium headed by WestLB, for amounts of ECU 472 million and BEF 7 billion, without first publishing an invitation to tender for the contract in the Official Journal.
The Court of Auditors also found that the relevant financial regulations had been infringed.
Papayannakis report (A5-0193/2000)
. (FR) Only after the mad cow scandal did we realise the need to improve the traceability and labelling of foodstuffs. Europe was very slow to react and was left far behind in terms of beef. Today, on the basis of a unanimous agreement within the Council, we finally have the opportunity to show a little determination.
Indeed, the common position submitted to us includes a large number of the amendments adopted by this House at first reading. Concerning the mandatory statements, indication of origin, implementation dates, minced meat and the optional system, I believe that Parliament should be satisfied: the Council has listened to us.
This is why I wholeheartedly supported this common position as it stood and did not vote for any amendments.
The debate has focused on a few specific points and in particular on the indication of the category of animal on the label. Certain fellow Members have explained, in good faith, that this statement does nothing to contribute to tracing beef. They are correct.
However, after the series of food scandals, which this House has always vigorously denounced, how could we today omit to take account of the colossal role played by the consumer? Specifically mentioning the category is a response to a demand. It contributes to restoring consumer confidence.
Two types of information must be distinguished:
information making it possible to improve traceability, but that is not directly intended to inform the end consumer. As it is too specific, it can really only be read by professionals. It fulfils a health function. It is on the basis of these statements that controls can be carried out. We are therefore talking about setting up identification and traceability systems;
the second type of information is directly intended for citizens like you and me, who buy their meat every day. What do they want to know? They want to be sure that the product they are to consume is safe: the traceability and identification system will make it possible to guarantee the safety and quality of beef. But the citizen would also like to know what type of meat it is. This type of indication on the label is addressed directly to the end consumer and gives him intelligible information. It is a mistake to say that this is pointless.
On the contrary, this labelling is just as important as establishing health guarantees.
Europe must give consumers back their confidence, as they have been avoiding beef since the mad cow scandal. The implications are significant for the agro-food sector overall, which has been struck squarely by this crisis.
These two types of information are not in competition; they are complementary and contribute, each at their own level, to restoring the confidence of European consumers.
The confidence of our consumers cannot be decreed, it must be won.
Garcia-Orcoyen Tormo report (A5-0165/2000)
. It is a correct policy objective of the European Union to ensure that businesses carry out their affairs in an environmentally-friendly manner. The Community Eco-Management and Audit scheme known as EMAS afforded an opportunity to EU companies to secure accreditation that they are implementing good environmental practices within their operations. What we are discussing here today is the revision of the original 1993 regulation which put in place the Community Eco-Management and Audit scheme.
The criteria for inclusion on the EMAS register are very stringent. The fact of the matter is that there is public reporting of the results which are carried out by each national standards authority within every Member State of the European Union. Each national standards authority carries out a comprehensive and full review of all the activities of a prospective applicant under the EMAS scheme that may affect the environment.
Under the new regulation which we are discussing here today easier access will be made for small- and medium-sized enterprises to apply for accreditation under the EMAS scheme. For the most part it has only been larger industrial companies which have sought recognition under the Community Eco-Management and Audit scheme to date.
We must remember that the EMAS scheme is the European version of the International Standard known as ISO14001. In essence, this ISO International Standard is the equivalent to the ISO9000 for European companies but with the appropriate environmental slant.
It is the correct policy of the European Union to ensure that all companies in Europe respect the environment and ensure that the necessary practices are put in place to guarantee their operations do not adversely impact on the environment in any shape or form. That is why I fully support proposals to ensure that easier access will be made for small- and medium-sized enterprises to be incorporated under the EMAS framework.
There must be greater flexibility within this system no matter how stringent the rules are to ensure that all sectors and all businesses in the European Union have an opportunity to secure accreditation under the Community Eco-Management and Audit scheme.
I fully support this programme and commend this report.
Recommendation for second reading: Breyer (A5-0166/2000)
Mr President, I voted for the recommendation, which sets limit values for benzene and carbon monoxide in the ambient air. Of course I am in favour of this, in that whenever there is a danger, pensioners and the elderly are always among the first to be affected, for, understandably, their lungs are often in bad shape. Apart from this, I would like to call strongly for there to be focus in the future not only on the air inhaled by the citizens, but also on the air inhaled by those who work with dangerous substances such as benzene and carbon monoxide.
It would be appropriate for us to concern ourselves with this matter and reduce the working hours of those who work with dangerous substances to less than those of the other workers, to enable them to enjoy an average life span.
I feel that the European Union should concern itself, in particular, with the conditions and working hours of the citizens who inhale those dangerous substances against which we rightly protect pedestrians. Workers should receive even greater protection.
Recommendation for second reading: Jackson (A5-0164/2000)
Mr President, I voted for the motion and I congratulate the rapporteur, Mrs Jackson, who worked so hard to ensure that this recommendation on the practical organisation of environmental inspections becomes a directive. There is no point in Parliament adopting hundreds and hundreds of extremely important and useful directives and regulations if adequate, effective, practical monitoring is not then carried out in order to ensure that they are genuinely implemented and are of benefit to all the citizens of the European Union, particularly - as I said a moment ago - when it is a matter of environmental health, as it is in this case, and when failure to observe the rules causes harm, above all, to pensioners and the elderly.
. The principal aim of this recommendation is to strengthen the compliance with and to contribute to a more consistent implementation and enforcement of Community environmental law in the Member States. This draft recommendation establishes minimum criteria to be applied in the organising, carrying out, following up and publicising of the results of environmental inspections.
It provides for environmental inspections of all industrial and other enterprises whose emissions and discharges on the environment are subject to particular authorisations or licensing requirements. This would certainly be the case for all companies who receive pollution control licences under the auspices of the Environmental Protection Agencies.
According to the text of this recommendation, environmental inspections will include: site visits; verification of self-monitoring by the operators of the controlled installations; checking the premises, the equipment and the adequacy of the environmental management at the site as well as the records kept by the operators.
Two types of inspections are foreseen, in particular, routine inspections carried out as part of a planned inspection programme and non-routine inspections as a follow-up to complaints in connection with the issue and renewal or modification of various licences.
Member States will be required to draw up in advance plans for environmental inspection activities covering all their respective territory and the installations within it. These plans shall be available to the public under broader and wider information campaigns which are envisaged under this proposal.
Under this draft recommendation, each plan should define the geographical area which it covers, cover a defined period of time, include specific provisions for its revision, identify the specific sites or types of installations covered, prescribe the programmes for routine environmental inspections, provide for and outline the procedures for non-routine environmental inspections, provide for coordination between the different inspecting authorities.
I would like to commend the rapporteur, Caroline Jackson, for her report. In her report she is calling for this proposal to be translated into a directive which would have uniform application across the European Union. The rapporteur believes that only a directive can force the Member States to introduce these inspection systems. As a member of the Committee on the Environment, Public Health and Consumer Policy of the European Parliament, I support the need for Member States to establish harmonised environmental inspections.
The EU Council must listen to the European Parliament in this regard. We must all recall that the European Parliament has the power of codecision on environmental matters as a result of the implementation of the provisions of the Amsterdam Treaty. The European Union also has competence in environmental matters under Article 130 of the Maastricht Treaty.
Santa Maria da Feira European Council of 19 and 20 June 2000
Mr President, the Feira Council of 19 and 20 June 2000 showed a certain hypocrisy regarding a goodly number of subjects, and I will cite four of these.
Regarding Austria, which was officially marginalised by the Council: the fourteen Heads of State and Government, having been foolish enough to impose unjustified sanctions, were then stupid enough not to be able to get out of the impasse they had got themselves into.
This matter is particularly serious as it clearly shows that the powers of coercion given to the European Union can easily be used against national democratic expression. We should not forget this.
On the draft Charter of Fundamental Rights, the Heads of State and Government have mostly pretended not to know yet whether they wanted to include social rights and make the document binding in nature. There again, this is pure hypocrisy intended to beguile the opposition.
In fact, the majority would like a comprehensive, binding document as it boils down to silencing the democratic expression of each individual nation, under the pretence of better safeguarding European values.
On the pretext of unifying citizens' rights, the governments will succeed in taking from the nations the fundamental constitutional ability to define the rights which, for each country, are found at the heart of their own history and culture.
With regard to enlargement, while hoping and praying for a rapid conclusion to negotiations, the Council has been hypocritical enough to erect new barriers before the candidate countries, such as, for example, the Charter itself, which could obviously complicate accession negotiations.
Even on the subject of closer cooperation, which was added to the IGC agenda, the Council has hardly been sincere and has not said what it really meant by this.
Earlier today, at the Constitutional Affairs Committee, I asked Joschka Fischer a question on this subject, but he wriggled out of replying. We will come back to that later.
. (EL) There are four important observations to be made on the Portuguese presidency and the presidency's closing summit in Santa Maria da Feira:
First, the European Union took another very dangerous step towards militarisation by pushing for an EU military and police force and by developing an Atlantic framework for it to work within. By contrast, no positive action was taken to promote peace, as the continuing quagmire in Yugoslavia illustrates.
Secondly, it is clear from developments at the Intergovernmental Conference that we are moving towards a "two-speed Europe" rather than towards democratisation, as continual reference to "closer cooperation" and various proposals to reduce the weighting of small countries in both the Council and the Commission illustrate.
Thirdly, the European Union, under pressure from the United Kingdom in particular, failed to reach a specific agreement and binding timetable on tax information, leaving tax havens free to operate within the Union.
Fourthly, the Lisbon Summit, midway through the Portuguese presidency, gave another sign in favour of abandoning the European welfare model and changing to the American model.
- (DA) The Danish Social Democrats in the European Parliament have voted today in favour of the resolution concerning the conclusions from the European Council' s summit in Feira on 19-20 June 2000. We have done so because we should like to repay a good presidency which has set a commendable and forward-looking agenda for Europe, as is also reflected in the section of the resolution concerning the follow-up to the Lisbon Summit. Our overall vote cannot, however, be taken as implying that we support the desire for an extended agenda at the Intergovernmental Conference and the legally binding incorporation of the Charter of Fundamental Rights into the Treaty. In this connection, we would refer to our explanations of vote on these matters, issued in connection with the Helsinki Summit, the calling of the Intergovernmental Conference, the European Parliament' s position on the Intergovernmental Conference and preparations for the Feira Summit.
I was unable to vote in favour of the compromise resolution, mainly because the paragraph on taxation is a little too sparse and casts a biased judgement on what was really decided in Feira.
Parliament should rather have noted, with satisfaction, of course, the determination of the Heads of State and Government to reach an integral agreement on the taxation package as a whole (taxation of savings income, business taxation, interest and royalties) at the end of 2002 at the latest. We should have confirmed the need to preserve the competitiveness of European financial markets by the simultaneous adoption of equivalent measures in key third countries and identical measures in associated or dependent territories. We should also have asked to receive the reports that the Commission should present at regular intervals on the application of information exchange systems and systems for taxation at source from savings, as well as the report on the basis of which the adoption and implementation of the directive are to be decided. I would remind you that this was not the case.
I know that opinion on the tax compromise that we just managed to negotiate in Feira is divided. This is reflected in all the European press. I cannot help but name a few headlines from French language papers, 'Delaying compromise on savings tax' , 'Doubts on Feira tax compromise' , 'Superficial agreement, fundamental disagreement' , 'lame agreement' , 'taxation at source, coexistence, nothing at all?' or from the German language papers, 'Brown the Scot boosts London as a financial centre. London leads the way in the EU tax battle' , 'Swiss banks see no need for action' , 'all financial centres must cooperate to do away with banking secrecy' .
The observation in the Basler Zeitung of 24 June is also telling, 'We are more likely to see the Matterhorn crumble than the Swiss electorate release bank staff from their confidentiality obligations and the Bern Finance Minister become the tax collector for Brussels.'
In this context, the headline in the Écho of 24 June, which accurately notes that 'without sufficient guarantees, Luxembourg will block the taxation directive' and that 'the exchange of information should also be applied by competing markets' , reflects what was really decided in Feira.
The fact that our resolution complains about the Feira timetable illustrates the ignorance or delusion of the authors of this passage, whom I would like to remind of what the Luxembourg Prime Minister specified in Feira on this subject, that is, that with regard to taxation of savings 'there are still around fifty technical matters which have never been discussed by the Commission' .
In this context, complaining that the timetable did not reflect the urgency of the problem is irresponsibly unrealistic.
A surprising expression sprang from the lips of the last President of the Council, when he presented the summary of the Portuguese Presidency to us on Monday. "We must not" , declared Prime Minister Antonio Guterres, "Allow an intergovernmental drift to take place." The debate on a federal Europe, which has just begun again, must take place as a whole. Is it not paradoxical to see the representative of the governments of the Member States denouncing the risk of an "intergovernmental drift" in the European Union?
The paradox is even greater as what is clearly obvious to everyone, or almost everyone, today, is that on the contrary federal formulas, and in particular the latest, that of intensified cooperation, inevitably lead to a dead end. In order to try to resolve the inescapable contradiction between federalism and enlargement, particular emphasis has been placed on the miracle formula of intensified cooperation throughout the Portuguese Presidency. It was even presented here on Tuesday by President Chirac, as a sort of universal solution, with a "vanguard" of "pioneer countries" clearing the way for all. Let us note in passing, with regard to vanguards, the reappearance in the framework of European federalism of expressions which were previously widely used in other ideological contexts.
Highlighting such a formula in lyrical and ideological mode conceals the real dangers contained in making the principle of quality majority voting the general rule, thereby eliminating the rule of unanimity.
Not only is closer cooperation itself vigorously denounced, and rightly so, by the small- and medium-sized Member States, as damaging to their integrity, whereas sovereignty is a principle that guarantees the equality and respect of each. However, even within closer cooperation, it is clear that the application of the principle of the majority, in place of unanimity, could create unbearable tension, conferring a monopoly of decision making on one dominant country. Such that it seems that the qualified majority principle, if it cannot be applied to 35, cannot be applied to 2 or 3 either. It is becoming apparent that the "miracle solution" is in fact a dual source of tension, that could profoundly affect European cooperation.
This is why, instead of closer cooperation, which would inevitably lead to dangerous tension, we propose differentiated cooperation, concluded between sovereign States that are free to decide to sign the agreements they want in the areas they want, provided that these are not damaging to the fundamental interests of their partners.
Trafficking of human beings
. (FR) The Lutte ouvrière Members share the indignation expressed by the GUE proposal, which we voted on, at the death of the 58 immigrants in Dover, and of so many others, who attempted to cross external or internal borders of the European Union.
In order to put an end to a situation where poverty forces thousands of human beings to leave for lands where they hope to have a slightly better life, we must put an end to a social system which, in order to concentrate extraordinary riches in the hands of the few, enforces poverty on the majority of the planet. Obviously, a vote in Parliament will not bring about this upheaval, although it is an essential need for humanity.
It is disgusting that, even in areas where current national and European institutions could actually do something, they do nothing. The Dover tragedy happened between two European countries. The barbed wire fence we are currently setting up around the European Union exists even within the Union for third country nationals, and these barriers can kill.
It is not enough to denounce the crooks that make money by trafficking in human beings. Immigrants must be guaranteed the rights to which every human being should be entitled. We must ensure the free movement of persons. We must put an end to immigration policies that turn immigrants into some sort of subhumans with no rights, if not into illegal immigrants preyed on by the police.
We wish to protest most strongly at the policy of the French Government, which revels in its role as President of the European Union but which refuses to regularise 65 000 immigrant workers who have become illegal immigrants as a result of unfair laws, and we demand that their situation be regularised immediately.
. (PT) The tragedy in the port of Dover involving the death of 58 immigrants is, just like the tragedy which claimed the lives of two boys from Guinea on the landing gear of a Sabena aircraft a few months ago, a terrible indictment of the current ineffective and misguided cooperation and development policies and of the inappropriate immigration and asylum policies being implemented by the European Union and by individual Member States.
Such occurrences, which show the damaging effects of current globalisation for what they really are, highlight the urgent need to establish guidelines and measures to reduce the gap between industrialised countries and developing countries. They also highlight the great need to implement bold and tolerant legislative measures at national and Community level in the area of migration, with a view in particular to improving reception conditions for immigrants and their integration, and ensuring that their civic, economic, social and cultural rights are fully recognised.
This was the spirit in which we tabled a motion for a resolution. It is precisely because the compromise retreats from this that we did not subscribe to and, in fact, rejected it, since this compromise is marred by the negative concept of building a "fortress Europe" . We also rejected the compromise because it aims largely at using policing methods to find the "solution" to the problems of migration.
Mr President, I shall explain my vote in writing. However, may I submit a procedural motion?
Previously, when Members were present for the vote and an explanation of vote was made in writing, it was possible to leave, as the President used to state that he had received such and such a written explanation of vote on such and such a report. Now, we have to wait. Yesterday I waited 40 minutes to say that I was submitting my explanation of the vote in writing! It is a waste of time. What we are doing is already somewhat inhuman: we vote from 12 p.m. to 1.30 p.m. and then we stay here until 4 p.m. to say that we are submitting a written explanation of vote!
The parliamentary services told me that I had to be here. Perhaps you would have agreed...nevertheless, could we not clarify things? I understand that Members who are not taking part in the vote on a report or resolution cannot submit a written explanation, but why must those who have taken part in the vote, who are submitting a written explanation, stay here for another half-hour? Could you clarify that?
Mrs Lulling, whose fault are you saying it is? Your fellow Members who are giving their explanations of vote? If all the Members here had given their explanations of vote in writing you would have had your chance rather earlier. However, your fellow Members have the right to give explanations of vote on all the reports that we put to the vote.
Mr President, I would like to comment on points 2 and 3, in which it is claimed that the Intergovernmental Conference is the key issue in the run-up to enlargement of the EU. This is not the case. The key issue is primarily that of how the negotiations with the candidate countries are handled and what result is achieved. There is still no final date set, and the candidate countries think that the EU is extremely imprecise regarding its position.
I would also like to comment on point 10, the contents of which I think involve an unfortunate development in the direction of militarisation of the European Union. I am saying this also as a representative of a country that is non-aligned.
Finally, I would like to comment on point 11, which talks of a positive step towards necessary tax coordination in Europe. What sort of a statement is this? In this connection, I would like to quote the Swedish constitution and its words about "the ancient right of the Swedish people to impose taxes on themselves".
(The sitting was suspended at 1.50 p.m. and resumed at 3 p.m.)
Topical and urgent debate
The next item is the debate on topical and urgent subjects of major importance.
Mr Maaten has the floor for a point of order.
Madam President, I would like to take the floor at the beginning of the topical debate, because, in accordance with Rule 146 of the Rules of Procedure, this is the right time to do this in my opinion. Indeed, the next item on the agenda is a resolution on Euro 2000 and hooligans. And although we are certainly in favour of discussing this matter, there are elements in this resolution which are still under investigation by the legal authorities in the Netherlands. In our view, therefore, it would be premature at this stage to pass judgement on this legal investigation. I would therefore move, based on Rule 146, to adjourn the debate on this resolution until our part-session in September. This Rule also stipulates that such a motion shall be put to the vote immediately.
First of all, Mr Maaten, the article you are talking about only refers to one Group or 32 Members.
Secondly, it does not directly concern the question of matters for topical and urgent debate, as the very principle of urgent matters is to discuss them at the beginning of the part-session in order to establish a framework for them. This is not like a referral back to committee. Consequently, the urgent matter is either accepted or refused. If it is accepted, we must follow the procedure through and the debate must take place.
Madam President, I would ask you to communicate to Mrs Fontaine, so that she may make the relevant representations to the competent institutions, the great concern in the Gulf of Algeciras about the presence, for more than two months now, of the British nuclear submarine, HMS Tireless, which has broken down, apparently with a very serious problem relating to its cooling system.
According to the latest information, it appears that they intend to repair it there. The inhabitants of the area have expressed their complete opposition to its being repaired there, by means of a joint resolution of the political groups which has been approved today.
From this House, we urgently request that the British Government immediately remove this machine from the bay and repair it in England, where we suppose that they will at least have the appropriate facilities to do so.
Mr Bautista Ojeda, your speech will be passed on to Mrs Fontaine who I am sure will handle it with the utmost attention.
Madam President, there are nonetheless groups which support Mr Maaten' s motion. He has spoken on behalf of the ELDR Group and I endorse his motion on behalf of the EDD Group. I would thus ask you to proceed to the vote in line with the Rules of Procedure.
No, Mr Blokland, the Rules of Procedure do not lay down that the postponement of an urgent matter can be put to the vote. Topical and urgent matters are a very specific case. It was voted upon on Monday and this House, by sovereign right, drew up a framework for it. As soon as a matter becomes urgent, it cannot be postponed. Obviously, the arguments developed by you and Mr Maatten can be considered during the debate, but I am not putting the postponement of this debate to the vote.
Madam President, you are interpreting the text in a specific way, but I read the text and it does not make any mention of exemptions for urgent debates. Every item that is put on Monday' s agenda by the House can be taken off the agenda again in the course of the week, should it transpire that, on reflection, fresh arguments have come to light. New arguments have emerged in this instance. We now know that the Dutch justice system is launching an inquiry. It seems clear to me, therefore, that when we decided to discuss this matter on Monday, we did not have this piece of information at our disposal. We now have new information, which we need to take into account. I therefore believe that your interpretation of the Rules of Procedure is not according to the letter of the Rules of Procedure.
Mr Blokland, I believe my interpretation is in line with the letter and spirit of our Rules of Procedure. It is clearly stated that the agenda - as we are talking about establishing the agenda - is established by this House at the beginning of the part-session, which has been done. Regardless of this, if new factors come into play, these can be communicated during the debate to provide additional information for our fellow Members when they come to vote. However, I stand by this interpretation, which is linked both to the principle of the agenda and the principle of urgent matters.
Madam President, I simply wish to express my agreement with the words of the Member from the Partido Andalucista, from Andalucia, and suggest, as a place to repair the British nuclear submarine, the gardens of Buckingham Palace. That is where they could take the aforementioned 'beast' .
All the arguments have been expressed on the subject of this postponement. I maintain my position and I now suggest that we move straight on to the debate on Fiji and the Solomon islands, as that is what our fellow Members are waiting for.
Fiji and the Solomon Islands
The next item is the joint debate on the following motions for resolutions:
B5-0607/2000 by Mr Speroni, on behalf of the Technical Group of Independent Members, on Fiji;
B5-0616/2000 by Mrs Ludford, on behalf of the Group of the Europe Liberal, Democrat and Reform Party, on the situation in Fiji and the Solomon Islands;
B5-0620/2000 by Mr Corrie and Mr Johan Van Hecke, on behalf of the Europe People' s Party (Christian Democrats) and European Democrats, on the situation in Fiji and the Solomon Islands;
B5-0629/2000 by Mr Marset Campos, on behalf of the Confederal Group of the European United Left/Nordic Green Left, on the situation in Fiji and the Solomon Islands;
B5-0636/2000 by Mrs Lucas, on behalf of the Group of the Greens/European Free Alliance, on the situation in Fiji;
B5-0640/2000 by Mrs Lucas, on behalf of the Group of the Greens/European Free Alliance, on the situation in the Solomon Islands;
B5-0644/2000 by Mr van den Berg and Mrs Kinnock, on behalf of the Group of the Party of European Socialists, on Fiji and the Solomon Islands.
Madam President, what is happening in Fiji is further evidence that the pathetic dreams of those who believe in a multiethnic and multiracial society are unrealistic. Indeed, we can see that the conflict between the indigenous ethnic group and the immigrant ethnic group has flared up dramatically, although it is true that there has been relatively little bloodshed. The same thing is happening in the nearby Solomon Islands and all over the world. The events in the Great Lakes region in Africa, the events on the island of Timor and the current situation in the Moluccas are all evidence of the fact that peaceful cohabitation of communities with completely different traditions, cultures and histories cannot exist outside the good intentions of those who are for total globalisation.
Therefore, in my opinion, we need to focus our efforts chiefly on protecting the indigenous ethnic groups, so that the indigenous Fijians do not share the fate of the South American Indians or the indigenous populations of Central and North America, and to ensure that their culture is preserved by controlling illegal immigration, so that what is happening there and has sadly already come about in the Balkans does not occur in Europe as well.
Madam President, we in Parliament are rightly particularly attentive to areas where ethnic tensions lead to conflict and attempts to overthrow democracy and the rule of law. In both Fiji and the Solomon Islands democratic government and law and order have been undermined. In Fiji the aim must be to restore the legitimate government elected on the basis of the 1997 multi-racial constitution, which was approved by both ethnic groups - Indo-Fijians and indigenous Fijians. Violence against property and people must cease and the hostages released.
The interim civilian administration installed in Fiji does not meet the constitutional or democratic tests. We therefore call on the Commission to begin with determination the procedures to suspend development cooperation with Fiji. The beleaguered inhabitants of Fiji are looking to the European Union, which they see as the beacon of democracy and racial equality, to come to their aid. We also warn the Solomon Islands that a suspension of aid may be needed there to restore democracy, peace and stability.
Madam President, I want to concentrate on the Solomon Islands, but first just a word on Fiji. My ACP-EU Vice-President is one of those held hostage and I would ask you to send a letter of support to his family.
The ACP-EU delegation went to the Solomon Islands to study the ethnic tension. It was quite clear after talks that a coup was imminent. Why did it happen? When we arrived we found a complete vacuum. There was no dialogue between the warring parties. The parliament was not functioning. There was no law and order, as those who were police by day were Malaitan militants by night and they opened their armouries to the Malaitans on the morning of the coup.
99.9% of Guadalcanal is held by the IMF group and only Honiara City is held by the Malaitans. This situation is unsustainable. The ethnic conflict is all about the expulsion from Guadalcanal of 40 000 Malaitans back to their own island, to severe hardship, without any compensation. As they did all the work, Guadalcanal is now at a standstill in both rural and urban areas.
The presence of Mrs Kinnock and myself did influence the situation for the better. We created dialogue. We had the 48-hour resignation demand on the prime minister withdrawn. We advised them to recall Parliament and have a debate on the situation and this has now happened. Amazingly the leader of the opposition is now the prime minister. All this happened because we pointed out the European Union could withdraw aid if the coup took place at the point of a gun. That aid is 25% of their GDP.
But the country is bankrupt and the new prime minister will face the same problems as the last. He must make the parliamentary structure more active, work towards a cease-fire and then have talks on compensation with outside assistance. Outside help will also be needed to regain law and order.
I should like to finish by thanking the members of the delegation office there who were so helpful to us.
Madam President, ladies and gentlemen, it is true that the Pacific always evokes images of paradise: beaches, coconut palms, sun. Today, the reality is far sadder. The two coups d' état that have taken place in Fiji recently in fact show unstable States divided by poverty. The most incredible thing in this matter, apart from the passivity of our institutions, is that the pretext of interethnic tension is always used to explain such conflicts. We are well aware, however, that the true cause is not just that. In the Solomon Islands, the vast majority of the population is Melanesian and Christian. In Fiji, almost half the population is of Indian origin, but these origins date back to the last century. Moreover, in spite of these differences, all these people are at home in Fiji.
I believe there are causes other than this ethnic conflict. For example, we deny the role played by those who make a profit from these conflicts: multinationals and local politicians. For the former, periods of instability mean fewer social, tax and environmental obligations as the State is very weak in these cases and conflicts favour the arms industry as the political groups need to get their weapons from somewhere.
As far as politicians are concerned, the practice of pitting one group against another, as, for example, the far right does in Europe, allows a political vacuum to be created or power to be maintained. This practice is only possible because the population is poor and suffers from a lack of knowledge of other groups. In this case, the two conflicts should have enabled some people to take back or gain power that they could not win through the ballot box.
In Fiji, the coup d' état was fomented by a bankrupt businessman who used his distant Fiji origins to legitimise his actions. As for the new Prime Minister, he is also from a business background. In the Solomon Islands, a sham parliamentary vote brought a new Prime Minister to power, elected by the power of the gun. These two examples support our vision of the conflict.
The joint resolution, however, is too sanctimonious and effectively wants to restore the previous situation. As is all too often the case, it does not refer to the true sources of these conflicts: poverty and the underlying self-interested role of political and economic participants. From this point of view, if we want to be really effective, we must prevent further conflicts and to do so, we must genuinely aid the development of education, the local economy and local democracy. This is how we might succeed in changing things.
Madam President, my comments will be on the question of Fiji. Some days ago, a number of ethnic Fijian Indians representing that community and the Indian diaspora who are concerned about these conflicts came to the Parliament. They expressed their deepest concern about the situation in Fiji, about its symbolism and how it could affect Indian communities in other areas of the world. Their concern was not precisely for the ethnic Indian community, it was for Fiji. Fiji had a multi-racial constitution in 1997. It was designed to solve the ethnic problems in the islands, including the land issue and that constitution was unanimously approved by an ethnic-Fijian-dominated Parliament and blessed by the Great Council Of Chiefs. It was a model for a constitution for a multi-racial society and a thriving island. Clearly the lawlessness and violence has undermined that constitution but we must look more deeply at the causes of the conflict. This House has to ensure that in those countries where we give aid we monitor the breakdown of law and order and look at the interests of those ethnic minorities who are in danger. The concerns expressed are very real. We have the ability to suspend aid if we believe that there is something going wrong in Fiji. Myself and Glenys Kinnock and other colleagues who have met with the ethnic Indian community want to help them find a solution to this conflict.
Madam President, ladies and gentlemen, the Commission has been observing the events in Fiji since 18 May with growing concern. It really is discouraging to see the achievements of an entire decade put at risk. Fiji had a constitution that was not based on racism. That has been abolished. It had a democratically elected government. That has fallen and been replaced by an interim government appointed by the military.
Fiji has already suffered enormous economic damage at this point. There is a risk that investors will lose confidence in it. Politically, Fiji, which proudly wanted to give its name to the new 20-year partnership agreement between the ACP states and the EU, risks seeing its relations with the international community of states worsen considerably. It even risks being expelled from the Commonwealth.
The Commission is currently preparing a proposal to the Council on the application of Article 366a of the Lomé Convention because, in its the view, the fundamental principles of the Convention - democracy, the rule of law and respect for human rights - are no longer guaranteed in Fiji. Let me remind you that this proposal initially provides for consultations between the parties. Further measures or sanctions will only be decided in a second stage, on the basis of the results of the consultations and how they are assessed. So it is too early, at this point in time, to contemplate further measures or sanctions. Any response on our part should be well-considered and targeted. A trade ban, as called for by unions in Australia and New Zealand, would result in the dismissal of more than 40 000 workers in the clothing and tourist industry, and that should be avoided.
Turning to the Solomon Islands, here too the Commission has been observing the deteriorating security situation with concern. The Commission supports all the efforts made by the mediators to ensure that the parties concerned can discuss the outstanding issues and differences of opinion openly and without the threat of violence. The Commission is ready to use its instruments to support the peace process as soon as the political and security situation allows it.
The joint debate is closed.
The vote will take place at 5.30 p.m.
Tibet
The next item is the joint debate on the following joint motions for resolutions:
B5-0608/2000, by Mr Pannella and others, on behalf of the Technical Group of Independent Members, on the need to stop Chinese colonisation and adopt a new Statute for Tibet;
B5-0610/2000, by Mrs Sanders-ten Holte, on behalf of the Group of the Europe Liberal, Democrat and Reform Party, on the urgent need for Sino-Tibetan negotiations with a view to the adoption of a new Statute for Tibet;
B5-0617/2000, by Mrs Muscardini and Mr Collins, on behalf of the Union for a Europe of Nations Group, on Tibet;
B5-0621/2000, by Mr Thomas Mann and Mr Bowis, on behalf of the Group of the Europe People' s Party (Christian Democrats) and European Democrats, on the Western China Poverty Reduction Project and the future of Tibet;
B5-0641/2000, by Mr Messner and Mrs Frassoni, on behalf of the Group of the Greens/European Free Alliance, on the urgent need for Sino-Tibetan negotiations with a view to the adoption of a new Statute for Tibet;
B5-0645/2000, by Mr Sakellariou and Mr Veltroni, on behalf of the Group of the Party of European Socialists, on Tibet
Madam President, Commissioner, ladies and gentlemen, I think we are preparing to vote on an important text on Tibet, and that today we have the opportunity to make a qualitative leap forward in this fundamental battle.
This is a battle of law, and of international law. Tibet is occupied, Tibet was invaded by Chinese troops in 1949 and since then has been occupied and colonised by the Chinese.
I think that we must, of course, vote en masse in favour of this resolution, but that we must also vote for the amendment tabled by Mr Thomas Mann, by the liberal group and by the Group of the Greens, an amendment which asks our governments to consider the possibility of recognising the exiled Tibetan Government if, within three years, the Chinese authorities and the exiled Tibetan Government have not ultimately signed an agreement on the substantial autonomy of Tibet.
We can no longer leave the decision not to tackle the problem up to the goodwill, or in this case the ill will, of the authorities of Beijing. We must oblige them and, through political action by Parliament, assert our determination to see this matter, which has lasted 50 years, finally resolved.
I would particularly like to call on my left-wing, socialist and communist friends to stop using double standards! We all remember the great battles to decolonise Africa, the liberation of Algeria and Vietnam. Look at the results today: the latter is still in the hands of a totalitarian system, a dictatorship.
Today, in Tibet, there is a non-violent fight for democracy. There is no reason not to do here what we did there, what many of us did in those days. Today, the matter of Tibet must become a matter of law, an affirmation of non-violence by the international community.
China is a large country which has a right to democracy. So much is clear, but that cannot be a reason to further sacrifice the right of Tibetans to live with their own culture, in full autonomy in every area that must be governed by the people.
I therefore sincerely invite my socialist and communist friends to vote for this resolution and this amendment, in order to make sure that, at least this once, Parliament is at the forefront of this battle for freedom, democracy and non-violence.
Madam President, happy birthday Dalai Lama! But I am not sure that today is such a happy day for him, because after all, the most valuable contribution which the EU can make to the world is standing up for human rights and democracy, and these are still being flouted in Tibet. In the light of this, I would like to make the following observations.
First of all, why is it that there is still no real dialogue at official level between the Chinese Government and the Tibetan Government in exile? All manner of so-called indirect contacts have led to nothing. The European Parliament should adopt a harder line in order to support the principle of non-violence. This is why this resolution is necessary.
Secondly, how can a renowned institution such as the World Bank be on the brink of financing a Chinese programme which is tantamount to a common or garden colonisation of Tibet? This has to be prevented and hence this resolution.
Thirdly, how can the European Union possibly be one to let economic interests prevail in its relations with China? Surely we cannot offer the Tibetan population attention only when it suits us?
In sum, Madam President, I would urge you to ensure that a real dialogue is established according to the Dalai Lama' s five-point peace plan; it will then be a happy day for Tibet' s entire population.
Mr President, Commissioner Verheugen, ladies and gentlemen, tomorrow the World Bank will be taking a decision with very serious implications for Tibet. The aim is to provide international support to alleviate the poverty in western China, and surely everyone is prepared in principle to help those who cannot do much to help themselves. In the framework of this project, however, 58 000 people are to be forcibly resettled in Tibet. Resettlement on that scale might well gradually turn the Tibetans into a minority in their own homeland, after decades of destruction of their culture and their monasteries, of persecution and threat to life and limb!
A fortnight ago, the Members of our Intergroup on Tibet and many other MEPs urged the President of the World Bank in Washington not to go against the Bank' s own principles for the protection of endangered peoples. We have written to the national parliaments, to the ministries of finance in Europe, the USA and other continents, and of course to Commissioner Chris Patten. We have urgently requested the members of the Board of the World Bank to study the report drawn by independent inspectors very carefully first. For the inspectors seriously doubt whether the resettlement is environmentally correct or socially acceptable because of an irrigation programme. If public monies are spent, the justification for doing so must be made just as public.
Strengthened by its planned membership of WTO, China, as I myself recently found in Beijing, is becoming increasingly aware of its role as an emerging world power. But that also implies an obligation to act more responsibly than before and, for instance, to apply the concept of "one China - many systems" . The full autonomy granted to Tibet must finally be guaranteed. That includes freedom of religion, freedom of opinion, cultural and social independence. Bilateral talks must be held with authorised leaders. The Dalai Lama is available for this at any time. As my colleague pointed out, this Nobel peace-prize winner, who is accepted worldwide, is celebrating his 65th birthday today and has been the Tibetans' leader for precisely 50 years. His five-point peace plan, which reflects his profound belief in non-violence, remains as valid as ever. It is high time to hold constructive dialogues on that basis. On behalf of the EPP Group and the Intergroup on Tibet, I call on all the Members of the European Parliament to support our resolution. Only a worldwide protest shortly before the World Bank' s decision, which is in fact due tomorrow, can prevent things from going seriously off course. Tashi delek!
Madam President, Commissioner, ladies and gentlemen, we are just about to vote, for the thirteenth time, on a resolution concerning Tibet, and we have to say, if we examine the effect these have had in the past, it is exceptionally poor. This is why I am addressing the Commissioner. I would like the European Union, with its three powerful institutions, to join forces and appeal to world opinion, the Chinese authorities and especially the World Bank.
As fellow MEPs have already explained, we need to put a stop to internal colonisation, this brutal murder of the cultural identity of the Tibetan population. That is only possible if the World Bank stops financing precisely the opposite, namely the import of Chinese people with a view to destroying Tibet' s original culture. How can we justify spending taxpayers' money on this kind of practice?
I hope you will help us bring about a U-turn, as requested by my fellow MEPs in the amendment; a U-turn which prescribes that, if there is no change in three years' time, we will eventually decide to recognise Tibet' s provisional government rather than continue to tread water.
Madam President, naturally, the Group of the Party of European Socialists fully supports this motion for a resolution. The fact that the World Bank is about to make its decision, which has already been mentioned, is conclusive proof of the urgent nature of the resolution. If the World Bank finances the programme to combat poverty in Western China, the Chinese Government is likely to transfer large numbers of ethnic Chinese to Tibet, with the risk, or rather the explicit intention, that the Tibetans will be reduced to a minority. In this case, their cultural, linguistic and religious traditions will almost inevitably disappear as a matter of course.
In our opinion, it is essential for Parliament to speak out against the World Bank's decision. We call upon the governments to do everything in their power and use every avenue available to them - economic and otherwise, in view of the fact that China wants to join the WTO etc. to ensure that China respects Tibet's autonomy and that negotiations are resumed as soon as possible between the Chinese Government and the Dalai Lama with the intention of establishing a new statute for Tibet. This is the first point of our conclusions in this resolution.
The negotiations must be based on the Dalai Lama's five-point programme, which has our full support. We would also like to wish him a happy birthday.
Madam President, 50 years on we have been celebrating over the last few years the end of the war, the founding of the United Nations, the founding of the World Health Organisation, the return of independence to the Baltic Nations from the Soviet Empire, but sadly also 50 years on we have to commemorate China's illegal occupation of Tibet: fifty years of suppression and oppression of the Tibetan people by the Chinese regime.
That must never be allowed to become a fait accompli hence the amendment to this resolution to put pressure on China, which I warmly support. Hence, also, the overall resolution to demand of the World Bank that it withdraw its support for our so-called project which would mean the movement of some 60,000 Chinese into an area currently populated by 4,000 Tibetans making a living with their herds, and the exploitation of Tibet's natural resources. Both actions are immoral, both are against international law, both demand action by this Parliament and this Union on behalf of Tibet and its people.
Mr President, to begin with, I would like to say that I am speaking today on behalf of the Nordic Green Left Party. We think that the Tibetans should have the autonomy that they themselves are striving for. We are also concerned about China' s unwillingness to participate in a dialogue.
I would like to address the Commissioner and say that I hope that the Commission has very good relations with the representatives of the World Bank. Decisions must, of course, be made by no later than tomorrow. We have therefore only got an extremely short time in which to influence the World Bank, to which this resolution is, of course, primarily directed.
It is, of course, usually quite difficult to have any influence on the World Bank at all. I would therefore like to be told formally whether it is possible for Parliament to wield any influence at all or whether we should try in the course of the night to get hold of our government representatives. The Council is, of course, not represented here to any great extent.
I have had occasion to witness the situation in Tibet personally. It is far more serious, humiliating and painful than it is possible to describe in this Chamber or at any other meeting.
For the last forty years, the Chinese have forcibly denied the Tibetans their freedom, they have deprived them of their identity and, what is more, trampled on the human rights and dignity of the people. That is why it is necessary for a Parliament which is so concerned with human rights and combating xenophobia and racism to call upon China to negotiate another statute recognising the rights of the Tibetans in full and genuinely guaranteeing the full autonomy of the Tibetan people.
I would like to be totally clear, even at the risk of appearing antagonistic. We must guard against hypocrisy. It is, in fact, pointless to adopt a joint resolution full of good principles, fine words and indignation if, for economic and commercial reasons, maybe, we then allow the supreme Chinese authorities to be welcomed with the highest honours by our ministers or the mayors of the various European capitals, as is actually going to happen tomorrow in Rome, when Mr Rutelli, who is Mayor of Rome as well as a Member of the European Parliament, will officially receive the Chinese Prime Minister or, at any rate, a delegation.
If we continue to sacrifice principles and rights in the name of the economy, apart from making pious declarations of intent in Parliamentary debates it will be extremely difficult to find a genuine solution for the Tibetan people.
Madam President, the Commission, like Parliament, is deeply concerned about the human rights situation in Tibet. We are particularly concerned about respect on the part of the Chinese authorities for the cultural, linguistic and religious identity of the autonomous region of Tibet.
We have raised this issue repeatedly during the bilateral dialogue with China on the subject of human rights. In particular, the European Union has called on China to resume the dialogue with the Dalai Lama as soon as possible. In our view, a direct dialogue between the Dalai Lama and the Chinese authorities is the only realistic way of achieving a lasting and peaceful solution to the issue of Tibet.
With regard to cooperation, the European Union takes the view that it is in the interest of the Tibetan people that we support aid projects in Tibet, provided the group of ethnic Tibetans benefits directly from them and is given priority in the management of the projects. That is precisely what happened in the past when the Chinese authorities gave an official assurance to that effect.
On the question of the World Bank project, I can inform you that the Commission is not involved in that project. So I do not believe we have any means of exerting much influence now, at the very last minute. If any influence at all can still be brought to bear, it would be up to the Member States to do so.
Human rights
The next item is the joint debate on the following motions for resolutions:
Child soldiers in Uganda
B5-0611/2000 by Mrs Ludford, on behalf of the Group of the Europe Liberal, Democrat and Reform Party, on the abduction of children in the north of Uganda;
B5-0622/2000 by Mr Mauro and others, on behalf of the Group of the Europe People' s Party (Christian Democrats) and European Democrats, on the abduction of children by the LRA;
B5-0630/2000 by Mr Sylla and Mr Vinci, on behalf of the Confederal Group of the European United Left/Nordic Green Left, on Uganda;
B5-0637/2000 by Mrs Maes and Mrs Lambert, on behalf of the Group of the Greens/European Free Alliance, on the abduction of children in Uganda;
B5-0646/2000 by Mr van den Berg, on behalf of the Group of the Party of European Socialists, on the abduction of children in Uganda;
Situation in the Moluccas
B5-0609/2000 by Mr Belder, on behalf of the Group of the Europe Liberal, Democrat and Reform Party, on the Moluccas;
B5-0612/2000 by Mr Maaten, on behalf of the group of the Europe Liberal, Democrat and Reform Party, on the Moluccas;
B5-0623/2000 by Mrs Maij-Weggen, on behalf of the Group of the Europe People' s Party (Christian Democrats) and European Democrats, on the Moluccas;
B5-0643/2000 by Mrs McKenna and Mrs Langendijk, on behalf of the Group of the Greens/European Free Alliance, on the Moluccas;
B5-0647/2000 by Mr van den Berg, on behalf of the Group of the Party of European Socialists, on the Moluccas;
Death penalty in the United States
B5-0613/2000 by Mrs Malmström, Mr Haarder and Mr Watson, on behalf of the Group of the Europe Liberal, Democrat and Reform Party, on the death penalty in the United States and the case of the Italian-American citizen Derek Rocco Barnabei;
B5-0619/2000 by Mr Dupuis and others, on behalf of the Technical Group of Independent Members - Mixed Group, on the forthcoming execution of Derek Rocco Barnabei in Virginia;
B5-0624/2000 by Mr Salafranca Sánchez-Neyra and others, on behalf of the Group of the Europe People' s Party (Christian Democrats) and European Democrats, on the death penalty in the United States;
B5-0631/2000 by Mr Cossutta and others, on behalf of the Confederal Group of the European United Left/Nordic Green Left, on the death penalty in the United States and the case of Mr Derek Rocco Barnabei;
B5-0638/2000 by Mrs Maes and others, on behalf of the Group of the Greens/European Free Alliance, on the death penalty;
B5-0648/2000 by Mr Veltroni and Mrs Díez González, on behalf of the Group of the Party of European Socialists, on the death penalty in the United States and in particular the case of Rocco Barnabei;
Hooligans
B5-0625/2000 by Mr Van Hecke and others, on behalf of the Group of the Europe People' s Party (Christian Democrats) and European Democrats, on hooliganism during Euro 2000;
B5-0632/2000 by Mr Papayannakis, Mr Sylla and Mr Cossutta, on behalf of the Confederal Group of the European United Left - Nordic Green Left, on hooliganism during Euro 2000;
B5-0649/2000 by Mr Desama and Mr van den Berg, on behalf of the Group of the Party of European Socialists, on hooliganism during Euro 2000;
Iraq
B5-0614/2000 by Baroness Nicholson of Winterbourne, on behalf of the Group of the Europe Liberal, Democrat and Reform Party, on Iraq;
B5-0618/2000 by Mrs Muscardini and Mr Andrews, on behalf of the Union for a Europe of Nations Group, on Iraq;
B5-626/2000 by Mr Khanbhai and others, on behalf of the Group of the Europe People' s Party (Christian Democrats) and European Democrats, on Iraq;
B5-633/2000 by Mrs Morgantini and others, on behalf of the Confederal Group of the European United Left/Nordic Green Left, on Iraq;
B5-0639/2000 by Mrs McKenna and others, on behalf of the Group of the Greens/European Free Alliance, on the United Nations embargo in Iraq;
B5-0650/2000 by Mr Sakellariou, on behalf of the Group of the Party of European Socialists, on the situation in Iraq;
Child soldiers in Uganda
Madam President, Commissioner, one could say a lot about this issue. Firstly, I hope, in particular, that the Council and the Commission will be active when it comes to also taking up this issue in the Security Council when the action plan concerning children in armed conflicts will be debated at the end of this month.
Secondly, we have today noted with satisfaction that attempts are being made to reach a common solution to at least one other conflict regarding child soldiers. This solution is the so-called diamond resolution in the Security Council.
Thirdly, we can confirm that we have made a certain amount of general progress with regard to child soldiers. We have the voluntary Supplementary Protocol against Child Soldiers and the Activities in Africa.
I would ask the House to support this resolution. I would also like the EU jointly to take up the issue in the Security Council at the end of this month during the follow-up to the general debate on children in armed conflicts.
Madam President, the situation in Northern Uganda and Southern Sudan is the setting for the drama of the child-soldiers. The aim of my speech and of the resolution which has just been tabled is to prompt Parliament and the institutions to adopt ongoing initiatives which do more than just respond to moments of crisis. There has been continuous armed conflict in this region for the last 30 years; civil society has been completely destroyed and different groups of rebels have been massacring the peoples of Northern Uganda for over 12 years. Their favourite victims are children and adolescents because they are vulnerable and easily influenced. To date, approximately 60% of the soldiers in the Lord's Resistance Army are children under the age of 16. The strategy is precisely to manipulate the children and subject them to brutal force so that they will in turn be able to kill and torture others. Adolescent girls are given to the rebels as wives, but the most noticeable thing is that not even the Nairobi Agreements between Uganda and the Sudan last December have caused the LRA to change its attitude.
During the last few days, I have had the opportunity to talk to one of the girls who has escaped from the fields of Southern Sudan, who confirmed that the LRA has no intention of changing its position. Further evidence of this is the funeral of John Baptista Ochaia, the representative of the Chairman of Kitgum district council, who died the day before yesterday from wounds received during an LRA ambush, which took place today in Uganda.
It is therefore unacceptable that the European authorities and many commercial entities should maintain an attitude almost of tacit approval of this situation, without making any attempt to break the circle which is robbing a generation of its future.
Madam President, ladies and gentlemen, war is always cruel, and civil war even more so. However, we have reached another level of barbarism and abjectness when children are used to fight and kill or be killed. In this way, the LRA, the armed resistance, does not hesitate to kidnap seven-year-old boys and subject them to extreme brutality to train them to fight and terrorise villagers. Nor does it hesitate to sexually exploit women and girls. When these children survive, it must be said, they are in any case scarred for life. It takes time, patience and love to restore their hope.
This is why we must increase aid and support for UNICEF, which has set up an action programme enabling children to return to a normal life. Madam President, we must also stop pussyfooting around. Sudan must stop supporting the LRA. In my opinion, this amounts to collusion, which makes Sudan just as guilty. And Parliament must intervene to urge the Ugandan Government to find a peaceful solution to this conflict in the north of Uganda, which, let me remind you, has been the cause of 100 000 deaths in 15 years. The whole population is waiting for this solution and all the children are hoping for it. The Security Council must hear this plea.
Madam President, I am really pleased that this resolution has come about. I hope that this will encourage the Commission and the Member States to act on this issue.
Some weeks ago, a documentary from Southern Sudan was shown on Swedish television. This documentary claimed that foreign investors and oil companies, including an oil company from my home country, Sweden, are being protected by troops which make use of child soldiers. These accusations have also been supported by Amnesty International, which has explained that certain oil revenues are also used to finance the civil war in Southern Sudan. There, they use child soldiers from Uganda, who are forced into armed conflict.
We must put pressure on the international oil companies and on investors. We must, as is stated in point 8 of the resolution, strongly urge these companies to cease their activities in Sudan until a peaceful solution to the conflict has been found.
Madam President, first of all I would like to express my gratitude to Mr Van Hecke and his wife Els De Temmerman for their efforts in ensuring that the child soldiers issue in Northern Uganda, and anything related to this, is published in an unambiguous manner for the benefit of Europe.
What is clear is that despite the 1999 Nairobi Agreement, it has not been possible to apply this agreement in an adequate manner. This brings us to the question of the EU' s authority and the willingness on the part of the Member States to act as a united front in that region.
I would ask Commissioner Verheugen specifically whether he is absolutely clear about the point mentioned in the resolution, that of bringing the investments in both oil and oil pipelines in Sudan to a halt for the time being. If we exert pressure to bring about peace and make sure we gain control in that northern region, this could lead to very concrete steps within a foreign policy which combines the aid component, the foreign component and the trade component. Such action is a matter of great priority. At the moment, we only see these figures and examples increase, and at the same time, we notice that we are exerting too little pressure, although we have more clout there than we have made use of to date.
This brings me to the wider issue of the United Nations. The protocol was accepted in the General Assembly in May. In July, a debate will be held in the Security Council. This would, of course, be a wonderful example of a Europe which does not only hold forth internally, but also takes steps externally. We, all the European Member States together, are very much in favour of the eighteen years, swift conclusion by signature and effective, coordinated action by the different countries where matters such as education and the re-integration of child soldiers are concerned. We do a great deal financially in this respect in different countries. We have a good reputation there. It would be beneficial if we could act under one banner and with one voice. I would be interested to find out from Commissioner Verheugen how he rates our chance of success in July.
Madam President, I was in Uganda in January when some of the abducted little girls who were put into the army by the LRA were released. Many of these young girls lose sight of their families and are gone for many years from their own homes. As a result of rape and abuse they become mothers themselves, which further alienates them from the communities from which they have been so brutally taken.
However many finely-worded resolutions we have, as long as we in the Community fail to get to grips with the issues relating to children in our own community, we do not have a strong voice to raise our concerns about this. Many of our policies affect children's rights and interests but this week Commissioner Prodi said he did not feel it was necessary to have a dedicated unit looking at children's rights within the Community. This will weaken our voice if we attempt to raise it within the context of the UN Special Summit on Children next year, at which the issue of child soldiers will be a significant point.
Situation in the Moluccas
Madam President, the Moluccas require our attention once again. After a relatively quiet period, the recent arrival of a few thousand Jihad fighters who aim to enforce the Islam religion on the Moluccan islands has led to renewed escalations of violence. The peaceful coexistence of Muslims and Christians, which lasted for years, seems to be broken for good.
The brave attitude of President Wahid should not go unmentioned. Last week, he even dared criticise the position of the members of parliament. If it were up to the Indonesian President, there would be hope for a peaceful future on the Moluccas. However, the dark forces that still pervade the administrative apparatus, namely within the army, police and government, have a very destabilising effect on the situation. It still requires a great deal of effort to identify the fundamentalist elements of whatever religious grouping.
I would like to make a few specific recommendations to the Indonesian Government. Firstly, there must be an all-out effort to discontinue the supply of fighters and weapons by introducing strict border control. In addition, the deployment of international peacekeeping forces deserves to be reconsidered. The stark differences of opinion within the region' s own army and police seem to sabotage Indonesia' s efforts to end conflict off its own bat.
Finally, I would like to ask your attention for the victims of these conflicts, namely the ordinary citizens. In this conflict, we should not only spend time pointing the finger, we should first and foremost supply adequate aid to the refugees. A humanitarian corridor is essential in this respect. We wholeheartedly back the request to the Commission and Member States to give generously. The lack of political and economic interests in that region should not determine the level of aid. This is about relieving the real suffering that is pervading the Moluccas.
Madam President, I wonder whether history is repeating itself in Indonesia. The bloody confrontations between Muslims and Christians are jeopardising safety within the Moluccas. Thousands of people have been killed or have taken refuge, and the new fragile democratisation process, which has been initiated so ambitiously by the Wahid government, is under enormous threat. This is reminiscent of East Timor only a few months ago. As an MEP visiting with the observation delegation, I saw for myself how harrowing the effects of this can be. We need to realise that the violence within the Moluccas is threatening stability within the entire region. It is therefore vital that the international community offer immediate financial and moral support in order to solve the problems in Indonesia. The international community also has a duty to monitor the situation closely on a permanent basis and help the government there to end this human tragedy in whatever way it can.
Madam President, as rapporteur of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy reporting on Indonesia, I did hesitate for a moment before I tabled this resolution because we will certainly be having a huge debate on the relationship between the European Union and Indonesia in the autumn. However, the situation on the Moluccas is so critical that we need to treat it as an urgent matter.
After a few months of peace and quiet in that area, violence has flared up again over the past few weeks, and once again, dozens of people have been killed and once again, thousand of people have fled. The tragedy of the boat filled with refugees travelling from Duma on Halmahera has probably claimed the lives of up to five hundred people. Only yesterday, the Jihad fighters burnt down two housing estates in Ambon. In that area, more than three thousand have now been killed and more than one hundred thousand people have fled. This is a catastrophe and many Moluccan families in the Netherlands are either worried sick or plunged in deep mourning.
Madam President, despite this tragedy, I believe we ought to pledge our support to President Wahid and Vice-President Sukarnoputri. It is not they, but the opposition powers working against this government that seem to aggravate the situation within the Moluccas. It seems that the Jihad militiamen are being financed and armed by these groups, and sometimes backed by regional military forces, which are, in fact, supposed to protect the population. In our opinion, however, the Indonesian government should intervene more powerfully in order to protect the Moluccan population. We also believe that international observers, journalists and aid workers should be granted access to the area in order to help the Moluccan citizens. But more than anything, the EU should adopt a clear stance, just as the United States has done, and the EU should step up its aid efforts for the victims.
Madam President, our green colleagues have tabled a number of amendments which may have been compiled with the best of intentions but are to my mind counterproductive, because they might be playing into the hands of the powers working against the government, i.e. those who are helping to stage the violent attacks on the Moluccas. I therefore reject the amendment to Article 7 (a) and would ask the MEPs of the other groups to do the same. More than anything, however, the Union should be more pro-active. This is also the thrust of the resolution and I would like a sound response from the European Commission.
Madam President, ladies and gentlemen, it is becoming increasingly clear that the violence on the Moluccas is not a chaotic, spontaneous fight between the local population, between local Muslims and Christians. It is a brutal power struggle and well-directed fight between sections of the army, between the government and government opponents, at the expense of the local population.
On the one hand there is Laskar Jihad, a group of fanatical Muslims backed by sections of the army. On the other hand there are special police troops, which back the Christians. In other words, the security apparatus which should guarantee stability, is divided over two camps.
In my opinion, the message which the European Parliament should give President Wahid - and in this sense I hope I can reassure Mrs Maij-Weggen - is that we will remain critical of the progress and speed of reforms, the status of human rights and the way in which the government protects the citizens on the Moluccas. However, we must also let him know that we support him in his fight against those sections of the army which are of course trying to undermine democratic reform, in his battle against people like Amien Rais, the chairman of the People' s Consultative Assembly who, for example, referred to young people devoted to the Laskar Jihad as the heart of the nation. In that sense, he deserves our support, but I also want us to remain critical about issues which are not going so well yet in Indonesia.
Madam President, on behalf of the Socialist Group, I would like to endorse what Mrs Maij-Weggen stated. It is vital to support the Wahid government at present. In plain terms - and I think the European Commission and the Council are taking a sensible stance here- this support entails tracking down specific resources in order to support that government in its attempt to pacify and to actively intervene. This is our urgent request.
We are also very critical of the situation in that region and very concerned for the Moluccan community in the Netherlands. We particularly empathise with the emotional turmoil and anxiety they are experiencing. We are in favour of granting Wahid support, because the moment we involve international observers or commit other forms of aid without Wahid' s knowledge, we will be intervening and undermining his actions. In this sense, I clearly endorse the PPE' s stance and would strongly urge this House to show great concern, and great willingness to provide support, but via Wahid, and also prescribe requirements to be met, again via him, because we need to play the game through him for the time being.
Madam President, I think that Mrs Maij-Weggen is quite right to call the situation catastrophic. It is, in fact, a complex situation, in which many people have died. The question that arises is why communities that had been co-existing relatively peacefully should suddenly shift to this level of tension and threats. I think that certain forces are at work behind these actions, and there is a significant similarity between a certain type of behaviour that we are now seeing in the Moluccas and the events we recently witnessed in East Timor.
Behind these actions are forces that wish to sabotage President Wahid' s efforts at democratisation. We need to understand these forces and to combat them. From this point of view, I think that the references in the compromise motion for a resolution, which deserves our total support, are most timely.
Death penalty in the United States
Madam President, in our resolution on the death penalty which we agreed with the other groups, we appealed to the Governor of Virginia to spare the life of a person sentenced to death.
The name of the Governor of Virginia has been missed off the list of recipients of the resolution. Please would you ensure that the Governor of Virginia's name is inserted at the end of the text of our resolution, for our appeal is addressed precisely to him.
Yes, Mr Manisco, you are absolutely right. In the text of the resolution, reference was made to this State. Technically speaking, it would therefore be appropriate to communicate it to the Governor of Virginia and it will therefore be put to the vote with this amendment.
Madam President, we can all put our signatures to what is written in the resolution. We know that the United Nations' Commission for Human Rights requested a moratorium in April last year. This year, this demand was repeated. They also requested all the States which still had the death penalty progressively to reduce the number of crimes for which the death penalty is imposed. We have many shocking figures relating to the number of people that are still awaiting the death penalty in the United States. According to the information that I have, this involves 3 670 people.
In the resolution, we point to the prevailing legal uncertainty in the present cases. There is therefore reason to require that all cases be investigated, that is to say that the cases of those who are awaiting punishment should be gone through and, for example, investigations made into whether they have received fair trials. Therefore, a moratorium is necessary in all cases, even those that are not mentioned in the resolution.
We are also given hope by the fact that the issue of the death penalty in the United States has been given a completely new political importance. I also value the work that the human rights organisations have done to bring this issue to the fore.
Mr President, Commissioner, ladies and gentlemen, Mrs Thors has already said this, there is unanimity in this House in support of this resolution. We must also question the actions of the European Union and its ability to pursue this initiative in favour of the international moratorium alongside the United Nations and the international community. We know the difficulties encountered by our institutions, mainly due to their odd nature, in particular with regard to foreign policy, an area under the responsibility of a Commissioner, a High Representative and fifteen Foreign Ministers.
To avoid repeating last year' s failure at the United Nations, we must urgently coordinate the actions of the European Union. To this end, I have presented an amendment asking that this policy within the United Nations in favour of the establishment of a universal moratorium be coordinated by the High Representative for Common Foreign and Security Policy. I therefore urge my fellow Members to support these amendments.
Mr President, this House is appealing to the Governor of Virginia to spare the life of a man, Derek Rocco Barnabei, sentenced to death, who is in all probability innocent. As we debate our resolution, in a death cell in the same State, they are sterilising the needles which will be used to administer the lethal injection which, in a few hours' time, will kill Michael Clagget, probably guilty of multiple murders committed many years ago.
We have adopted countless resolutions during these last two parliamentary terms in a vain attempt to put an end to the death penalty in the United States and elsewhere. What is certain is that many other executions will be performed at an increasingly high rate before August in Virginia and other States, in particular Texas, whose governor - who will almost certainly be the next President of the United States of America - holds the world record of having put 132 human beings to death in the last five years.
I do not know whether George W. Bush boasts of this record, but I do know - because he told me in a letter he sent me dated 22 March - that he is confident that he will be able to fulfil the highest obligations of a fair and errorless justice.
The resolution before Parliament notes the fresh debate which is currently in progress in the United States, not on the abolition of the death penalty at all but on a moratorium intended to ensure a more reliable but no less merciless system. We may well have done the right thing, but I fear, as the American Herald Tribune said recently, that these endeavours of ours are destined to remain unheeded, a dead letter, and so, the time may well have come - not for boycotts and sanctions, which are abhorrent to us - but, for example, to promote European tourism only in the dozen States of America which do not inflict the death penalty. There would be a serious, extremely serious risk of retaliation from the United States: if we stay away from Donald Duck or Disneyworld in Florida the Americans would boycott the Mona Lisa in the Louvre. The time has come for us to take this risk in a last attempt to put an end to this barbaric practice which is such an insult to the human family.
Mr President, the United States, we recall, is the country of the world which has had, for the longest time, an entrenched and justiciable bill of rights. It is therefore a horrible irony that the United States is one of the few countries in the developed world which still retains and practises the use of the death penalty. We face today a particular case, that of Derek Rockwell Barnabei: each human being is an individual in her or his own right and must be stood up for as such.
We appeal for his life today, but he is also a symbol of a practice which we find appalling and which we know to be going on in many parts of the United States.
I am myself a great lover of the United States and many aspects of its way of life. I have been a frequent visitor to the law school of the University of Texas and to other law schools in the United States. I admire them very much, but I am really sad to see that state and its governor practising this so frequently and boasting of it in presidential campaigns.
Mr President, the case of Derek Rocco Barnabei makes our resolution all the more urgent. In this specific case, there are reasons to suspect that there has been a miscarriage of justice. Clearly, where the death penalty is involved a miscarriage of justice is particularly serious; let us not forget that miscarriages of justice in similar cases have subsequently been acknowledged, and it was no coincidence that the defendants in these cases were people who could not afford an expensive attorney. I believe that the high quality of the law faculties in the United States is due to the fact that the attorneys are very highly paid, but they are only highly paid by those can afford to employ their services.
Therefore, we call for a repeal of this sentence and, in consideration of the petition signed by an extremely large number of Members over the last few days, we call upon the Presidency of Parliament to write to the authorities responsible immediately, insisting that they attend to the matter and, of course, insisting too that the death penalty is abolished in the United States, so admirable a country in so many other respects. And it is precisely these merits that make the continuation of this barbaric ritual so very shocking.
Hooliganism
Mr President, football is a festival. This is the motto under which Belgium and the Netherlands staged Euro 2000 over the past three weeks. In sporting terms, it was indeed a festival, except perhaps for our Italian friends. However, the festival was, once again, overshadowed by the behaviour of some alleged supporters. Serious riots broke out, especially before and after the Germany-England match. In total, 173 people ended up in hospital, 1400 arrests were made and 500 English supporters were repatriated by C 130 aircraft.
Some people, including certain delegates in this House, are trying to trivialise the issue. As far as I am concerned, Mr President, there are limits to the high social cost tied in with hooliganism. Surely a country cannot take on the appearance of a police state for days on end because of a football championship? In Belgium, an average of 1500 state police troops were deployed for each match, plus hundreds of local police troops. It is high time the national governments took preventive measures in order to keep the hooligan hard-core at home. Germany set a good example in this respect.
In concrete terms, so-called football supporters who have been arrested previously on account of involvement in football violence should be issued with a travel ban. It is therefore not primarily a case of more or less border control, but of efficient and coherent police cooperation. Let us draw the right conclusions from the events in Brussels and Charleroi. There has never been a greater need for hard measures and sound cooperation in order to harness this mindless violence. Hooliganism has transcended all borders, both literally and figuratively speaking.
Mr President, too many tragedies have taken place, both inside and outside stadiums: incidents which are evidence of the imbalance and social unease of individuals, a culture where strength is what matters and violence prevails over reason.
The resolution reiterates Parliament's concern over the spread of hooliganism, and calls for preventive measures which I support. However, it is crucial that in this, of all situations, the difficulty of their task does not make the forces of the law lose their heads as well. At this point, I would like to protest at the behaviour of the Dutch police towards some Italian journalists who were filming the humiliating treatment of a group of disabled people who were being carried up the steps because there were not enough free seats for them. The journalists were prevented from doing their job and were beaten up, thrown to the ground and arrested.
The film shown this morning here in Parliament contained pictures which leave no doubt as to the express intention of the police to suppress the freedom of the press. Different interpretations have been given of the event, and so we call upon the Dutch authorities to hold an inquiry in order to find out who was responsible, and we demand that this sort of incident is never repeated.
Mr President, this debate is not entitled hooligans but Euro 2000, and this is great. The whole of Europe managed to stage a huge festival of football where the Belgian and Dutch authorities were the first to back this idea and which attracted huge numbers of football supporters from Europe. Everyone was terribly concerned about violence and trouble and such like. In practice, the festival turned out to be a huge success all-round, and this resolution rightly mentions that we should congratulate the Dutch and Belgian authorities on this achievement.
There is also a small group of hooligans which has been operating for a while and which clearly aims to spoil this kind of festival. They managed to do this to a very limited extent. And they still manage to do this at some level. This costs a great deal of money, is a real nuisance and we therefore endorse this resolution. We also back the initiative from the Belgian and Dutch Home Affairs Ministers, which attempts to introduce travel bans for this kind of hooligan when high-risk events are due to take place.
Thirdly, I should like to mention the Italian incident. What is clear is that MEPs have received information from a variety of sources about the incident at De Kuip Stadium in Rotterdam and as a result, some have the impression that the situation got out of hand in a big way and that the incident was terrible, and they formed their opinions based on this information. Others, who gained their information from other sources, have the impression that the situation got out hand there but not to such a reprehensible extent.
As a Dutchman, I would have liked to see the Netherlands become the European champions, of course, and I congratulate the French warmly on their victory. What I would say though is that if some delegates here got the impression, based on footage they saw, that certain incidents got out of hand, then I do not think - and the same goes for the Netherlands - that we should (a) tar the whole of Euro 2000 with the same brush, and (b) act as if the whole festival was ruined as a result. What we should do is recognise that something is wrong and ask for all the facts to be made known. I am therefore very much in favour of the Dutch authorities launching a thorough inquiry. Fortunately, Prime Minister Kok has assented to this and I would like to pass my final verdict on the basis of these facts. I should right away like to express my sympathy and concern for our Italian fellow MEPs at this stage. This goes without saying, but I do want to wait until I have all these facts at my fingertips before I pass judgement.
Mr President, I will start by declaring an interest, because I have been a Class 1 football referee for 18 years now and I am attached to the English FA, and also by congratulating both France for winning the Euro 2000 championship in such a fantastic way, and alas, begrudgingly Germany for winning the World Cup bid for 2006.
I also want to make sure that we actually condemn hooligans in a very strong way in this House; all hooligans whatever country they come from and whatever their background. I note what Mr Van Hecke said about the repatriation of a number of English football fans on C130 planes. It was a great shame in fact that the Belgian police overreacted in such a way by clearing bars of decent ordinary football-loving supporters, taking them with the dross that are the football hooligans.
The question is: what message was sent out by the football authorities going back a number of months before the Euro 2000 championship? We had a problem with two Leeds fans being murdered in a UEFA Cup game in Istanbul against Galatasaray, yet no action was taken against Galatasaray - they were not thrown out of the UEFA Cup.
In Denmark when Galatasaray played Arsenal, a number of Arsenal fans were arrested yet not charged with hooliganism. Then we have the inaction by the British government, which chose not to impose any extra sanctions on stopping people from travelling, even though they knew they might cause trouble. So all these factors actually led to a number of people thinking: "Well this Euro 2000 championship is a soft touch. We should be allowed to go there, and we are going to go and have a good fight", instead of watching the wonderful festival of football that it should have been.
This Parliament and others on the outside should step back, because we have a breathing space now where we can take a reasoned view of what actions we should realistically take against football hooligans, and compare that with the rights of people to freely move about our continent.
Mr President, I would like to point out that this resolution is entitled 'Euro 2000', not 'Hooliganism' as it might seem. And I would add that we have a great responsibility as politicians and Members of Parliament towards the sporting world, in particular the world of football: the responsibility never to lose sight of the fact that it is a merely a game. We must therefore be concerned when the game is unduly weighed down by either economic interests or excessively emotive behaviour, neither of which must be encouraged in any way by the political world. In my opinion, we must continually remind our young people, including those who are the most fervent fans, those who are most emotionally involved in these events, that football is a game. I would argue that whenever there is a good match, such as those we have seen during Euro 2000, we have all contributed to its success.
I also understand why these are particularly difficult events for the authorities to organise - I remember the Heysel stadium tragedy - and we can therefore congratulate ourselves on the organisation of Euro 2000. However, against this positive backcloth let us consider the Rotterdam incident, for it took place in the extremely serious context of the provision of access to these events for disabled people. This should be carried out calmly and the disabled people made to feel welcome. Moreover, we were astonished by the brutality of the police in beating up journalists who were drawing attention to an extremely serious issue regarding the provision of access and assistance for disabled people.
I would stress that we are confident that the authorities had in no way encouraged such incidents and that it was the result of seriously inappropriate behaviour on the part of the forces of the law. I therefore urge all the Members not to turn this into a national issue, for I consider that the content of the joint resolution is acceptable to all and can be adopted unanimously.
Thank you, ladies and gentlemen. Since several of you have made repeated references to the title of the item on the agenda, so that you do not waste any more time on an error, I will waste some time with a clarification.
The item on the agenda as approved by the House is 'Hooligans' .
The title of the resolution may be the one which you have mentioned, of course, but on the agenda it appears as 'Hooligans' , within the section on human rights.
I will take this opportunity to insist, for the record, that, in Castilian, 'hooligans' is an anglicism for a type of specialised, usually British, troublemaker.
Mr President, the joint resolution which we are about to put to the vote is, in my opinion, particularly well-balanced. Notably, the Rotterdam incident does not alter our view of the human rights record or the quality of democracy in Holland, which I consider to be among the most liberal countries in the world, although it was treated as serious, both in terms of the shameful treatment of the disabled people and because of the violence against the journalists who were merely doing their duty. Their nationality is of little importance. The European Union, through its highest expression of democracy, the European Parliament, condemns the occurrence of such an incident within its borders. This is the best approach to take on the matter.
Any national aspects will, where necessary, be dealt with by the governments concerned and are nothing to do with us. On the other hand, particularly in its urgent resolutions, the European Union does not hold back in expressing stringent positions on the conduct of other countries or events taking place in other parts of the world where human rights are violated. Would it not lose all credibility if it did not also criticise similar events within its borders?
Mr President, I can be brief about the championship itself: France is a fine European champion and the fear that the situation was going to get out of hand on a massive scale has at any rate been exaggerated despite a number of very regrettable incidents referred to by Mr Van Hecke, involving mainly English supporters
After the final - and the entire debate seems to focus on this part of the championship now, but I suppose, unfortunately, this is how it is - a number of incidents occurred which, in my view, are just not on, and I am mainly referring to the rough treatment of the journalists, which at times was too rough. As I see it, stressed out police and stewards clearly went beyond their remits. But there is still a great deal of uncertainty as to what happened before this and what caused it. What exactly happened to the disabled Italian supporters? Were people informed that so many would turn up? I am saying this as a regular visitor to De Kuip Stadium and I know that there is space for disabled supporters at De Kuip, but not for an unlimited number. Did these handicapped supporters not want to be filmed or were they not allowed to be filmed? These kinds of questions need to be investigated and the Dutch Government has assented to such an investigation. Until such time, until the outcome of the investigation, I will refrain from passing judgement. Accordingly, my group will vote against any part of the resolution in which such a judgement has been passed.
I would strongly urge the Italian delegates, and also the Italian press, but mainly the Italian MEPs to refrain from drawing any comparison with the Heysel tragedy. It is absolutely not worth it. In this way, serious matters which need to be investigated would be called into question. My view is: something happened, which is now being investigated, but I would urge you to keep a sense of perspective.
, Mr President, thank you for reminding us that in fact the title of the item on the agenda that we are examining is hooliganism.
Two months ago, I addressed Parliament regarding the need to take action against the crimes that hooligans would undoubtedly commit during Euro 2000. The measures taken by the Belgian authorities served to limit the clearly racist, xenophobic and homophobic violence of the hooligans.
It is therefore becoming imperative to consider measures to deal with the instigators of such violent crimes, who are often manipulated by extremist right-wing movements. It is still too easy for hooligans to move around with complete impunity within the countries of the European Union. Instant sanctions must be taken in the countries where they commit crimes. Those who are identified and on file as having committed assault must be banned from entering stadiums during major sporting events. Supporters' clubs and football clubs must be made to take greater responsibility, as it must be said that they sometimes fan the flames. The campaign by the French Minister for Youth Affairs and Sport, Mrs Marie-Georges Buffet made them take greater responsibility and this action has borne fruit.
I therefore believe that Parliament can provide a real impetus for the Member States and the UEFA to implement such measures immediately, as the red card, Mr President, must admittedly be applied on the pitch, but must also be applied with regard to hooligans, both in and outside the stadium.
Mr President, ladies and gentlemen, needless to say, all forms of violence should be denounced, including the outrageous expressions of hooliganism during Euro 2000. Despite this, I am still convinced that the reprehensible incidents were blown out of all proportion, partly by the press and partly by politicians. Because of this, we have been unable to emphasise sufficiently how extraordinarily well-organised Euro 2000 was, indeed the standard of organisation will turn Euro 2000 into an unforgettable experience for millions of people.
As representative of one of the host nations, I would like to congratulate everyone who was involved on the organisational side and in the enforcement of law and order. The success of Euro 2000 has shown that small nations are capable of great things and this should not be overshadowed by the wanton behaviour of a minority. All Member States should, in consultation with each other, take appropriate measures. Not only was Euro 2000 a superb festival of football, it was also a festival of solidarity among the citizens of the European Union, whom it brought closer together.
Mr President, on Monday, the Liberal Group voted against including this item on the agenda and if I now consider the resolution, I believe we were right to do so. Extending congratulations in a resolution is very civilised, of course, but hardly the task of this Parliament. The issue of hooligans cannot be termed urgent because this phenomenon has been around for years. I believe that, nevertheless, Parliament should look into this, but not as a matter of urgency.
I would now like to say a few words on the events which unfolded in Rotterdam. Naturally, an investigation is necessary because the accusations are very serious. If a television team was locked up all night, then this needs to be investigated thoroughly and there had better be a very good reason as to why this was done. This inquiry is under way. The Dutch Public Prosecutor is involved in this matter and so it is completely premature on the part of this Parliament to pass a verdict on the incident at this stage. In my opinion, this is a long way off, and it is inappropriate to pass political judgement at a time when a Public Prosecutor is looking into a matter. Consequently, I believe that the amendments pertaining to this matter should be rejected. We could, of course, come back to them once it has become clear that human rights were violated, but I do think that passing such a verdict would be overstepping the mark at this stage.
Mr President, first of all, I would like to turn to Mr Heaton-Harris who, about a month ago now, thought that the sporting event at Charleroi would have to be cancelled: there would, he claimed, be terrible trouble. I would say to him, very sportingly, as he was once a referee, that I was right to blow the whistle on him then.
Secondly, I believe that we should look at this matter in depth and that if, as the resolution indicates, we could achieve greater cooperation between the various Member States during an event such as Euro 2000, progress would be made.
If, in future, we could manage to prevent repeat offenders from attending other events, and if, finally, as Mr Fodé Sylla indicated earlier, we were able to monitor a subject such as that in order to develop new teaching on behaviour in stadiums, then sport, and not political concern, would win through.
I will end, Mr President, by hoping that the content and pace of my speech have been as you requested, that is, on a human scale.
Iraq
Mr President, the United Nations has been emasculated by two members of the Security Council on the issue of sanctions on Iraq. Kofi Annan is a good and honourable man. However, he should resign in the knowledge that the world is utterly opposed to the disproportionate severity of these sanctions. The EU must speak out against sanctions which amount to virtual genocide. The alleged purpose of the sanctions is to get rid of Saddam Hussein. He is still there ten years later. In fact, the real purpose of the sanctions is to control oil and provide a training ground for US and British pilots so they can ensure the survival of the military-industrial complexes in both the US and Britain. On my recent visit to Iraq I saw children die of respiratory infections, diarrhoea, leukaemia, gastro-enteritis and malnutrition. We must remember that this is a country that has the second largest oil reserve in the world. Operating theatres have raw sewage dripping in, and out-of-date equipment. We are witnessing the slow strangulation of a wonderful nation and a wonderful people. I am a friend of Islam and I think we should stop, in this European Union and the European Parliament, demonising the Arabs and demonising Islam.
Mr President, we had originally submitted a text on the same subject and with the same purport, but this text gives a far more balanced view than the text of the so-called joint resolution. I would have far preferred discussing a text which strikes more of a balance. Why is it then that this text has not been published? We have withdrawn our signatures after all. In our opinion, the text we submitted originally would have formed a much better base for a discussion.
Mrs Maes, perhaps we do not understand each other very well, but if you have withdrawn your signature from the joint resolution, or have not signed it, the text remains alive and will be put to the vote in accordance with the rules in force.
Is this also being distributed? Is it available, because I have noticed that many MEPs have not seen this text?
Yes, of course.
We were not aware that there was the least problem with distribution, but if you say so, we will check and we will have the text distributed.
Mr President, Iraq was at war with Iran from 1980 to 1989. During this time the USA and EU supported Iraq since we perceived Iran as the real threat to the Middle East. Iraq invaded Kuwait on 2 August 1990. This was wrong and unacceptable. The UN responded by passing Resolution 661 to impose sanctions on Iraq. The UN action was justified. The USA and Britain imposed a no-fly zone in April 1991. In 1994, Iraq recognised the territorial integrity of Kuwait. From 1991 to 1997, UN inspectors - UNSCOM - systematically and comprehensively inspected, destroyed and verified Iraq's capacity to produce weapons of mass destruction. The UN representative reported to the UN in 1997 that UNSCOM's work had covered virtually everything about Iraq. In 1998 the International Atomic Energy Agency declared that Iraq no longer had a nuclear capacity.
The oil for food programme started in 1996 has been excessively bureaucratic and incompetent, resulting in long delays in procuring essential medicines and food supplies. Of the USD 28 billion worth of oil revenue over three years, only USD 7 billion has been utilised for imports and USD 12 billion remains frozen in a bank in New York.
If the sanctions were intended to destroy Iraq's military capacity, then they have done the job. If the sanctions were intended to dislodge Saddam Hussein, this has not still been achieved after ten years.
However, ten years of sanctions have caused enormous suffering and hardship for the 22 million people of Iraq. High infant mortality, decreasing life expectancy, increased incidence of cancer and treatable diseases, continue to devastate the social fabric of a country that once enjoyed a high standard of living. The intellectual embargo has deprived doctors, teachers and other professionals of the advances in science and technology.
I believe the European Union must reassess its position in helping those suffering acute hardship. There are six EU States - Germany, France, Italy, Spain, Portugal and Greece - represented diplomatically in Iraq today. These diplomats share the view of the UN Office in Iraq, WHO, Red Cross, and other NGOs that the EU can, through its diplomacy, achieve a breakthrough. Our parliamentarians and Commission officials should go on fact-finding missions to Iraq to meet members of the Iraqi Parliament, EU diplomats, international agencies and NGOs. Such dialogue will help to establish the facts as they are today and help identify how this deadlock can be broken so that sanctions can be lifted for non-military suppliers. I hope that this House will vote in favour of this resolution.
Mr President, I am convinced that any type of embargo apart from an arms embargo is a violation of human rights and ineffective in combating authoritarian regimes. My visit to Iraq made me even more intolerant of the fact that, in the name of the defence of democracy and the rights of the Iraqi people, oppressed by Saddam Hussein, we are killing a people and destroying a country. This is intellectual genocide. The head of the World Aid Program has said so. We have seen the victims in the hospitals: children with their mothers who look at you with staring eyes and haunt your sleep; doctors who watch the agony, powerless to do anything.
The Oil for Food programme stipulates that any imported goods must be screened by the exemption committee; million dollar contracts are delayed for years for fear that the goods may have a dual use: medicines, spare parts, medical equipment and graphite-tipped pencils are all prevented from entering the country. There are no airlines offering flights to Baghdad, although there are no UN resolutions banning such flights either, because the USA and the United Kingdom have declared a no-fly zone.
I call upon Europe to stop vacillating and suspend the embargo, with the exception of the arms embargo, unilaterally, reinstating civilian aircraft flights. We must trust the Iraqi people to bring about democracy in Iraq! One young girl from the Iraqi opposition, Rabye, said to me, while the bombs were falling on her village, 'You are even destroying our dream of building our own democracy ourselves'.
Mr President, if anyone needs any kind of proof that there is something seriously wrong with the continuing sanctions against Iraq, we just have to look at the number of resignations of high-profile people within the United Nations. We can also note the words of Mary Robinson who has strongly condemned what is going on in relation to the sanctions.
What is happening is that victims, innocent people, women and children, people without any power, without any kind of control whatsoever, are being persecuted. There is a war against the Iraqi people on which little concern has been focused, and I am glad that some people from Parliament have actually visited Iraq to see for themselves. It is extremely important.
The illegal bombing by the US and Britain, which is not covered by any UN Security Council resolution, has no mandate whatsoever and is absolutely outrageous: it should not be allowed to continue. How we can allow illegal bombing like this to continue is just beyond credibility.
The infrastructure in Iraq has been completely decimated. Again, the victims here are innocent people who have no power whatsoever. I also have to congratulate here some organisations in our communities who are doing something or are trying to raise awareness, and here I would mention those voices in the wilderness who are the sanction breakers - I think they are playing a major role and I would like to voice my support here for them.
We also have to look at the fact that in any kind of future measures against Iraq we should focus on the enhancement of human rights and democracy, and we should also look at the protection of the Kurds and in the north and the Shi'ites in the south in terms of guaranteeing them some sort of autonomy. We cannot lose sight of them either.
Mr President, on 15 April this year, following a full debate with the Council and the Commission, we adopted a resolution that was endorsed by an overwhelming majority of this House. In that resolution we called on the Council and the Commission to do their utmost to protect the life and health of the Iraqi people and to put an end to its suffering.
We called for the embargo on food and medicines to be lifted, because it hits the Iraqi people and not Saddam Hussein. We called for an immediate stop to the bombing the USA and the United Kingdom is engaged on without a mandate from the UN Security Council, because again this hits and punishes not the culprits but the victims in Iraq. At the beginning of that resolution we of course confirmed and underlined the Iraqi Government' s obligation to accept and encourage the United Nations' controls with a view to the destruction of ABC weapons and to trace the disappeared Kuwaiti citizens.
With today' s debate and this new resolution we are seeking to achieve three further objectives. First, we want to address not just the Council and the Commission but also the United Nations Security Council. Secondly, we propose that our Parliament should take the initiative in sending a fact-finding mission on the ground. Thirdly, we reiterate the need for the United Nations, the World Health Organisation and the Red Cross to ensure that the most deprived and vulnerable people in Iraq can benefit from the oil for food programme.
Mr President, like Mr Andrews I speak this afternoon as one who regards himself as a friend of the Arab and Islamic world. This resolution can only be supported if recital A and paragraph 1 are regarded as being at its absolute core. We are saying that any relaxation of sanctions must depend upon Iraq respecting United Nations resolutions. In particular we must ask Iraq to cooperate with the International Committee of the Red Cross on tracing the 604 Kuwaiti citizens who disappeared as a result of the illegal Iraqi occupation of Kuwait.
If there is to be any EU visit to Iraq it must include a visit to those families in Kuwait who are still waiting to know ten years later what happened to their loved ones. Any weaker position on the part of the EU will not help the people of Iraq, but will condemn them to perpetual tyranny.
Mr President, one minute is a very short time for such a serious topic. I say serious, because we are talking about nothing less than the survival of a nation, and what must be called an international attack on immigrants, as it was once termed by Mr Chevènement, a French Defence Minister, against a nation which was trying to escape the new world order. This attack does not bode well for the future.
This new world order, an expression coined by Mr Bush to conceal the interests of the multinationals and in this case the large American oil companies, is becoming increasingly intolerable for us. In this respect, the silence of humanitarian organisations in the face of the situation of the Iraqis who are suffering and over a million of whom have already died by our doing is astonishing. What a contrast and what hypocrisy between so-called humanitarianism and this holocaust that we are collectively carrying out due to simple cowardice in the face of American power, that great empire that this House in particular and Europe in general are incapable of opposing on any subject, as yesterday' s vote on Echelon showed once again.
The most serious thing, and I will end here, as there is undoubtedly far too much to be said here, is that for once, a Southern country was managing to develop, and the Northern countries, lined up behind Washington, have been unremitting in destroying it. This is immensely dangerous and worrying for the new century.
Mr President, who could not feel sorry for the sorely tried population of Iraq? I would therefore like to think that it was this sympathy that was the driving force behind those submitting the joint resolution. The political ramifications of their intention are, however, a missed opportunity. What is more, they are a complete disaster for the liberated Kurdish part of ancient Mesopotamia. Allow me to be more specific. Contrary to what is assumed in recitals B and C, Saddam Hussein, a latter-day Nebuchadnesar, took it upon himself to raze this old civilisation he admired so much to the ground. This is evident from the first and second Gulf War and another five years, the 1991-1996 period, during which Baghdad categorically refused to cooperate in the oil-for-food programme, which led to a completely unnecessary lengthening of human suffering.
At present, the Iraqi Government is even allowed to export unlimited quantities of oil in order to procure humanitarian aid. In other words, what is stopping Saddam from alleviating the suffering of his people? In fact, what will happen with the reserved 13% for the Kurds in the unlikely event that the sanctions are lifted? In my view, the use of the strange term "intellectual embargo" in recital D is bizarre. After all, the Iraqi intelligentsia has for decades strained under the intellectual embargo of Saddam' s Baath party. The tyrant of the Tigris is only interested in one type of scientist: the developer of weapons of mass destruction. It is precisely this obsession of Saddam Hussein' s which reveals the very risky naivety of Paragraph 3 of the joint resolution, because the lifting of the no-fly zone in the North of Iraq - remember this is the international guarantee for the Kurds against their arch enemy Saddam - will probably drive millions of Kurds to take flight once again. They know all too well what Saddam' s pledges are really worth. Those tabling this resolution cannot possibly have it in mind to raise this awful spectre. Hence my explicit vote against.
Mr President, I have to reply on five issues, on the Commission' s behalf. On the question of human rights let me therefore sum up by saying that the Commission' s foreign policy remains, as ever, directed at helping to prevent conflicts, prevent infringements of human rights and promote democracy and human rights.
Wherever we encounter violent conflicts and infringements of human rights, we resolutely apply the means at our disposal, be it through dialogue, be it through diplomatic measures or be it in the form of economic cooperation and aid to these countries, in order to play a positive part in resolving the conflicts and promoting democracy and human rights. That is particularly true with regard to the conflicts addressed here - Uganda, Sudan and Indonesia.
On the death penalty in the USA let me just say that regrettably nothing has changed. The European Union' s position is and will remain quite unchanged. Under our European system of values, imposing the death penalty is an act of barbarism that can never be justified. That is why we will not relax our efforts to have the death penalty outlawed throughout the world.
The discussions that have now begun in the USA are welcome. They show very clearly that one major argument against the death penalty is now having a certain effect in America too, namely that to impose the death penalty is not worthy of a constitutional state, if only because a miscarriage of justice cannot be rectified. We have now seen that many verdicts led to the execution of innocent people.
On Iraq let me say that the Commission takes the view that responsibility for the dreadful conditions in that country lies solely and entirely with Saddam Hussein and his regime. These conditions could change overnight if the regime was prepared to satisfy the conditions and demands of the international community in full, as in fact he has promised in part. Unfortunately, nothing has changed in the sense that the Iraqi regime must still be regarded as a regime that can undermine peace and stability not just in the region but worldwide, and for that reason the embargo can only be lifted if the Iraqi regime complies with the Security Council resolutions in full, as it is well aware.
The European Union is endeavouring to use the means at its disposal to take account of the humanitarian consequences of that policy and to help where help is possible. But everyone in this House also knows that the oil for food programme has certain weaknesses, which once again the Iraqi regime has to answer for, and that is also why we are still using ECHO as an instrument in Iraq.
I would like to say a little more on an issue that is being discussed here for the first time today, namely hooligans and football. The Commission welcomes the importance Parliament attaches to combating football hooliganism, as reflected in the various motions for resolution. For several years now, the Member States and the Commission have been seeking to cooperate more closely in this field. That has led to many measures being agreed between them. For instance, common safety standards have been agreed for football stadiums, common standards for tracking down fans, police officials are sent abroad to cooperate with the host country' s police and information is exchanged.
One important instrument is the handbook the Council adopted in June 1999 on cooperation between police authorities and measures to prevent violence at international football matches. The handbook sets out practical rules of conduct for the police, which were applied for the first time at the Euro 2000 championship in the Netherlands and Belgium. The evaluation of the Euro 2000 championship will provide a great deal of useful information on improving the measures to combat hooliganism.
A Dutch-Belgian project co-financed by the European Union under the programme of cooperation between police and customs authorities is carrying out the expert evaluation. Its findings on the police action during the Euro 2000 championship will be useful for similar future events. That is particularly important for Germany, which today won the bid for the 2006 World Cup.
The Commission will await the findings of this project before putting forward practical proposals to improve the existing measures. However, it is becoming clear even now that we will have to agree at EU level to ban convicted hooligans from travelling to matches with a high risk potential and that we must find means of effectively combating riots at sporting events so that - as one Member of the House said - football really remains a game.
In this connection, let me remind you that the Netherlands and Belgium intend to propose further measures to combat football hooliganism in the framework of cooperation in justice and home affairs. However, these activities are still at a very early stage. Once the Euro 2000 championship has been evaluated, the Commission and these two countries will establish more concrete contacts.
Mr President, let me say that I am shocked and horrified at the Commission reply on the issue of Iraq and the dismissive way in which they dealt with it. Just let me quote to the Commissioner, and to the Commission, the saying of Oscar Wilde that in our dealings with life, destiny never closes her book. Iraq deserves better than the Commission reply. I am absolutely horrified.
I wish to express total dissatisfaction with the reply of the Commission. That is all.
If you are going to be fair Mr President, let me say I express total satisfaction with the reply of the Commission.
Perfect, that is one in favour and one against. We thank the Commissioner who does not want to speak. Let us be brief and we will all move on.
The debate is closed.
The vote will take place at 5.30 p.m.
Venezuela
The next item is the joint debate on the following motions for resolutions:
B5-0615/2000 by Mr Di Pietro and Mr Sánchez García, on behalf of the ELDR Group, on Venezuela;
B5-0627/2000 by Mr Salafranca Sánchez-Neyra and others, on behalf of the PPE-DE Group, on the reconstruction and rehabilitation of the areas affected by the catastrophic floods of December 1999 in Venezuela;
B5-0634/2000 by Mr Wurtz and others, on behalf of the GUE/NGL Group, on Venezuela;
B5-0642/2000 by Mrs Frassoni and Mr Knörr-Borràs, on behalf of the Verts/ALE Group, on the reconstruction of the areas affected by the floods in Venezuela in December 1999;
B5-0652/2000 by Mr Linkohr and Mr Menéndez del Valle, on behalf of the PSE Group, on the reconstruction of the areas affected by the floods in Venezuela in December 1999.
Mr President, today we have the opportunity to show our solidarity with the Venezuelan people, who last December experienced the consequences of a natural disaster which affected the coasts of the States of Vargas and Miranda and caused the deaths of 50 000 people. We therefore insist on the importance of approving this resolution which, in summary, is the logical consequence of the report of the special committee which travelled to Venezuela to get to know the reality on the ground of this natural disaster, and also reflects the coherence of the European Union' s political commitments. I hope it will thereby be possible to finance, in a significant way, the programme for recovery of the areas affected and that it will be drawn up according to the models for this type of action. Furthermore, we should take account, for the purposes of coordination, of the programmes of financial aid of the Member States and the Community regions.
Mr President, as Mr Sánchez García has just reminded us, this resolution comes within the scope of the decision taken by the Conference of Presidents to send an ad hoc mission to Venezuela to assess the tragic consequences of December' s floods in that country. This issue of Venezuela is serious and urgent. It is serious because the losses have not yet been sufficiently quantified - but this tragedy has caused the deaths of more than 30 000 people. It is urgent, Mr President, because the European Parliament' s mission took place last February and so far we have not been able to reach any final conclusions. I believe this Parliament is stretching the bounds of its credibility.
I would like to take advantage of the presence of the Commission to ask the Commissioner how it has fulfilled the mandate which it received from this Parliament in the resolution adopted in January to assess the Community' s response to the tragedy in Venezuela. I hope the Commission is capable of mobilising the necessary human resources to deal with the priorities indicated by this Parliament and I am sure that, if the Commission, as it has proposed in its preliminary draft budget for 2001, is going to be able to spend EUR 815 million in the Balkans, it will also be able to spend EUR 50 million in Venezuela.
Mr President, this issue raises a problem which goes much further than the resolution on Venezuela. The problem involves the preservation of Parliament' s capacity to respond to this type of situation. We have to make it very clear what we want. Do we want a real Parliament or do we want a cardboard cut-out Parliament? Do we want a Parliament which fully assumes its duties or do we want a Parliament which simply endorses the priorities of other institutions? Do we want a Parliament which does its duty or do we want a Parliament which simply signs cheques relating to the commitments of other institutions? This is the debate surrounding the 2001 budget and it was the debate surrounding the 2000 budget.
Mr President, I simply mean that where there is a will there is always a way and that this resolution demonstrates a decisive commitment on the part of this House to show its will to help and cooperate. It aims to show that the European Union wishes to cooperate with the Venezuelan people and society. Mr President. I am convinced that, on the basis of this will, we will find in this budget, which consists of EUR 100 000 million this year and will involve a similar amount in subsequent years, a way to provide for the needs of the victims of this tragedy.
Mr President, the three points which the Confederal Group of the European United Left - Nordic Green Left wishes to make on the aid which the European Union can and must give to Venezuela as a result of the terrible flood disaster are: first, we should throw ourselves economically and technically into resolving the consequences suffered, and not reduce this aid, as the Commission intends, in order to fund another catastrophe, this time artificial, caused by us in the Balkans, in Kosovo and in Yugoslavia.
Secondly, we must ratify and apply the Kyoto commitments in order to reduce the emission of pollutants into the atmosphere, which lead to the greenhouse effect and, therefore, climate change and its adverse consequences.
Thirdly, the European Union must show solidarity with Venezuela, and with Latin America in general, so that we can counteract the negative effects of the great influence of the north of the continent on the rest of it.
Mr President, with regard to this resolution which speaks of solidarity with the Venezuelan people, I wish to express my total agreement with certain ideas.
Firstly, I would ask that aid should reach the people and groups who are most in need of it. As a group we are clearly not opposed to this talk of SMBs and industries in general, but this eagerness to talk of these sectors seems excessive while we do not talk of other more needy groups. In particular - as Mr Salafranca has pointed out - the effectiveness of the aid measures must not suffer as a result of a lack of human resources.
Secondly, we denounce the fact that something so essential to our group as incorporating the people affected into the drawing up and application of aid measures has not been accepted. This is necessary so that we do not find that things have been done which are not needed or not wanted.
Finally, last but not least, we should reflect on our methods of production and our consumption of natural resources, because this lies behind these catastrophes, and we should not be regularly lamenting them.
Mr President, I do not mean to give the impression that just because there is a particular sensitivity towards Latin America in this House, this should prevent us from also supporting the Commission' s efforts regarding Central and Eastern Europe and the reconstruction of the Balkans. What does concern us at the moment is the abandonment of that area, which we have begun to notice over the last year, with the new Commission. It seems as if Latin America has suddenly disappeared from the map of the Commission' s concerns.
Of course, we have had good experiences with the European Union' s contribution to Central America after the Mitch disaster, and we also saw a good initial reaction on the part of the Commission, which quickly allocated EUR 400 000 for emergency humanitarian aid to Venezuela when the disaster mentioned by previous speakers happened.
At the moment we know that the Commission has the possibility, the means and the resources, to provide more aid. This type of disaster is unfortunately happening frequently and I have the impression that Latin America makes good use of Community aid. We have the instruments, the means, the good representation and also a European presence in those areas. We must remember for example that the European Union is the main foreign investor in Venezuela and that we have many cultural and social ties with those countries. Therefore, I hope that the Commission views this Parliament' s requests with the best possible will so that, with the resources available, and with those which can be mobilised quickly, these requests can be granted and that a plan may be drawn up which is not limited to essential humanitarian aid, but which will help this country, which is making a great effort to rebuild itself for its own benefit, and probably also for our benefit, because the development of Latin America probably benefits the continent of Europe more than any other.
Mr President, more than six months have now passed since the tragic floods in Venezuela. As a member of the European Parliament' s ad hoc delegation, I was able to witness the terrible effects of what is considered to be the worst natural disaster that has ever occurred in Latin America.
It was something that you had to see with your own eyes to believe. As striking as the photographs and television pictures in the media were, they merely hinted at the true scale of the disaster. We were also able to see the fantastic cooperation work that the NGOs are carrying out with people affected by the floods. This emergency humanitarian aid provided by the NGOs could not have occurred without the Commission' s financial support and I therefore wish to praise all those who made it possible.
However, the priority now must be to reconstruct the whole area affected and to stimulate economic recovery. A new plan for the region must include the rebuilding of homes and every kind of infrastructure and the provision of incentives for small and medium-sized enterprises, which were completely destroyed and many of which will have to start again from scratch. I am aware that the task of reconstruction is colossal and that is perhaps why it has been so slow. Only a few roads have been cleared. Water and electricity supplies have been restored to some extent, but little more has been done, and the people who have been affected are despairing of the delay. Thousands of them are still dependent on food aid to survive. It is vital to replace the thousands of jobs destroyed by the floods.
The Venezuelan Government will need a great deal of support if it is to succeed in this Herculean task. With regard to the task of reconstruction, which cannot be delayed, the Commission must offer the same level of support it provided in terms of emergency humanitarian aid for countries affected by Hurricane Mitch, or something similar. We therefore urge the Commission to provide a significant financial contribution over the next five years. Apart from a basic obligation to show solidarity, the historical ties that bind us to Venezuela and the stability of democracy in that country demand this.
First, let me stress that quite contrary to what has been suggested here, the Commission is very much aware of the political importance of Latin America and that in fact it has recently taken a number of initiatives that underline its great political importance for Europe. Secondly, let me point out that in the case of the disaster in Venezuela, it is still worth considering cause and effect as well as responsibility. And the Union did in fact provide extensive aid from the start and will continue to do so in future. This aid is directed at two things. First, it is aimed at supporting reconstruction in the federal state of Vargas. It is already becoming a little easier to identify the needs here, which was not the case in the beginning. I can understand people being impatient because progress is so slow in some areas. But the Venezuelan Government has not proposed any projects to us. That is not meant as some kind of covert criticism. It is probably difficult for the Venezuelan Government to decide very quickly what the priorities should be. So we first had to send a committee of experts to Venezuela to establish the priorities for ourselves. The results are now before us. In a few days' time we will forward a communication to the Council on the measures to be supported and the funding to be provided.
The second aspect - which in my view is even more important than reconstruction aid - is aid for the prevention of disasters. That means we want to play our part in defining and initiating management programmes in relation to the natural risks in the federal states of Falcon Miranda and Jarakui. The disaster-prevention measures are very much in need of improvement, as we have indeed learned from this disaster in Venezuela. I believe the best way we can help the people in the long term is for us to concentrate on that.
As for funding these two measures, that is a very difficult question, because it really is a problem for the Commission to be constantly confronted by the Council and Parliament with their wishes as to what it should do and where it should help; but unfortunately no-one tells the Commission where it is to get the money from. After all, we cannot print it ourselves, as you know. We will find a way to finance these measures too and will make realistic proposals, incidentally also proposals that will take account of what the country itself can contribute in view of the sharp rise in its revenue from oil exports.
Thank you very much, Commissioner.
The joint debate is closed.
The vote will take place at 5.30 p.m.
European Monitoring Centre on Racism and Xenophobia
The next item is the joint debate on the following motions for resolutions:
B5­0628/2000 by Mr Van Velzen, on behalf of the PPE/DE Group, on the controversy involving the European Monitoring Centre on Racism and Xenophobia;
B5­0635/2000 by Mr Wurtz and others, on behalf of the GUE/NGL Group, on the resignation of Mr Pelinka, the Austrian representative on the Management Board of the European Monitoring Centre on Racism and Xenophobia;
B5­0651/2000 by Mr Ford and others, on behalf of the PSE Group, on the resignation of Mr Pelinka, the Austrian representative on the Management Board of the European Monitoring Centre on Racism and Xenophobia;
Mr President, I agree with Mr Watson, the Chairman of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, who said in an interview that the urgency tabled by Mr Swoboda was the wrong course to choose and that he expected a rather more mature approach. I agree with him because in an explanatory statement, which he presented to the House, Mr Swoboda refers to conflicts between the government in Austria and the head of the Monitoring Centre on racism that date back quite some time. It was the time when Viktor Klima, an SPÖ member, was head of the Austrian Government and the government was SPÖ-dominated. It is a delicate matter when a Socialist from Austria does this, but by no means urgent.
I endorse what Mr Watson said because here Mr Swoboda is also confirming to the present government that better relations are now being established with this Monitoring Centre. He should be pleased about that, as I and many others are. That again is no reason for urgency; and there is even less reason for urgency when I quote you what the head of this Monitoring Centre says in an interview she authorised. She specifically praises Austria' s new policy towards foreigners and concedes to the government that there has, of course, not been a single xenophobic initiative, whereas there is much progress. She says, much progress, which was not possible under the red-green government; and of course she also says that she is not being hindered in any way in her work.
So what is the point of all this, Mr Swoboda? As an Austrian Socialist you are obviously just trying to create a platform for polemics against Austrian. That is shameful for an Austrian and should be condemned in the strongest possible terms!
Mr President, I apologise to the translators if I spoke too quickly earlier on.
I would like to talk to you about the resignation of Mr Pelinka from the Management Board of the European Monitoring Centre, Vienna. I believe that what happened to Mr Pelinka, a renowned academic respected by the scientific community, is indicative of the true nature of the coalition in power in Austria. The far right, particularly when it is in power, is highly skilled in the art of pushing its opponents to the limit. What happened in the case of Mr Pelinka did not come about by chance or coincidence. It began with slander, he was persecuted by means of an unfair judgement, given by a court answering to the FPÖ, as the current Justice Minister of the FPÖ was Jörg Haider' s lawyer when he sued Mr Pelinka for libel. The work of the Monitoring Centre was then made unbearable by a public pressure campaign against its members.
I believe that Haider is, and we must recognise this, expressing his contempt for the sanctions that the European Union is currently imposing on him as it was when the Portuguese Presidency took the initiative of proposing the nomination of three wise men that he decided to retaliate by demanding a referendum on lifting sanctions, a completely demagogic, populist and anti-European referendum.
We are also talking about a challenge issued by Haider to the Community as a whole. He reminds us that the Monitoring Centre is a creation of the European Union and that our President attended its inauguration three months ago. This is proof, for those who might still have doubts, that we must not negotiate with the far right, as every small victory it achieves strengthens it and makes it more commonplace. If the European Union were to relax its position on Austria, this would not miraculously lead Haider and his friends to defend human rights and relinquish their ideology.
In response, we must give Mr Pelinka our total support. We must also help the Monitoring Centre on a human, political and financial level and finally, the Member States must continue to isolate the Austrian Government and, while supporting the Austrian people, isolate the coalition, which is unacceptable and unfair.
Mr President, I had the honour of representing the European Parliament on the management committee of the European Monitoring Centre on Racism and Xenophobia and one of my colleagues there was Professor Doctor Anton Pelinka, representing the Austrian government. He played an important role in our deliberations, counselling moderation when others wanted to move too far and too fast, resisting cheap easy stereotyping of those we were investigating and imposing fact in preference to fantasy. All in all, he was a frustrating friend for those of us who wanted to move further and faster.
I was therefore shocked to discover that state victimisation has been taking place against Professor Pelinka, first when Haider's lawyer, acting as prosecutor and judge in the case of libel against Mr Haider, whom Professor Pelinka described as responsible for having made National Socialist positions and statements politically acceptable. Second, when he was constructively dismissed from his position as vice-president of the management committee of the Monitoring Centre through administrative harassment by sections of the current Austrian government.
This resolution charges our Committee on Civil Liberties, as Mr Watson requested on Monday, to follow these developments closely. Perhaps we should not be surprised at what has happened. Mr Haider said in 1992 of Professor Pelinka, after the latter had pointed out the Nazi past of Hans Steinecker, a precursor of the Freedom Party: "The time is up for falsifiers of history and those who insult Austria. Pelinka has a disturbed relationship with Carinthia and his manner of permanently propagating falsehoods is unacceptable."
In March this year the Freedom Party said: "The newspapers were right once again. Now he (Häider) is threatening us." But he is not threatening anybody. It is quite normal. When I feed a dog and it bites me then I will not feed it any more because otherwise it may bite me again. The wise men have a hard task in front of them over the coming six months.
Mr President, Commissioner, first of all I want to firmly reject Mr Sylla' s comment that we have a politically-led judiciary in our country, in the Republic of Austria.
Secondly I want to note that there are many urgent resolutions that deserve to be discussed in this House. The urgency on the European Monitoring Centre on Racism and Xenophobia based in Vienna, tabled by Dr Swoboda, does not deserve any urgent discussion. It was prompted by a purely personal matter concerning Professor Pelinka. He resigned from the Centre' s Management Board voluntarily. The real reason was that he refused to do something which is a matter of course, which is the duty of every Austrian citizen, namely to render account of his activity if he is being paid for it by the Austrian Government. Let someone tell me what that has to do with the European Parliament.
So it is easy to understand why we will not endorse recital A of this motion for a resolution and cannot share the concern about this matter.
It should also be noted that the Monitoring Centre on racism is based in Vienna, not least thanks to the commitment of the present Chancellor and then Foreign Minister Wolfgang Schüssel, and that we are proud to give a home in Vienna to this kind of institution that keeps a watchful eye on xenophobia and racism in all the European countries. For the Centre' s report indicates that no one country is immune from such tendencies. For the rest, Austria has very strict regulations against neo-Nazism and its reactivation. Perhaps it needs pointing out that one sad case, the Omufuma case, was a case that a Socialist minister of the interior had to answer for. Clearly Dr Swoboda was also aware of the embarrassing nature of his first motion, otherwise the basically reasonable and considerably weaker motion for a resolution we can all support would not have come into being.
(Applause)
Mr President, I am deliberately refraining from entering into these cheap polemics, especially on the part of Mr Pirker, but want to keep the discussion at a certain level and stick to the facts. It is a fact that the Monitoring Centre on Racism and Xenophobia did indeed face difficulties in the first weeks, which were politically motivated, and that Mr Pirker in particular grossly insulted the head of the Centre, whom he has cited today as a witness to show how well things are going. It is a fact - and I noted that in my first statement today; the ladies and gentlemen who talk so big were not even there on Monday - that things have, thank God, improved because Dr Winkler, the head of the Centre, has endeavoured, as has the new Austrian Government representative, to straighten it all out.
But it is also a fact that the situation remains precarious; and here I, like Dr Winkler, must also state that unfortunately not just the Austrian Government but also some other governments do not give the Monitoring Centre sufficient support. There certainly is an urgent need to call on all the governments - as I propose - to support the Monitoring Centre. But it is also a fact that, sad to say, the referendum announced for Austria, which representatives of the European and in particular the Austrian People' s Party who are sitting here in this Chamber opposed only a few days ago, could dangerously aggravate the situation and mood in Austria again; for it is reviving anti-European feelings that will certainly not do the work of this Monitoring Centre any good. And that is why I want to state my view here and call on the government, on those responsible in that government, not to hold that referendum, so as not to stir up new hatred, not to reawaken an anti-European mood again - something a party like the Austrian People' s Party, which was always pro-European, is in fact unlikely to want. I am firmly against that kind of anti-European mood and I place my hopes in this House.
Mr President, I will tell you immediately that the ELDR group refused to sign the joint resolution for a very simple reason: we find it a little over-emotional, while not forceful enough, and does not offer the possibility of a more political and more balanced choice in the name of Parliament.
It is because this resolution is too weak that we will not vote for it. We consider that the problem associated with the resignation of Mr Pelinka is important enough not to be tackled by a resolution that is emotional but does not actually say anything and is extremely watered-down.
Allow me to address a comment to the GUE Group and the PSE Group. I do not understand their agreement on the text in its current form, in relation to the initial text that they themselves introduced. Consequently, we within the liberal group would like, and this is the wish of Mr Watson, his committee to be able to effectively take control of the matter and we would like to have very clear information on whether the Austrian Government has infringed Article 10 of the Treaty, that is, whether or not it has fulfilled its obligations with regard to the Monitoring Centre.
If it has not fulfilled its obligations, it is up to Parliament to take the appropriate action with regard to the Commission and the Council. The main thing is to make it clear and today we are not clear.
Mr President, my group also supports the proposal by the chairman of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs to treat this whole affair carefully in that committee. Nonetheless, we will vote for this resolution because, unlike the earlier ones, it is an extremely moderate and responsible reaction to the statements by the head of the Monitoring Centre to the Committee on Home Affairs
The EPP Group also took part in the discussions and decisions on the present resolution. So I am extremely surprised that the members of the Austrian People' s Party are unable to endorse this resolution, which merely expresses an initial concern and is an initial call on the Austrian Government, and have chosen instead to give us a taste of the way the Austrian Government treats its government critics. Mr Pirker reads out some statements by the head of the Monitoring Centre but keeps silent about the terrible statements she made in committee, where Mr Pirker himself launched violent attacks on her, about the defamation of the Centre in the Austrian Parliament, about the systematic harassment, the lack of security provisions, the lack of support.
I am sad to see the ÖVP members also giving us a sample here of the way they deal with government critics in their own country; in fact attempting to present them as traitors to their country. If you listened to Mr Pirker' s allegations that any criticism is criticism directed against Austria, you will see that this really is an appalling attempt to invent a conflict between the defence of human rights and patriotism. That is a disgraceful attitude!
Mr President, ladies and gentlemen, we are debating a motion for a resolution that is lacking in substance. It is difficult to identify exactly what the complaints are, which means we do not know precisely what we are discussing. Who has actually seen Mr Pelinka' s letter of resignation? Who knows the real circumstances of his resignation? What is known in Austria about Mr Pelinka' s resignation is the fact that various versions are being circulated by various people. What I know is the fact that legal proceedings are pending between Mr Pelinka and Mr Haider. Under no circumstances is it the business of politics or of any parliament to go so far as to criticise proceedings before an independent court that have not yet concluded.
Every state governed by the rule of law provides for constitutional legal measures. A policy that does not respect the independence of the judiciary does not, in the final analysis, respect the principle of the separation of powers and thus violates a basic principle of democracy. Racism and xenophobia are a serious problem throughout the Union and one that must be taken seriously. It must be combated by every means available wherever it arises. What I expect of the Monitoring Centre is to take stock of the situation objectively and to look at it in comparative terms, so as to allow the policy-makers to react to it. What I do not expect of the Monitoring Centre is interference in day-to-day political matters and to exercise its mandate with an ideological bias. Because underlying the concept of racism and xenophobia there are people and their destinies, and they should not be used to put on some kind of political show. What I oppose is that this simplistic motion for a resolution is also tabled by those Austrian Members who pretend to support my home country.
Mr President, the Commission is grateful for the valuable contribution Professor Pelinka has made as a member of the Management Board towards setting up the European Monitoring Centre on Racism and Xenophobia. Yet it is the Commission' s common practice not to express an opinion on legal proceedings concerning individuals in the Member States. That applies particularly to this case, which falls outside the scope of EU legislation. Moreover, the Commission cannot express any views on the reasons that led Professor Pelinka to resign from the Monitoring Centre' s Management Board.
The Commission services have already requested the Austrian authorities to appoint a new member of the Management Board. The Commission emphasises the importance of the independence of members of the Management Board, as provided for in the regulation on setting up the Centre. I do not believe I need give you an assurance here, since everyone knows that so far, the Commission has done all in its power to support the Monitoring Centre in Vienna and will continue to do so in future.
We are firmly convinced that the Monitoring Centre plays an important role in combating racism, xenophobia and anti-Semitism. Let me specifically underline once again that the Commission attaches the greatest importance to ensuring that the Monitoring Centre will under all circumstances remain an independent body, enjoying the utmost autonomy in the performance of its tasks.
That concludes the debate on topical and urgent subjects of major importance.
We shall now proceed to the vote.
Before the vote on child soldiers in Uganda:
Mr President, we agreed a joint motion for a resolution, on which five groups collaborated. Once the document was finished, a sixth group joined in. I think it is contrary to our Rules of Procedure for a group to join in signing this motion without asking the others. My group regards that as a breach of our Rules of Procedure and I would ask you, Mr President, to examine this matter. Given that we collaborated on it, we will in fact vote for this resolution, yet I would ask you to ensure that the sixth group' s signature is deleted from this motion for a resolution.
We have had a look at this and as far as we are aware there is no rule which stops anybody signing another resolution. Therefore the signature can stand. But I would suggest that this be looked into for the future.
Before the vote on Venezuela:
Mr President, the same applies here as to the one I just spoke about. I insist that you have this checked because it was just during this part-session that a member of our group wanted to add his signature to a motion for a resolution by other groups but first had to obtain written authorisation from the other groups. We cannot have two different procedures being applied in the same week. So I would ask you to investigate this matter and inform us of the results. For the rest, we support this resolution because we helped draft it.
I fully understand what you are saying. We will look into the matter, but there does not appear to be a rule at the present time.
Mr President, as you say, Mr Sakellariou, at the beginning of the part-session, presented us with four requests for amendments to the agenda which were all rejected, and now he wants to end his part-session with another request which, as you have already said, is completely inadmissible. We could carry on this way, but we would be wasting time. The President has already replied. It seems to me that he is absolutely right.
I do not want any further debate. We will look into this matter.
Vote
Mr President, I simply wish to express our enormous sadness at the news we have just received concerning a horrendous accident on the Spanish roads, in which a lorry has collided with a school bus transporting Catalan school children, with an initial toll of 20 dead and 30 injured, some of whom are very seriously injured.
Mr President, as rapporteur for the previous item, I have the task of explaining on behalf of the members of the Group of the Europe People's Party and European Democrats that we abstained from voting on the legislative resolution because Amendment 6 to Article 2 of the directive has been adopted. A written explanation of vote will be submitted.
Report (A5-0152/2000) by Mr Redondo Jiménez, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on
the proposal for a European Parliament and Council regulation (EC) amending Regulation (EEC) No 3528/86 on the protection of the Community's forests against atmospheric pollution (COM(1999) 379 - C5-0076/1999 -1999/0159(COD))
the proposal for a European Parliament and Council regulation (EC) amending Regulation (EEC) No 2158/86 on the protection of the Community's forests against fire (COM(1999) 379 - C5-0077/1999 - 1999/0160(COD))
(Parliament adopted both legislative resolutions)
Report (A5-0186/2000) by Mrs Hieronymi, on behalf of the Committee on Culture, Youth, Education, the Media and Sport, on the proposal for a decision of the European Parliament and of the Council on the implementation of a training programme for professionals in the European audiovisual programme industry (MEDIA - Training) (2001-2005) (COM(1999) 658 - C5-0059/2000 - 1999/0275(COD))
and
on the proposal for a Council decision on the implementation of a programme to encourage the development, distribution and promotion of European audiovisual works (MEDIA Plus - Development, Distribution and Promotion) (2001-2005) (COM(1999) 658 - C5-0119/2000 - 1999/0276(CNS))
(Parliament adopted both legislative resolutions)
Report (A5-0185/2000) by Mrs Sanders-ten Holte on behalf of the Committee on Culture, Youth, Education, the Media and Sport, on the proposal for a European Parliament and Council recommendation on European cooperation in quality evaluation in school education (COM(1999) 709 - C5-0053/2000 - 2000/0022(COD))
Mr President, on a point of order. Following the debates with the Council last night I was wondering whether this report is actually close enough to the original proposal for first reading procedure to be possible. There are certainly a number of amendments where we need further clarification. If we vote for them would this actually take the report further away from what this House is allowed to vote on? This concerns Amendments Nos 4, 5, 6, 18, 21, 33, 36, 40, 42 and 46, some of which directly imply policy down to individual schools in Member States. I would like to hear whether this is actually a legal procedure for us to be voting on now.
All the amendments have been checked and approved by the services so we will vote on them now.
(Parliament adopted the legislative resolution)
Report (A5-0180/2000) by Mr Mombaur on behalf of the Committee on Industry, External Trade, Research and Energy, on the Commission's second report to the Council and the European Parliament on the state of liberalisation of the energy markets (COM(1999) 198 - COM(1999) 164 - COM(1999) 612 - COM (2000) 297 - C5-0163/2000 - 2000/2097(COS))
(Parliament adopted the resolution)
Report (A5-0169/2000) by Mr Radwan on behalf of the Committee on Economic and Monetary Affairs, on the 1999 Annual Report of the European Central Bank (C5-0195/2000 - 2000/2118(COS))
(Parliament adopted the resolution)
Report (A5-0170/2000) by Mr Karas, on behalf of the Committee on Economic and Monetary Affairs, on the Commission communication on communications strategy in the last phases of the completion of EMU (COM(2000) 57 - C5-0104/2000 - 2000/2019(COS))
(Parliament adopted the resolution)
Report (A5-0162/2000) by Mr Lambert, on behalf of the Committee on Petitions, on the deliberations of the Committee on Petitions during the parliamentary year 1999-2000
(Parliament adopted the resolution)
Report (A5-0181/2000) by Mrs Thors, on behalf of the Committee on Petitions, on the activities of the European Ombudsman for 1999 (C5-0303/2000)
(Parliament adopted the resolution)
Report (A5-0141/2000) by Mr Atkins, on behalf of the Committee on Regional Policy, Transport and Tourism, on the Commission communication to the Council and the European Parliament - The creation of the single European sky (COM(1999) 614 - C5-0085/2000 - 2000/2053(COS))
(Parliament adopted the resolution)
Report (A5-0155/2000) by Mrs Damião, on behalf of the Committee on Employment and Social Affairs, on the Commission report on the implementation of Council Directive 92/85/EEC of 19 October 1992 on the introduction of measures to encourage improvements in the health and safety at work of pregnant workers and workers who have recently given birth or are breastfeeding (COM(1999) 100 - C5-0158/1999 - 1999/2151(COS)) Draftsman "Hughes procedure": Emilia Franziska Müller, Committee on Women's Rights and Equal Opportunities.
(Parliament adopted the resolution)
President. That concludes the vote.
Mr President, I simply wish to update the information I communicated to the House a few moments ago. The accident which has taken place in Spain is really very serious. The number of children who have died has risen to 27, and their families, to whom we wish to send our condolences, are from Cerdanyola del Vallés and from Viladecans, in Barcelona.
I will make sure that the President is fully apprised of that and that is so done.
Mr President, I do not know the extent of this tragedy, but if children are dead, I would perhaps suggest to the House that we observe a minute' s silence.
We need to have more information about the full extent of the tragedy.
EXPLANATIONS OF VOTE - Redondo Jiménez report (A5-0152/2000)
Mr President, I voted for the Redondo report which regulates European Union interventions in the event of fires and atmospheric pollution. This is certainly a positive measure. I voted for the motion but I would prefer it if, in future, in implementing the proposal, we took into consideration the fact that many pensioners and elderly people live near forests and they are often the only people left in remote and countryside areas. Fires are frequent in these areas and it would therefore be a good idea, or rather appropriate to use these people to help prevent fires.
. (PT) This report contains amendments to the current regulations on the protection of Community forests against atmospheric pollution and forest fires. The amendments to the regulation on protecting forests against fires are particularly important for Portugal.
In fact, we must pay considerably greater attention to the Mediterranean woodlands that have been affected by forest fires, and this requires considerable financial resources for reforestation and for the necessary fire prevention measures.
For Portugal, where fires have destroyed large areas of forest, it is vital to increase appropriations in order to supplement national investment in building infrastructure, for example, and to help local authorities, private landowners' associations or wasteland management bodies to buy fire prevention equipment. This is why the increase to EUR 77 million in Community appropriations proposed by the rapporteur as opposed to the EUR 50 million proposed by the Commission is so important.
It is also important to create a Community information system on forest fires so that the situation at any given time is more widely known. This will enable us to fight more effectively against forest fires and their causes.
I shall give my own personal view of the report on forests.
I know the Committee on Agriculture tells us that we are having the wrong debate in defending an increase in the budget in the context of these reports.
Personally, I consider that we have a political responsibility to send strong political signals to the Commission, the Council and the citizens.
In December 1999, part of the European Union was hit by terrible storms which devastated a large proportion of the forests in southern and eastern France and created despair among the victims, in particular small-holders.
I also know that we cannot rob Peter to pay Paul. By voting for the rapporteur' s proposals, I wanted to contribute to the implementation of a true forestry policy in the European Union, as despite the vast CAP budget, forests, which are an integral part of agriculture, remain the poor relation.
. (FR) We are discussing the two Council regulations establishing a form of systematic surveillance of forestry ecosystems which is unique in the world.
Regulation No 3582/86 is about the protection of forests against atmospheric pollution and Regulation No 2158/92 has established a framework for the protection of forests against fires. The rapporteur proposes increasing the sums allocated to both of these programmes, whereas the Commission proposal seeks to cut them drastically. The rapporteur' s attitude is an appropriate one. It does seem logical to take account of the virtual doubling of the Community' s forested surface area since the last round of enlargement in 1998 and to fulfil the requirements of the European Union' s forestry strategy.
Admittedly, there is no legal basis in the Treaty for a common forestry policy. We are not using this report to start up the debate again but simply to point out that the European Union' s forestry strategy is based on subsidiarity. In other words, action is only proposed if it offers added value in relation to national action. The problem is identifying whether there actually is added value. Subsidiarity works in favour of Community action in this specific context.
It is true that the issues in all the forests of the Fifteen Member States are not identical. So, the Nordic countries, which since 1998 have comprised most of Europe' s forested areas, are affected most of all by atmospheric pollution, stresses due to climatic factors and soil acidification whereas the countries of southern Europe are more subject to the effects of desertification, drought and fires. These disparities must not, however, preclude the need to operate a monitoring system of this type at Community level, at this time when the interdependence of the stress factors acting on forestry ecosystems in general and as a whole has been acknowledged.
Increasing the financial allocation would, moreover, come at an opportune moment, because our forestry areas are threatened by fire following the terrible storms last December, and indeed many outbreaks of fire have already been reported. If we are to prevent disasters of this type, then we must improve fire safety.
Now, when the Commission' s communication of 2 February 2000 advocates resorting to the all-out precautionary principle and a Community action programme in favour of civil protection instituted by the Council Decision of 9 December 1999 is waiting only to be implemented, is not the time to cut off funding for Regulation No 2158/92.
Combating atmospheric pollution takes on a new dimension in the light of the guidelines established by the Commission regarding climate change, biodiversity and sustainable management. Ecosystem surveillance promises to be a multidisciplinary activity. If atmospheric pollution has lost something of its extremely topical nature in the face of these priorities, it may be consistently integrated into the list of planet-wide challenges.
The heart of the problem is political, however. Some Member States have expressed doubts as to the importance of forests, even though the forestry industry employs 2.2 million people in Europe, and forests cover 36% of the surface area of the European Union!
We have this vicious circle scenario. The regulations in question need political support. In order to receive political support, however, the networks must be capable of detecting changes and indeed risks, and financial support is needed in order to prove the existence of such risks in scientific terms!
While awaiting the matter of extending these programmes beyond 2001, it is our political responsibility to provide them with financial support. For the data gathered is intended to be used as technical justification for political decisions in areas where 'nothing to report' means 'no action necessary' .
- (EL) Forests play a huge role in maintaining fundamental ecological balances in the ecosystem of life itself. Unfortunately, the protection and attention which they are afforded is not commensurate with their importance. The major catastrophes which forests have suffered over recent years and the failure to react adequately in dealing with them are seriously jeopardising the ecological balance, as well as health, safety and numerous cultural and social values inextricably bound up with our forest heritage.
Mountain and forest areas, especially in the Mediterranean, have been seriously damaged by deforestation, fire, erosion desertification, abandonment, abuse and inadequate reforestation, with the result that tens of thousands of acres of forest land have been lost.
Allow me to bring to your attention the dramatic problem in Greece, which is at the top of the European league in terms of the numbers of acres burnt for every fire. Only 10% of the surface area destroyed in Greece is reforested. The remaining 90% is either abandoned or, more usually, is swallowed up and developed by economic interests (such as the tourist businesses generally encouraged by the government of the day), which take advantage of the fires - and/or are perhaps guilty of arson in starting them - the unresolved problem of land ownership and the fact that there are no forest land register or records of government-owned forests in order to improve their profits.
We have a wide variety of forests within the Community (northern, temperate, Mediterranean and tropical) and an equally wide variety of general and specific problems. Not only has the EU's forest policy to date failed as a result of fragmented, one-off, inconsistent and incoherent action and the wholly inadequate funds provided; the Commission has now proposed further cuts in the already minimal funds available to protect forests from fire and atmospheric pollution. The reason given for the proposed cuts is the reduced take-up of funds during the last period! But the problems have not been solved. On the contrary, they have multiplied. Such a policy is not merely hypocritical. It is aiding and abetting fire.
We shall not give up.
We call on the European Parliament to stand by its repeated votes and positions on the need to strengthen measures to prevent and fight fires and protect and enhance the value of our forest heritage in all areas of the Union. We believe that the Community funds allocated to forests were and still are totally inadequate and we call for them to be increased in line with real needs and the importance of forests.
We really must take suitable initiatives in collaboration with national and local authorities and the agencies responsible and set out an efficient forest policy and develop direct and coordinated action so that the forests destroyed can be revived and reforested on the basis of the latest scientific data and methods, taking account of the biological, climatic and ecological conditions in each region and, we repeat, the EU and the national governments must provide the funds needed in order to create the necessary infrastructure and recruit sufficient personnel which, if Greece is anything to go by, are woefully lacking.
In doing so we shall be helping to ensure that the forests in these countries are protected, developed, restored ecologically and used productively.
Mr President, I abstained from the vote on the Arvidsson report on restrictions on the use of phthalates.
I abstained to toe the line of the Group of the European People's Party and European Democrats, but also because I was uncertain for another reason: just before I came into the Chamber to vote I started to wonder what would happen to the firms which produce phthalates if we ban the use of phthalates, not everywhere on Community territory and in all cases, but only when they are used in toys. Surely they will not use these phthalates for other purposes? For objects that might be used by pensioners or the elderly? Or for some other purpose? I would be extremely concerned if this were the case.
I will not continue Mr President, because this is a public debate and I prefer to stop here.
g. (SV) If Amendment 6 to Article 2 of the directive is adopted, the following explanation of vote from Parliament's Group of the Europe People's Party and European Democrats will apply.
The members of the Group of the Europe People's Party and European Democrats choose to abstain from voting on the legislative resolution because Amendment 6 to Article 2 has been adopted.
Reason: Marking toys designed for children between 3 and 6 years of age and childcare articles manufactured completely or partially from soft PVC plastic containing phthalates, and their packaging, with a warning label is very difficult and in reality is likely to be tantamount to an indirect, extended ban. The content of the decision on labelling, therefore, goes beyond the scientific grounds for the directive.
. (FR) I have a special interest in the matter of toy safety. I was a rapporteur on this subject in 1992 and I am particularly interested in following legislative developments on the subject. As for phthalates, the chemical substances used to plasticise PVC, I have always campaigned for proactive measures with a view to protecting, as indeed we ought, this particularly vulnerable group of consumers, i.e. children.
Experiments on animals have shown the toxic and carcinogenic nature of some phthalates, which can cause liver, kidney and testicular ailments in children that suck or chew on dummies, rattles or teething rings.
This identification of the risks gave parents legitimate cause for concern, and should have led to firm measures being adopted, meeting the requirements of the precautionary principle. The least that can be said, however, is that the Commission' s reaction, albeit relatively prompt (referral to the scientific committee for an opinion, studies into toxicity, ecotoxicity and impact on the environment, the emergency ban decision and proposal to amend the directives concerned), was rather lukewarm in view of the issues at stake and in view of the objective of guaranteeing a high level of consumer protection and protection of human health.
What has the European Commission proposed? It has proposed banning toys containing one of the six offending phthalates that are intended to be put into the mouths of children under the age of three, and to put a warning on toys containing one of the 6 offending phthalates and likely to be put into the mouths of children under the age of three, and to revise the directive in four years' time. This is, of course, completely inadequate.
It is ridiculous to provide for a ban only on toys and childcare articles intended to be placed in the mouth. As every parent knows, young children put absolutely everything in their mouths. We must therefore ban toys and objects containing phthalates which are likely to be put either totally or partially into children' s mouths. The lack of reliable scientific information on the movement of these chemical substances within the body should lead us to implement the precautionary principle. I should also like to point out that we should be particularly vigilant with regard to the substances used as substitutes for phthalates.
It is essential, furthermore, to bring the labelling of toys and childcare articles containing phthalates which are likely to be put in children' s mouths into general use.
To avoid encouraging children to suck or chew on their toys, we should add a clause to prevent flavouring substances being added.
We should envisage revising the directive in order to bring it up to date in the light of developments in scientific knowledge. I am convinced that, given the information currently available, we should adopt an approach of the utmost caution. I supported the amendments tabled by the Socialist members of the Committee on the Environment, Public Health and Consumer Policy.
I shall conclude by pointing out that, as far as the case of toy safety is concerned, the regulations regarding EC markings are too ambiguous and should be clarified as soon as possible.
The threat that phthalates may pose to human health has not been proven scientifically. For example, according to research undertaken in the United States by the U.S. Consumer Product Safety Commission, only rarely, if at all, among children is there a risk of exposure to harmful chemicals, as the quantities of phthalates in toys do not exceed that level which could be considered harmful. As the quantity of phthalates that might possibly get into a child' s system from toys is so small, the study group is not recommending that phthalates be banned.
I myself do not support the principle of 'excessive force' and an extensive ban that is not justifiable in the light of scientific facts. The toxic effects of phthalates are insignificant, and they do not irritate the mucous membrane or the skin. Although it was found in the 1980s that very large quantities of phthalates caused liver tumours in rats and mice, official agencies in Europe and the United States have not confirmed that phthalates present a risk of cancer in humans. In addition, I am sceptical about substituting phthalates with substances whose effects there is no research data on.
However, I support the idea of further research into those phthalates whose effects we cannot be absolutely sure about. In practice the problem is a minor one, however, as the European toy industry has, in the main, stopped using phthalates.
Hieronymi Report (A5-0186/2000)
Mr President, I voted for the MEDIA report but I feel that, since pensioners and the elderly watch television more than anyone else and are therefore extremely interested in this European Union aid, it would be beneficial if they were able to watch a European television channel broadcasting European programmes. This would make us more successful in preserving the culture of our nations, which is well-known in Europe, rather than only ever importing films from other States, especially the United States of America. I therefore hope that my proposal will be taken into account when the document is implemented.
- (SV) The Swedish Christian Democrats have fundamental objections, based on the principle of subsidiarity as laid down in the Maastricht and Amsterdam Treaties, to EU funds being used in any way to develop, produce or market what are known as European films and film training.
These funds would be much better spent on the reconstruction of Kosovo, a European contribution of aid that has still not received its budgetary settlement after a year of internal budgetary opposition within the EU.
The idea of offsetting American dominance in film and the arts is understandable and lawful. However, this is a job for the private film industry and the Member States themselves. The European Union must instead resolutely dispense with tasks that do not relate to its key concerns.
Mr President, I should like to ask if the members could explain their vote in writing if reports are being discussed or, at least, to wait until the end if they are explaining them orally, as they are entitled to do. Written explanations of votes at this time are not an expression of respect for the House for any of us.
We take note of your observation, Mr Mastorakis.
Sanders-ten Holte Report (A5-0185/2000)
. (FR) We abstained from the vote on this proposal even though we are firmly convinced that a policy of exchange and cooperation between different countries in the field of education would contribute to improving the quality of education by promoting the intermixing of cultures and exchanges between the peoples living in Europe.
Such a policy would only be a factor in progress, however, if it were based on an education policy within the various states which aims to earmark greater resources for public education accessible to all. At no point in the texts, though, is this priority stated, but more especially, in none of the countries of the European Union is it applied.
We are concerned that a number of phrases are indicative of a restrictive and utilitarian concept of a form of cooperation whose objectives would be dictated by the constraints of the market and initiatives by firms or private bodies looking for a workforce they could train and qualify according to their requirements. Introducing the laws of the market into education, however, means keeping the best quality for a minority and allowing the quality for the majority to deteriorate.
We therefore voted in favour of the amendments warning against allowing the market to play too great a part in education.
. (PT) It is a well-known fact that defining the quality of education is a very complex political issue that depends specifically on the objectives set, the means to achieve them and the conditions that determine whether they can be achieved.
Cooperation at European level on quality assessment and on quality indicators should not therefore generate assessment models, since it is essential for us to maintain a variety of methods and approaches, bearing in mind the different national contexts and varying historical, social, cultural and political situations in each country.
Potential cooperation based on exchanges of experience in assessing the quality of primary and secondary education must therefore take account of the fact that this is a particularly sensitive area. It must fully respect the responsibility of Member States for the content of their education and for organising their education and training systems, as well as their cultural and linguistic diversity.
Mombaur Report (A5-0180/2000)
Mr President, I voted for the motion partly because one of the recitals states that competition does not prevent the States from imposing public service obligations in the general interest on the parties involved. I would like to hope that, when this recital is implemented with regard to the provision of gas for domestic use, there will be a requirement to take into account the many people who have a very low income - including pensioners who do not have enough to live on - and that provision will be made for the free supply of a certain quantity of gas or another type of energy.
. (FR) Overall, and in each of its comments, this report does nothing but extol the virtues of competition and the market economy. Its author' s sole concern, under the guise of unifying energy markets in Europe, is to deliver this entire sector into the hands of private profit. Or, more exactly, by separating electricity production and management of the distribution network, the author is prepared to allow states to manage all the areas that require a great deal of investment and offer very little profit, on condition that they hand the profitable areas over to the private sector.
Unification of energy production and distribution throughout the European Union, and the planning and rationalisation of these activities, may represent progress, but only on condition that the whole sector continues to be a public service exclusively concerned with satisfying needs rather than maximising private profit.
The rapporteur' s attitude is the exact opposite of this. Were the 'liberalisation process' he advocates to come into force, this would be tantamount to a step backwards. We have therefore voted against this report.
. (FR) As a new Member of the European Parliament, let me say how shocked I am. I did not take part in the previous legislature, which experienced the sell-off with regard to the notion of 'French style' public service, and I really do mean a wholesale sell-off similar to what happened to the transport, postal or even the telecommunications sectors.
In proposing to outline the situation as regards the transposition of the Directive of December 1996, on electricity, and of June 1998, on gas, the Mombaur report is patently expressing the ultraliberal philosophy of the Commission which, under cover of bringing about an internal energy market that is of the greatest advantage to the consumer, is demanding that these markets be opened one hundred percent to competition.
The process is always the same. The Commission puts forward a minimalist directive on the basis of the argument that liberalisation can only be profitable in a context of deregulation. Next the supporters of 'ever more Europe' transpose the directive and go even further (at the start of the year, 65% of the European market had been liberalised although the directive required only 30%!) and, finally, the Commission comes back a second time to 'regularise' the de facto situation in a much more restrictive fashion!
It is all the more unacceptable, given that there are still problems! What is the point of bringing about a single energy market when electricity and gas are not compatible (in terms of production and distribution, development of the market, or notions of public service)? How can one reasonably ask a service provider to ensure continuity of a public service, which is available on a fair basis, if this is not economically profitable? By the same token, how can we ask the former monopolies to now become totally competitive, when they still have major investments to pay off, the product of yesterday' s political choices? How can one reasonably demand ever lower prices in the sacred name of competition without challenging current requirements regarding nuclear safety? How can the national concept of public service be replaced by the Community concept of a general interest activity, which is far more restrictive?
I could carry on like this at great length. Let me point out that it took decades of republican tradition to enable the gradual build-up of our public services. Is it only going to take a transition period of four years to demolish them?
We were consequently unable to vote in favour of this report which expresses the will of the all-powerful Commission to go ever further and ever faster along the road of liberalisation. Liberalism may well be worthwhile, but only gradually, in small doses, without definitively ruling out state interventionism, lest we tomorrow suffer the financial consequences of giving it up!
. (PT) In the follow-up to the Lisbon European Summit of 23 and 24 March, which decided to speed up liberalisation in areas such as gas, electricity, postal services and transport, the European Commissioner responsible for Energy presented a set of measures seeking to speed up liberalisation in the electricity sector. These included the implementation of mechanisms for cooperation in overcoming problems that might potentially stall liberalisation, and negotiating access to the Community market with third countries.
As you will be aware, at the Santa Maria da Feira European Council, the Commission was asked to present a report by March 2001 on developments in the energy markets under the Lisbon strategy, so that we could assess progress in the liberalisation of the electricity market at the Stockholm Summit in March 2001. With the support of various governments, mechanisms were strengthened during the Portuguese Presidency with the aim of speeding up the process that was already underway with the December 1996 electricity directive. This directive stipulated the gradual opening up of this market by 2003, whereas the 1998 natural gas directive stipulates that the final phase of the opening up of this sector should be completed in 2008. This has serious consequences for Portugal, and specifically for the State Electricity Corporation, its employees and for Portuguese consumers.
This action sidelines both the issue of employees' jobs in this sector and the interests of individual Member States, including the protection of a high-quality public service that serves the interests of consumers. We should therefore totally oppose this report.
. (EL) The purpose of this report is to justify liberalising the energy markets - mainly the electricity but also the natural gas market. Basically, this means taking this strategically important industry away from the public sector and giving it to private-sector companies to run so that they can increase their profits. The state then merely regulates the private monopolies and ensures that guidelines issued by the European Union are complied with and it is the country's economy and its people that pay the price. The whole thrust of the report is geared away from serving the interests of the people - the interests of the man in the street - and growth in the national economy and towards serving the interests of large monopolies.
The report contains quite a few inaccuracies in its bid to present the liberalisation of the energy market in an attractive light. For example, it is not true that competition has reduced prices and created jobs in Great Britain. In the 4-5 years since electricity was privatised, prices have increased substantially, jobs have been lost and there is no longer a national, long-term electricity development programme. Elsewhere, the same report admits that jobs have been lost as a result of liberalisation, but considers that new jobs will be created in non-productive sectors, on the stock exchange, in advertising, in financial services and so forth
According to a study by the Public Power Corporation in Greece, the present staff of 32,000 will be cut to 20,000 and numerous services which are crucial to both the PPC and the economy of Greece, such as the production of new technologies, power station studies etc. will be abolished as a result of the liberalisation of the electricity market. Privatisation and liberalisation will push up prices, especially to consumers on the small Aegean islands, who pay a price per kilowatt/hour several times below cost.
It is also unacceptable that a public-sector corporation should be forced to allow private-sector companies to use its highly valuable transmission and distribution grid in the name of so-called competition. If the EU really wanted healthy competition, as it itself understands the term, it would force the private sector to create its own grid and generating stations and compete with public corporations, rather than force the public corporations to "offer" their grid to their competitors. This is simply a way of making it easier to shift assets to large companies. It is for precisely this reason that an attempt is being made to separate sectors, thereby preventing public-sector corporations from operating with a view to optimising vertically integrated activities and become competitive.
Generating electricity is not the same as producing a simple commodity. The energy sector is crucial to the economic development of a country and vital to its defence. Consequently, liberalising the energy markets jeopardises both the security of a country and its economic growth. This risk can clearly be discerned; as the report stresses, "In a frontier-free Europe, public utilities must operate in the single market. These firms are no longer strictly national; nor are their shareholders".
The GUE/NGL MEPs have therefore voted against Mr Mombaur's report.
It is gratifying that the efforts to create a liberalised energy sector now look seriously as if they are to bear fruit. Most countries are by now well under way with implementing extensive changes to the structures of their markets. Some countries have already implemented full liberalisation, and I am especially pleased that Denmark is in the vanguard. Denmark ought to make use of this favourable position and complete the liberalisation, as has already happened in Sweden, for example. It is therefore unfortunate that the Danish Government does not apparently have any plans for the time being to take the final step towards full liberalisation.
Mr Mombauer' s excellent report hits home regarding several points. In particular, it should be emphasised how important it is to take account right now of the candidate States' situation. Liberalisation of the energy markets in the countries of Eastern Europe will require special arrangements, and particular account must be taken of the environment. It is also important to draw attention to the fact that all electricity production should be transparent, and that special support for this must in no circumstances constitute a distortion of competition.
Radwan Report (A5-0169/2000)
Mr President, the 1999 annual report of the European Central Bank is not terribly forthcoming on the subject of the main question that all observers are asking: why has the euro, which was presented as a strong currency, turned out in the end to be a weak currency? Out of nigh on two hundred pages, the bank devotes just a single page to this subject, plus a tiny graph showing only the observed decline in the strength of the euro. The only explanation given is the difference in economic health and structures between Europe and the United States.
Although that is true, it is not a sufficient reason. It should be mentioned, first of all, that Europe is not a single country, with one people, one state, and one economic government and that, consequently, the euro is generally considered to be more vulnerable than a national currency. Furthermore, it was launched at too high a level at the outset, precisely because it was evaluated in relation to the existing rates for genuine national currencies, even though it has none of their intrinsic qualities.
How do European leaders intend to combat this depreciation? Firstly, indirectly, by means of policies to promote growth, an approach we can only endorse. At the same time, however, we see the European Central Bank raising interest rates, officially in order to combat a non-existent risk of inflation, but in reality in order to support the parity of the euro. It is a double-edged sword, because, if it is used at the wrong moment in the cycle, it may cancel out the growth that they are trying to stimulate by other means.
The other dubious solution is the headlong rush to strengthen the eleven members of the euro zone, which is supposed to lead gradually to a single European economic government. This will not change a great deal in the short term. In order to deal with the root of the matter, we should have to deny the nations of Europe any autonomy whatsoever, but this is patently impossible. In any event, a deadlock is being imposed on the system at the same time. As I explained at a recent symposium of the French National Assembly, the Charter of Fundamental Rights is intended to serve, among other things, to put an even greater stranglehold on the peoples of Europe in relation to Community law and hence also in relation to the single currency. This venture is helping to take us to a point where we lose our freedoms.
Mr President, surely you agree that these are not explanations of vote, but simply a continuation of the debate. I still do not know how Mr Berthu voted, not that I am interested, but this is not an explanation of vote, this is just a continuation of the debate.
I voted for the Radwan report despite the fact that point 9 on page 8 calls upon Member States to speed up the structural reforms of the social insurance systems in wording which does not convince me. Is it the usual request which, with these words, so often disguises the request to cut down on citizens' pensions in order to reduce the budgetary expenditure of national governments? If this is the aim of the report, I would stress that it should rather be interpreted as rationalisation to avoid wastage in social security benefits, for if they were administered more efficiently it would not be necessary to continually cut benefits and the pensions of the elderly throughout Europe.
The report we are now considering attempts to defend the monetarist policies of the European Central Bank, particularly on price stability, whilst forgetting that we do not currently have a continually falling interest rate. On the contrary, we are in a phase of constant increases, which have very serious repercussions on the incomes of less well-off families who use bank loans to buy their own homes, which is what happens in Portugal.
The rapporteur, who is delighted with the conduct of the ECB, considers that what is crucial is strict observation of the nominal convergence criteria in the Stability Pact, for applicant countries too, together with the policies linked with these criteria. These policies include wage moderation, the flexibility of the labour market and of social security systems and speeding up the liberalisation of the services and capital sectors. The rapporteur even goes so far as to criticise euro area countries that have reduced working hours since, as he sees it, this attitude contributes to "rendering labour markets more rigid instead of more flexible" .
The rapporteur therefore puts himself in the position of defending the most refined form of capitalist neo-liberalism, at which we must protest most vehemently by voting against the report.
Karas Report (A5-0170/2000)
Mr President, we are discussing the European Parliament report on the information strategy to be adopted in the final phase of application of monetary union. I would like to make it clear to Mrs Peijs that I voted against this report.
This report reflects the concern felt by many leaders in the face of the public' s virtually total lack of interest in the implementation of the euro. We are, however, eighteen months away from a crucial deadline: the withdrawal of national currencies and the start of the physical circulation of euro notes and coins. So far, admittedly, progress has been relatively smooth for the euro, as the initial phase has principally involved technical experts, bankers, investment experts and stock market traders, who have all had adequate warning and who, moreover, are favourable to the idea on the whole. In such circumstances, it is not surprising that the euro has been easy to establish in this phase.
From now on, however, progress promises to be a lot less smooth, since the euro is about to come up against the citizens who, more often than not, have not yet fully understood what is going to be expected of them and who are going to find themselves cornered by decisions which have already been taken. In order to make up for this omission, the European Parliament is demanding that the information policy be stepped up, increasing appropriations by approximately 30%, to EUR 38 million per annum. In order to deal with the complexes of decision-makers who might be experiencing doubts, it adds, somewhat ingenuously, that, to quote the resolution voted on, "according to Article 37(b) of the Interinstitutional Agreement of 6 May 1999, information policy is an autonomous action which needs no legal basis" .
In such circumstances, indeed, why should we hold back?
Let me mention, incidentally, that we have always challenged the Commission' s option to make expenditure commitments without a legal basis, and we also challenged this interinstitutional agreement which the Council was weak enough to accept in contravention of the customary principles of proper management of public monies.
Mr President, I will endeavour to comply with Mrs Peijs' wishes and keep my speech short. I will simply say that I voted for this report in the hope that, on 31 December 2001, all the pensioners will be presented with a calculator which will convert their own currency into euro.
Mr President, I am one of those MEPs who has tabled Amendment 7 with the request that the Commission's euro information campaign be restricted to those countries that are part of the area in which the currency is at present being used. This means that Sweden, Denmark and the United Kingdom should remain outside the campaign while the krona and the pound are still the currencies of those countries. It is a reasonable request that the EU not carry out tax-funded campaigns in Member States on sensitive internal political issues. In the end, it is a question of tolerance for one another and of respect for each nation's democratic process.
- (DA) The Danish Social Democrats have today voted in favour of Mr Karas' s communication strategy for implementing EMU. Introduction of the new common notes and coins will have considerable practical significance for individuals and companies, not only because the coins and notes are new but also because the 'new prices' have to be got used to once the present ones have been converted into the common currency. Money is something in which it is necessary to have confidence. It is therefore important that the necessary information should be made available, and more information should of course be made available than we receive whenever countries at present introduce new designs on notes and coins. In our vote, we attached importance to information being provided in the individual countries by the Member States and to special agreements being entered into with the Member States concerning this issue. We agree that it is right for the Danish Government not to have entered into such an agreement. We look forward to a situation in which Denmark too can enter into such an agreement once the Danish people have hopefully said yes to the common currency in the referendum on 28 September 2000.
. (PT) Starting from the premise that the single European currency is an essential and symbolic factor in the process of creating a European identity, whilst recognising that every Community citizen, including those who live either in countries which have not joined monetary union, or in applicant countries, will be significantly affected by the introduction of euro notes and coins, the rapporteur, in the follow-up to the Commission proposal, supports an information campaign with a view to increasing the confidence of the European public in the euro and to guaranteeing that the euro has a trouble-free introduction on 1 January 2002.
With regard to banking, the rapporteur proposes that the Commission should intensify its actions with a view to "preventing high bank charges for cross-border financial transfers and high costs of conversion in the euro area" .
Throughout the report, however, on various occasions, the technical information that is necessary to enable the public and businesses, particularly SMEs, to adapt to the new currency is confused with propaganda campaigns on economic and monetary union. This is something that we should not support. The rapporteur describes women, for example, as a target group to which particular attention should be paid, through women' s organisations and magazines, since women still have considerable reservations about the introduction of the euro.
- (NL) My party, the Socialist Party in the Netherlands, has never been in favour of rushing through a common currency within the EU. The euro is preventing us from regulating the economy by adjusting interest rates and exchange rates. Furthermore, the so-called stability of the euro is financed by large cuts in unemployment benefits and in provisions for education, health care, housing and public transport. I am therefore of the opinion that the euro is only convenient for businesspeople, lavish holidaymakers and MEPs, but not for the majority of people.
Insofar as there was ever faith in the euro, this faith has been eroded extensively since the euro has dropped in value compared to the Danish Kroner, the Swedish Kronor, the British Pound and the currency of many countries outside the European Union. I can therefore imagine that those pro-euro now feel the need for a propaganda campaign.
The Karas report mainly intends to instil more confidence in the euro among the public at large by, inter alia, involving sports associations and education. In addition, it intends to denounce the practices of swindlers and those increasing prices who are cashing in on the introduction of the euro. I wholeheartedly endorse this part of the report, but I was unable to assent to the proposal as a whole.
I reject the Karas report in its entirety.
While the aim of familiarising Europeans with their future currency is a perfectly legitimate one, given that the decision to give up national currencies has already been taken (in conditions which I deplore), I am adamant in rejecting the propaganda this text puts forward in support of what Mr Karas terms "an essential, identity-building factor in the process of European integration" .
This text at least has the merit of exposing the outrageous untruth to which the supporters of a federal Europe resorted when they asked the French to ratify the Maastricht Treaty in 1992. At that time, the single currency was presented as a purely technical instrument to improve the operation of the economy in relation to the dollar and the yen, and as an operation that was perfectly neutral in terms of national sovereignty. How far we were then from seeing it as the key element in the process of integration!
This text will be an essential weapon, let us have no doubt, for all the people in Great Britain, Sweden and Denmark fighting to safeguard their national democracies. The euro, even though its supporters in these countries deny it today, is in fact the instrument of warfare of a federal Europe rejected by the overwhelming majority of its peoples.
So when the honourable Members reject the amendment tabled by William Abitbol, simply asking that this integrationist objective be clearly stated in the Commission' s communication programmes, they are contributing to a propaganda operation which their voters will most certainly punish them for.
The resolution of the Karas report claims that women for some reason do not share the general enthusiasm which should have greeted the implementation of the euro. This smacks of the unpleasant tones of revolutionary propagandists of every age, seeing reactionary plots between the cloth and the women in every household rejecting the bright revolutionary future. It seems not to have occurred to anyone that it is perhaps because of their day-to-day experience of economics that women are more than reluctant about the transition to the euro. This is a despicable attitude, which reveals the dictatorship of the orthodox thinking which involves branding the men or women that oppose the euro, or who merely show some reluctance, as ignorant, illiterate or uneducated. This is where blind federalism takes us!
Lambert Report (A5-0162/2000)
. (FR) The annual reports from the Ombudsman and the Committee on Petitions belong to the traditions of this House. Parliament in turn responds to the reports from both these bodies with two reports of its own that do not vary greatly from year to year.
There is a new feature, however, this year. The Thors report, supported in particular by the work of the Committee on Constitutional Affairs and Mr Söderman' s request, is attempting to give the Ombudsman a general right of access to all the documents that need to be consulted when investigating the case for a complaint. We are opposed to this proposal, not because we reject supervision of the administration, but because such powers exceed the jurisdiction of an Ombudsman and approximate to those of a judge.
It is obvious, and we will certainly not deny it, that the frenzied Community administration and the ravages it causes cannot but add to the dissatisfaction of our fellow citizens and, hence, give rise to ever more appeals. The proliferation of competencies, the diversification of spheres of intervention and the legislative bulimia of the Commission and the European Parliament will no doubt do nothing to make this phenomenon any better.
The Ombudsman and his colleagues are not, however, the right people to meet these challenges. It is our political responsibility to cut such disputes off at source by giving our work precedence over issuing activist texts to justify our existence, with proper respect for the principle of subsidiarity which will prevent the European Union ruling on subjects that are none of its concern, and by ourselves, if necessary, making use of the authority we have in terms of supervising Community bodies.
Too often we have seen this House hiding behind expert committees because it refused to accept its own political responsibilities. If we have to allow the Ombudsman to monitor administrative problems, we must, for our part, learn how, before and after the fact, to control the insane Community machinery which is running amok. The excesses we must fight are often the product of the very nature of the current construction of Europe, something we must tackle at the very root.
Atkins Report (A5-0162/2000)
Mr President, do not tell Mrs Peijs that I am not doing my best to comply with her wishes. I voted for the Atkins report because it is extremely important for pensioners, who do not have much time left, to arrive at their destination on time when they travel by air as they are always short of time.
This part-session has produced a rich crop of reports on transport. I must, unfortunately, observe, however, that this sector is examined only from the Liberal point of view.
Mr Atkins' s report on the European Commission proposal on the single European sky goes along with this rationale of liberalisation at any price. This was the cause of the French air traffic controllers' strike last week. This was how they expressed their concerns about a purely commercial view of their profession. I understand their action, and I can certainly not say as much for Mr Atkins, whose report urges the Commission to encourage Member State governments that currently tolerate a situation where national labour disputes disrupt air traffic to tackle the problem as a matter of urgency" . It is pathetic!
No one can deny that the air traffic situation has deteriorated. Air traffic corridors and airports are at saturation point, delays are common, with one in three aircraft behind schedule, and the whole business is accompanied by a trail of environmental and noise pollution.
I wish therefore to pay tribute to the determination of Mrs de Palacio, the Commissioner responsible for transport, in tackling the problem head-on in order to achieve the creation of a single European sky as soon as possible. I disagree entirely, however, with the means she puts forward and with the report' s proposals.
The report proposes to introduce competition among air traffic control centres, taking away the link between regulatory authorities and operators. The supervisory function would be carried out within separate companies whose capital would be open to air companies or private partners. Such liberalisation would serve to jeopardise air transport safety, and this, of course, is unacceptable and contradictory to the EC Treaty, according to which improvement of transport safety is one of the chief objectives of common transport policy.
France would certainly seem to be the odd man out in Europe, where, in most countries, air traffic control is administered by agencies, under state supervision but open to private capital. France wishes to keep these activities in the public sector. The principle of subsidiarity must be applied here, and each Member State must retain control of the organisation of air traffic control. This is essential, especially as the problem with delays is not caused by air traffic control, which is responsible for less than 25% of all delays!
In conclusion, I support the proposals to strengthen the role of Eurocontrol, the pan-European agency responsible for the management of the airspace of European states, be they members of the European Union or not, in its capacity as regulatory authority. The report is wrong to underestimate this agency' s potential, but I have voted against a report which is completely unacceptable.
. (FR) I voted against Mr Atkins' report because it is totally at odds with the real world and is in keeping with an a priori ideological vision rather than with any concern to meet the real needs of our fellow-citizens and air transport users.
We cannot, of course, deny that there is a need to improve the situation of regulation and air traffic control in Europe in the spirit of the single European sky. It is perfectly obvious that the aircraft in our airspace should not be on the receiving end of inconsistent, uncoordinated and complicated handling of their flight plans. And it is true that, although some progress has been made with Eurocontrol, the time has already come to move on to the next phase and to improve the system, bearing in mind one absolute imperative: safety. Regulation and air traffic control must not be subject to the law of competition, but rather to the concept of a general interest service. Moreover, the United States have never liberalised their own air traffic control, as this is managed by a single state agency. That just goes to show!
The Atkins report, however, is entirely concerned with the goal of opening the service up to competition, even though it is hard to see exactly how it could be a source of private profit or how the profits made could possibly reflect its performance!
The pretext for driving forward this liberalisation, furthermore, is delays in flights. This is certainly a situation that must be remedied, but, in order to be effective, we should really analyse the actual reasons for delays and the real solutions. We should first of all note that there have been positive developments this year as delays have substantially reduced in France. This indicates in the first place that we should make a distinction between temporary disruption (use of airspace by the military for Kosovo, the change in the control system, etc.) and structural problems.
We must also measure the problems due to the air companies or the limited European civil airspace with regard to the number of overflights. Air traffic control does not play a very significant part in causing delays, in the final analysis, and, in any case, improvement of the system involves improving the organisation of the coordination of the various Member State control systems, supporting Eurocontrol in this role.
This should be the priority and the guidelines on the single European sky. Unfortunately, the Commission does not appear to be on this track, and the Atkins report is even further off the mark.
- (NL) The aviation sector has traditionally been organised in a particularly liberal manner. The reason for this is that governments compete with each other by building ever more and ever larger airports, and that apart from these airports, there is no need for creating infrastructure comparable to railways or motorways. As such, since time immemorial it has been common practice in this sector for different companies to compete with each other for the same route. Airfares bear out this freedom too. There is no link whatsoever between the distance to be covered and the fare. Where passengers are wanted, prices are low; where it is believed that there are more than enough passengers, prices are high.
There is little left to be liberalised in this sector. Despite this, there are people who expect further liberalisation to be a panacea. It is supposed to lead to cheaper flights, a wider range of flights and no more delays. According to the Confederal Group of the European United Left/Nordic Green Left, this consideration is very one-sided and only serves two interests: that of airline companies and that of the consumer, whose only focus is more and ever cheaper flights.
In our opinion, a number of other aspects take priority over this, such as passenger safety, livelihoods and the working environment of the employees, environmental protection and the protection of the railway industry from price dumping and other forms of unfair competition.
There is little point in blaming the workers for everything that could cause irritation among passengers. These workers are sometimes obliged to strike out of self-preservation. Neither is this the fault of Eurocontrol, which has taken over a number of cross-border state responsibilities. Safety should not come second to the pursuit of profit by companies which aim to take over Eurocontrol' s market. The problem has far more to do with the excessive growth in aviation and price competition at the expense of long-distance rail transport. The current proposals do not address this problem. From this critical stance, we tabled 11 amendments. Since it has transpired that a majority within Parliament does not support our stance on this, we were unable to assent to the final version of the Atkins report.
. (PT) Although this report deals with certain real situations, such as the increase in air traffic or the delays experienced on various routes, and although it is based on certain correct premises, specifically the need to guarantee and strengthen air transport safety, it nevertheless glosses over the underlying causes of these situations, which are inextricably linked with successive actions to liberalise air transport and with the unbridled competition that has resulted from this. In particular, it draws hasty and mistaken conclusions, which lean markedly towards the liberalisation of airspace and towards the future control of this airspace by the main air transport companies.
Since it is true that effective cooperation is required and since technical and disciplinary measures are essential in this area, we do not support these guidelines, which are even more radically in favour of liberalisation than those suggested by the Commission.
If these guidelines were followed, they would exacerbate safety problems and would lead to greater social problems, in addition to raising questions about the sovereignty of each state over its air space. These questions are all the more relevant because this air space is shared by their respective military air forces.
. (FR) On 26 June 2000, French air traffic controllers went on strike to protest against the plans of the European Union to liberalise air traffic control. I should like to show my solidarity with this strike and with the demands of the air traffic controllers' unions.
The responses to the saturation of European airspace are pushing us into a headlong rush, with airports and airstrips proliferating, the working conditions of employees in the sector deteriorating and pollution on the increase.
We, on the other hand, are in favour of the harmonised development of transport on a European level, prioritising the fulfilment of real social needs, and opting for railways as the best solution for most needs, particularly for distances of less than 500 kilometres.
Liberalising air traffic control will not solve the problem of delays, since only 20 to 30% of delays can be attributable to air traffic control.
It is known that today the military have seized, in France for example, 80% of the available airspace. Why has this never been challenged?
The Commission is using the delays as an excuse to move towards a split between a European regulatory office and the establishment of a privatised internal market for the provision of air traffic services.
Such measures, undertaken under pressure from lobbying by air companies, can be implemented only to the detriment of safety, especially given that the companies themselves will be able to put themselves forward to provide such services.
It is for all these reasons that I voted against this report.
Damião Report (A5-0141/2000)
I voted for the Damião report, Mr President, partly because I voted for the amendment which stipulated that women on maternity leave should receive a full allowance. Maternity is not an illness. This morning, the Italian newspapers contained the news that medical treatment for dogs and cats will be tax deductible. If there is enough money to spend on dogs and cats, there ought to be enough for women on maternity leave, who are not ill but people who have the right to a full allowance.
Mr President, this report on the introduction of measures to encourage improvements in the health and safety at work of pregnant workers and workers who have recently given birth or are breastfeeding is very valid and is a step in the right direction. Point 11 in particular contains many positive proposals. At the same time, I would like to warn against a development whereby we in the European Parliament end up devoting ourselves to social policies and social legislation, something which I think is, on all accounts, the duty of the Member States. It is a very important part of the cultural and social identity which every nation and every country creates. This is one of the most important questions of all in every election campaign in Sweden and in other countries. Let this remain a national issue!
Mr President, the pregnant mother and her unborn child, mothers who have recently given birth and breastfeeding mothers need as much support as possible during this very important period, which is important not only to the individual mother and child but also to society, remembering the low birth rate and ageing population in Europe today. Certainly companies have social responsibilities. But surely governments should set an example, especially in those countries like my own where the role of mother and the family is protected in the constitution. Unfortunately this does not appear to be the case in Ireland regarding paid maternity leave, facilities for breastfeeding and exemption from night shifts.
I give these examples to highlight the fact that just because a directive has been agreed it does not mean it has been implemented. It is high time we stopped paying lip service to working mothers, their children and their families in our European Community.
. (FR) In this report, we voted in favour of the paragraphs which contributed towards protecting the working women, both in terms of their health and wages and in terms of children' s health.
It is, however, to be deplored that the report does not even propose to bring the advantages and rights into line with the countries where these are most favourable to pregnant women in work.
Moreover, we should not like our vote in favour of the specific protection of women night-workers during pregnancy to be interpreted as legitimising women' s working night shifts. Quite the contrary, we wish to restate our opposition to night work, if it is not socially useful, not just for women, but also for men.
The prohibition of night work for women is a right acquired by the working movement in France. To revoke this would be a retrograde step in social terms. To speak of equality between men and women is hypocrisy. This hypocrisy is intended to conceal the fact that the legislator is more concerned to reassure employers that their factories may be operated profitably than to guarantee the health and safety of employees.
. I abstained on Amendment No 2 submitted in the name of Mr Bushill-Matthews which called for the special needs of SMEs to be recognised when implementing Health and Safety legislation. I have every sympathy with this desire but the amendment is superfluous as Article 137(2) of the Treaty clearly states that "directives in the social field including Health and Safety shall avoid imposing administrative, financial and legal constraints in a way which would hold back the creation and development of SMEs."
I believe therefore that the sentiments expressed in the amendment are already covered and it is unnecessary to repeat this in the report.
. (EL) Here we stand once again under a shower of good intentions which, even if translated into a set of positive proposals, are doomed to remain dead letter because they get nowhere near the nub of the problem and do not touch on the main trend causing the problem.
The European Parliament's proposal contains numerous positive proposals which are negated by its very inability to set out the problem of negative developments in labour and labour relations as a whole. Because no attention is given to the main trend towards restructuring labour relations and reducing and abolishing the fundamental rights acquired by workers or framework labour conditions such as minimal working times and conditions, temporary and part-time employment and cuts in social security and protection, the resultant framework is completely negative and non-conducive to the application of any policy to protect working women during and after pregnancy.
We wish to point out and highlight the risks inherent in a strict prohibition on dismissal, especially under the present, extended regime of generalised atypical employment contracts and the indirect exclusion of pregnant women from jobs, a regime in which we need not just to maintain and consolidate but to increase maternity leave, define the maternity allowance more clearly and apply strict and more substantive controls on night work by pregnant and breastfeeding working women.
Not only must we strengthen the legal framework protecting the health and safety of pregnant women and rectify omissions and clarify ambiguities - the "Trojan horses" used to bypass and infringe legislation -, we also need to deal with the lack of political will on the part of national governments to apply the directive properly, a lack which is sorely in evidence from the sluggish state of control mechanisms in the Member States during the previous period. A typical example is Greece, where there are no controls on employers' obligation to carry out an integrated written assessment of occupational hazards in the workplace, including a specific assessment of the hazards to pregnant and breastfeeding women.
Experience has demonstrated that reducing employability and "adaptability" to guideline Community priorities on employment issues renders any protection basically non-existent and cancels any individual arrangements in practice. The problem is: what guidelines are being issued, what sort of employment policy is being applied? And unfortunately, we have confirmation that the EU wants to make more drastic cuts to allowances and social insurance, to amend and downgrade provisions on dismissal and to reduce and abolish provisions to protect working conditions.
We must not delude ourselves as to the nature of employment policy and the social policy of the EU in general or the interests which it represents, which is why, despite sharing the EU's positive position on the protection of working women, we believe this is nothing more than yet another report of ideas and good intentions. We therefore call on working women and men to continue their social fight for an overall change of policy and for a policy which centres on man and respect for his needs and dignity. A fight geared primarily to the implementation of the principle of full and stable employment, with full, consolidated social rights for everyone. Only such a framework will safeguard the rights of the particularly sensitive category of pregnant women and the rights and respect for life as something other than the raw material of profit, subject to the laws of costs, competition and inexorable market forces.
. (FR) We are in favour of all the amendments to the directive seeking to improve the protection of pregnant employees before, during and after their maternity leave. The resolution proposes to remedy some of the omissions in the present directive and to harmonise European legislative systems to align them with those that guarantee the most rights.
We endorse such proposals in the name of guaranteeing employees' rights to health, especially as the proposed amendment of the ILO Maternity Protection Convention (Convention 103) reveals many retrograde steps, such as the exclusion of certain categories of women from entitlement to maternity leave, the minimum duration of maternity leave and the possibility of making a woman redundant during this leave.
A strict European framework must be established to protect pregnant women against any form of discrimination during recruitment, regarding issues of their working conditions, access to maternity leave or its duration: 20 weeks including 8 mandatory weeks after the birth. Women must be protected against any wrongful dismissal and their former wage must be guaranteed. Finally, night work must be prohibited for both men and women in sectors where it is not absolutely essential, rather than seeking to modify the conditions for pregnant women.
Short sea shipping
The next item is the report (A5-0139/2000) by Mr Peijs, on behalf of the Committee on Regional Policy, Transport and Tourism, on the Commission communication to the Council, the European Parliament, the Economic and Social Committee and the Committee of the Regions on the development of short sea shipping in Europe: a dynamic alternative in a sustainable transport chain - Second Two-yearly Progress Report.
The rapporteur, Mrs Peijs, has the floor.
Mr President, in 1995, the Commission submitted the communication on the development of short sea shipping on the basis of the strategy which was formulated in the White Paper on the common transport policy. The second annual progress report on this draft is now before us. However, after five years, it has become clear that short shipping is still merely an empty promise which has not been kept, despite the verbal support by the Transport Council of 8 December 1999, which considered short sea shipping as a priority.
We are not trying to boost the popularity of short sea shipping out of idealistic motives. It is a fact that transport shipping will increase by 70% in the next decade. It is impossible to meet this growing demand by road transport alone. Short sea shipping is therefore not a competitor of road transport, the train or transport using inland waterways, it is one of the modes in the transport chain. It is in everyone' s interest to keep the irritation communities are caused by the constant drone of through freight transport to a minimum.
Transport should also be as clean as possible and in that respect too, short sea shipping meets high requirements. Speed might not be the main feature of short sea shipping, safety is. Weekend traffic bans and traffic jams are a curse to road transport. In many cases, short sea shipping can provide a solution to these problems if it is used in combination with other modes of transport. At the same time, I do not want to claim here that it is a panacea.
We will take the pressure off quite substantially if we try to make the best use of all modes of transport and combine them in the best way we can. But in order to do this, a number of conditions do need to be met.
In its communication, the Commission makes a distinct reference to industry itself. This is fine, but as rapporteur, I would like to add another dimension. There are some very specific aspects where mainly governments at national, local or regional level can add weight and can give short sea shipping a boost.
In its communication, the European Commission provided a sound overview of the issue as a whole. Parliament and your rapporteur have looked at the Commission plans with a critical eye and tried, in consultation with all parties involved, as befits a Parliament, to compile this report. Industry was asked to raise practical issues which could, in their view, obstruct the development of short sea shipping. We are still awaiting this report.
I would like to underline a few aspects. Once again, short sea shipping can only take off in Europe if it is considered an integral part of the transport chain. Connections with the hinterland in the form of rail, internal waterways and road are essential in this respect. As such, it is important that short shipping is integrated with other modes of transport and this means that infrastructure will need to meet certain requirements.
Short sea shipping is also eminently suited to specialist transport. Cars are a good example of this. Innovation in the construction of specialist ships will prove decisive here and this could give our shipbuilding industry a shot in the arm.
The sector' s image is also important and must clearly be cleaned up. The sector is suffering from excessive red tape. Procedures last forever. But increasingly, we can also point to many positive developments within the sector. Industry should take its responsibility there, for example, in the setting up of regional promotion and marketing agencies, but the market cannot do this on its own. Member States must lift obstructions. For example, the road transport monopoly springs to mind, with the impact this has on the levels at which short sea shipping should pitch its prices to tie in with Bilbao' s short sea port.
At every level, excessive bureaucratic procedures and endless red tape accompany the cargo. This puts short sea shipping at a disadvantage compared to other modes of transport.
Accordingly Parliament calls for this sector to be treated with the necessary flexibility, thus enabling this sector to acquire a better position in terms of affordability. For example, we have in mind the introduction of exemptions from pilot service in ports where captains can demonstrate they have a high level of experience. By the way, an irritating error has crept in to the erratum, where the experience of the pilot is referred to. This should, of course, be the captain, otherwise this is complete nonsense.
The market is still fragmented at present. This is why in its report, Parliament points to the need for a one-stop-shop approach to offering logistical transport services to end users. These services should embrace all multi-modal transport services and should, in this way, counteract the fragmentation of the present services.
In my report, I also call for incentives from the Commission, which are needed to promote short shipping. In view of the European connections, I would also ask for investment projects in mainly the Mediterranean Sea area and the ports along the Adriatic Sea. Short sea shipping requires destinations. You may have wonderful short sea terminals in Rotterdam, but you need to have a destination. The setting up of these new lines requires critical mass and it could be one or two years before these resources are available. The European Union will need to help out by providing cheap loans from the European Investment Bank in order to overcome this difficulty.
Furthermore, we are lacking information and statistical data on which industry can base its investments. No one knows what we transport in what way, where to and in what quantities. I believe that statistical data on what we transport where is one of the things we need as a matter of urgency in order to pursue a policy for transport, which will grow at an amazing rate in the next couple of years.
Mr President, on behalf of my colleagues Ripoll and Pérez Álvarez, who have worked on this report - but who are not able to be here - I would like to congratulate the rapporteur, Mrs Peijs, on her marvellous report, in particular because it deals with a problem which is important for very real and practical reasons. Furthermore, I wish to say that there are two things which I am regretting right now: firstly, that I am not able to hear the opinion of our friend Mr Fatuzzo on how short sea shipping affects the interests of European pensioners, and secondly, that so few Members are present because, considering the egotistical interests of this House, it is probable that one day they will regret not having found out about the issue of short sea shipping, because they will perhaps have to use it one day to travel to and from Strasbourg.
Turning to the background to the issue, I must tell Mrs Peijs that we have followed with great interest the developments and actions which in recent years, especially on the basis of the creation of the forum for the maritime industries, have been taking place in the European Union with a view to promoting short sea shipping as an alternative to land transport.
Both the Commission' s report and the rapporteur' s report illustrate the different comparative advantages of each type of transport, of which, in the case of sea transport, I would like to highlight the fact that the infrastructures are less saturated, the fact that they are less expensive, they consume less energy and therefore emit fewer pollutants into the atmosphere and they improve communications with the outermost regions of the European Union.
We consider - and I think we all agree on this - that the transfer of charges from land to sea transport should be taken as a priority objective of the European Union' s transport policy. I would like to highlight the fact that in the last two years there have been a series of actions which have had positive effects on short sea shipping. This has made it possible, as the Commission' s report points out, for intra-Community sea transport activity to increase by 23% between 1990 and 1997. Nevertheless, this is a relatively modest increase - of only 3% cumulatively per year - and this is less comparatively than the increase over the same period in land transport, which has been 26%. Consequently, rather than bringing the relative positions of sea transport and road transport closer together, the difference between them has continued to increase. All of this indicates therefore that we not only need more vigorous quantitative measures but that we probably need a different qualitative focus.
Mrs Peijs' s report seems to us to be very balanced, but we would like to draw your attention to one of the key objectives for the promotion of short sea shipping: the simultaneous reduction of the time and direct cost involved in port operations for ships which provide this type of service. In many cases, the port services - both with regard to the ship and the goods - are faced with no effective competition or with very limited competition and this means that there is often abuse of dominant positions, such as the imposition of obligatory services which are not necessary or are not even used, for example, piloting, towing, mooring and port handling, as well as the payment of very high tariffs.
What is certainly the case is that, apart from very few exceptions, transoceanic services do not have to face competition from roads and, in most cases, air transport does not offer any practical competition to them.
For all these reasons, we believe that, if the intention is to promote short sea shipping in a realistic and effective way, it is essential to reorganise the current provision of port services, by improving their efficiency and reducing their costs. We should also bear in mind what this means for the economies of the areas in which there is a ship-building industry. This means a revitalisation of the whole area, as is well known by the people who live in those cities, in those regions, in which the ship-building industry is a very active element in the local economy.
Mr President, Commissioner, ladies and gentlemen, I was asked: why are we so keen on short sea shipping at European level? The answer is: we have a vision. We see large quantities of goods transported round our continent on safe, environmentally-friendly ships. The goods are unloaded at the point where they can reach their destination via the shortest possible overland route. That takes the burden off overland transport by adding another link to the chain of intermodal transport. Of course we are still many sea miles away from making this vision come true, although some progress has been made over the past two years, as the report shows.
Mrs Peijs' good report describes the existing obstacles and the strategies for realising our visions. There was broad agreement in committee. What can we do internally for short sea shipping? I just want to mention a few things. In the technical field we can introduce more environmentally-friendly technology for ships' engines and specific terminals for express transhipment. In the organisational field, and especially for cross-frontier transport, we can introduce uniform shipping documentation, simplified administrative procedures and fewer pilot services in cases where they are not absolutely necessary.
What can we do for short sea shipping as a link in the intermodal chain? First, we can improve the interfaces with other modes of transport by introducing modern systems of transhipment - especially to inland shipping - standardising containers, promoting transport logistics services for the entire transport chain and by many other means mentioned in the report. I think we should also consider all these matters with a view to our pre-accession strategies.
Meanwhile we have the activity of the round tables. The report says that an exchange of best practice would be useful. That is true, for why have we been calling for some time now for a reference centre for intermodal transport. It would be sensible to engage in more research and above all to set up demonstration projects in the field of intermodal transport.
All in all the report offers a whole package of sensible proposals. I hope that the next progress report in two years' time will tell us that we have moved a little closer to our vision, our vision of a successful intermodal transport system in Europe.
Mr President, there are three aspects of Mrs Peijs' excellent report that I would like to highlight and illustrate by way of example. Although these come from my own constituency, I know they are representative of many similar regions.
First, intermodality and the need to optimise infrastructure links to the hinterland. This week we have voted for environmentally-friendly measures designed to encourage more freight on to rail. Good rail access into ports is vital in this context. We have to accept, however, that there are times when it is roads that provide the necessary access into the hinterland. I cite the placing on the TENs map of the A75 from Gretna to Stranraer, given its importance for sea transport to and from Northern Ireland. Second, the extent to which outlying regions and islands depend on the sea for contacts with their neighbours. We often look on the sea as something that separates communities. We are better viewing it as a highway that connects them.
My group endorses Amendments Nos 1 and 4 accordingly. I would add, though, that for environmental sustainability we should look upon connections between peninsulas in the same way.
In the west of Scotland the route from Gourock to Dunoon is twenty times as far by road as it is by sea and that from Tarbert to Portavadie is twenty five times as far. Third, it is essential that we continue to recognise the lifeline nature of many short sea shipping routes. I am not thinking just in terms of the need to sustain public service obligations in this context. We also need to find other permissible ways of reducing the costs associated with transport to island and outlying communities. Their economies are invariably fragile ones and it is just not good enough that the farmers on the Isle of Lewis have to pay twice as much for their hay as farmers living near Inverness. I hope the Commission will take such points into serious consideration when developing policy in the area.
Mr President, in this group we welcome the Peijs report and we welcome the Commission's stance to which it is responding. It is indeed true that short sea shipping is environmentally friendly and cost-effective, and it is indeed true that it supports the economic development of maritime regions; but we in Scotland call upon the Commission, therefore, to get its act together in respect of the forthcoming liberalisation of sea transport in the west of Scotland.
As Mrs Attwooll has just pointed out, we not only have island transport there but also important short sea links across what we call sea lochs and the geologists call fjords, where instead of going 150 kilometres up a narrow road over a mountain pass, you can take a boat across a narrow water.
If we were to interpret the regulation on maritime cabotage sensibly, we would say: Of course these peninsulas are functionally equivalent to islands, and public service obligations apply in these cases as well. In that case it would be quite lawful for the state to support the services there. In the same way, one could then take a holistic look at the package of routes across the west of Scotland, instead of breaking it up, inviting cherry-picking by private entrepreneurs who come in to take the few paying routes and make it harder to sustain the routes which are not profitable all the year round. We want a holistic look at that kind of thing throughout Europe, we want an imaginative approach by the Commission.
It is six weeks since I put a question to the Commission asking if it would treat the peninsulas as equivalent to islands. Earlier it had claimed intimate knowledge of the west of Scotland. It still have not replied to that. I ask it to reply as a matter of urgency.
Mr President, Mrs Peijs, ladies and gentlemen, the Commission' s communication on the development of short sea shipping in Europe and the very good report on it by Mrs Peijs give a realistic picture of the development of this environmentally-friendly mode of transport in Europe over the past two years. The development and promotion of short sea shipping are a particularly important step on the way to developing a system of multimodal transport for the European Union and bordering regions.
Efficiency, cost-effectiveness, environmental compatibility and sustainability distinguish this form of transport from road transport and can offer a serious alternative in coastal regions. However, it is also most important to improve the cooordination between the various modes of transport so as to bring out the specific strengths of each of them most effectively. That is why the public and private sector must adopt a range of European, national and regional aid measures to adapt and develop the ports, which are the nerve centre of the transport chain, and target these measures at the specific requirements.
Furthermore; it is important to adapt the related technical and organisational aspects, such as administrative formalities and documents, customs and embarkation procedures, to ensure the rapid and smooth change from one mode of transport to another and from one country to another. Other support measures should include special incentives for the development of innovative technologies, special pre-embarkation terminals for short sea shipping and integrating the ports in the development strategy for the coastal regions.
This is an important means of strengthening economic and social cohesion and the links between the centres and the peripheral areas in the European Union. The integration of short sea shipping in the logistics chain of door-to-door delivery can be an effective means of sustaining the growing economic cooperation between the EU and its neighbouring states and satisfying the growing need for transport that accompanies it.
Mr President, I would like to say the following on behalf of Mr van Dam. Transport policy requires choices. Sustainable transport policy requires even more, or at least other, choices. The task which we in this House have is to facilitate the transport of goods and passengers in such a way as to keep adverse side-effects to a minimum.
The mode of transport we are discussing here, short sea shipping, has the reputation of being a mode of transport which can counter the negative effects of the transport sector, especially in terms of the space occupied and environmental pollution, in more than one way. However, as Mrs Peijs rightly points out, the sector is not taking full advantage of the opportunities at the moment.
I would like to highlight a number of aspects.
We often hear that short sea shipping, and transport by sea in general, is an environmentally friendly mode of transport in terms of emissions per transported unit. This is certainly true, relatively speaking. However, progress made in this sphere in other sectors, especially road transport, is undermining this position. If ports refuse to turn a ship, swift action is most definitely required. Given the developments in the road transport sector as a result of new European emission standards for fuels, I am of the opinion that in order to boost the environmental performance of short sea shipping, we need to lay down a European directive concerning maximum permitted emission levels generated by ships' engines.
Furthermore, unlike certain fellow delegates, I am of the opinion that short sea shipping should not only supplement existing modes of transport, it should also operate as an alternative to intra-Community transport. Given the problems surrounding distribution or with regard to reducing ECO points in Austria, we very much welcome an alternative route from North to South and vice versa. Short sea shipping can take care of at least part of this.
A third aspect concerns the situation at ports. If we want short sea shipping to become more competitive in terms of speed, we will need measures to simplify customs and (dis)embarkation procedures. The rapporteur is right to point this out.
If the sector then operates more efficiently and according to more up-to-date standards, it is vital to broadcast its potential. In a number of countries, including the Netherlands, promotion offices have been set up successfully with this goal in mind. It is therefore advisable for national or regional authorities to do their bit in order to develop this sector.
In short, Mrs Peijs' report is comprehensive and I would like to congratulate her on this. If those involved take up their responsibilities, we are bound to conclude in a number of years what the Netherlands already knows: "Transport by sea, the best route" !
Mr President, to visitors from afar, the sea crossing to the Scottish islands is the stuff of romance, and indeed the beauty never fails to move both native and visitor. But for those who live and make their living there, the island shipping services are both an essential lifeline and a costly hurdle to be overcome for their economic and social well-being.
The costs that impede are not only the fares, difficult as those often are, but also the inconvenience of pre-booking, of waiting in queues, of fitting in with timetables which provide low and variable frequencies; and then there are the risks of delays and cancellation due to weather or mechanical breakdown, or strikes which hold the islands to ransom from time to time.
There is considerable concern on the Scottish islands at the moment that the EU's competition policy, which requires putting these services out to competitive tender, will undermine these lifeline services even at their present level and add a further upward ratchet to the cost of living and of doing business. We need to reassure those who live and work on these vulnerable islands and remote peninsulas that they have nothing to fear from bringing a measure of competition into the process for awarding these contracts.
Can I ask the Commission to do what it can to reassure the Scottish islands, the Scottish executive that is struggling with this situation at the moment and the Scottish Parliament, that it stands ready to make sure that this process works well, that it does not undermine but improves the shipping services in the Scottish islands. Perhaps through Commission Verheugen I can pass an invitation to the Transport Commissioner, his colleague, Mrs de Palacio, to accompany me on a romantic trip to the Scottish islands.
Mr President, Commissioner, living as I do in a country with an extensive coastline and many islands - in fact I live on an island -, I have first-hand experience of the value of short sea shipping. Of course, the basic sector is passenger transport, but the report under discussion focuses on freight transport in response to the Commission's communication.
It is worth noting that, although the volume of traffic carried by this form of transport has risen over recent years, road transport has fared better, meaning that special attention needs to be given to this more environmentally-friendly form of transport. The current situation is still pretty off-putting for the public, which is given the impression that this is a fairly outdated, slow and complicated means of transport. The development of maritime transport is further hampered by administrative procedures in need of improvement and delays, an incomplete infrastructure and the obscure fees levied by some ports, together with unnecessary mooring charges. But we can still improve its image and turn it into a viable alternative solution for types of freight which can be transported by various methods. I refer, of course, to places which are not restricted to maritime transport, such as islands, which must always warrant special attention. The private sector has a basic role, but there are aspects of the market which call for intervention by public-sector agencies at regional, national and European level and even financial aid, so that islanders do not feel that they are second-class Europeans.
Developing cabotage has an immediate impact on social and economic development in our regions and hence on the cohesion of the European Union. The rapporteur has obviously approached the subject matter in this spirit and has taken her work very seriously; as an islander I feel obliged to extend her my special thanks.
I should also like to thank Commissioner Verheugen who, I see, has put his headphones on. Thank you for your attention earlier on during the explanations of vote by the honourable members.
Mr President, Commissioner, at a time when we are trying to correct regional disparities, Mrs Peijs' s report is very opportune, since it deals with the matter of short sea shipping and asks Member States and the Commission to adopt measures to promote this type of transport.
As always, I would like to remind you that the regional and structural policy of the Union, as a whole, is a response to the specific disadvantages suffered by certain European regions, such as the so-called outermost regions. Last March, the Commission presented a report which lays out a strategy aimed at the sustainable development of those regions and which includes various principal aspects, notably those regions' relations with the areas in their geographical vicinity, which, to a certain extent, largely condition their development.
Therefore, we believe that Mrs Peijs' s report is opportune, especially if it is reinforced by the amendment I have presented on the inclusion of sea transport between ports in the outermost regions and ports in the vicinity of those regions. In this way, we could correct the error made by the Commission when it drew up the two-yearly report on the development of this type of transport, of employing an incomplete definition of short sea shipping.
Mr President, Commissioner, ladies and gentlemen, short sea shipping is the most economical, most efficient, and most suitable solution for remote regions. I would like to thank Mrs Peijs for her interesting and excellent proposal. In my own country, shipping is almost totally of this short sea shipping type: in other words, it is important to us in that respect. We are unusual in that we only have a land connection with the rest of the EU in the north, so the importance of maritime traffic is enormous. On top of everything, our railways have a different gauge from those found elsewhere in the European Union.
What is most peculiar about our situation is, however, that our shipping always comes to a halt in the winter unless certain measures are taken, because the sea freezes. This has led to a situation where we have had to establish a special fleet to break the ice. They are powerful ships: one ship' s energy is equivalent to that used by a whole city. This being the case - as we have this hindrance to movement - we hope that this ice-breaking operation may be supported, as the obstacle has been ordained by the Lord, and we cannot do a thing about it.
It is also to be regretted that the effects on employment and welfare of this sort of traffic have not been highlighted sufficiently. A cheap workforce is a huge risk in these circumstances, especially in the north, and especially in ice. How can someone wearing shorts, who has no professional skill to his name, cope in minus thirty degrees and three metres of ice? That is the problem. Aircrews are always well trained, but the same cannot be said of the cheap workforce that is employed on ships. I expect the Commission to look into this matter.
Mr President, I wish to congratulate Mrs Peijs on a successful report. There are many problems and bottlenecks with regard to transport in Europe: roads and air space are congested and the competitiveness of the railways is poor. This week here in Parliament there have been many important reports on the subject of transport, all aimed at relieving congestion and reducing bottlenecks.
Mrs Peijs' s splendid report aims at exploiting the opportunities offered by short sea shipping. It is an important addition to the reports on railways and air traffic. We indeed need viable and competitive logistical chains linking road traffic, rail transport, short sea shipping and, in addition, modern information technology. For remote countries across the seas, and that includes Finland, short sea shipping is an absolutely vital necessity, just as Mr Paasilinna there just said.
I wish to mention the importance of the suitability and availability of ports and port services. Ports must be included in the Trans-European Network as part of the transport infrastructure. For the measures proposed in the report to be implemented, good levels of co-operation will be required between the Union, Member States, players at local level, and companies too, as will genuine investment of time and money in short sea shipping.
Mr President, first of all I should like to congratulate the rapporteur on an excellent report. Quite clearly she has spent a lot of time on it and has brought a lot of problems to light.
We can see the different problems quite clearly from different areas of the European Union. Each area has its own particular problem. We have to recognise that it will take time to achieve our ultimate goal. But there is no doubt that short sea shipping is something we must strive to achieve better than we have up to now. It is certainly sensible to ship more goods by sea rather than by road. It is more environmentally friendly, more acceptable in every way. But we have to ensure that we get the balance right. That is what the rapporteur has been striving for.
One of the greatest problems will always be the cost factor. To be competitive ports have to be more efficient and for this they will certainly require more support.
I support Mrs Attwooll's appeal for the A75. It recognises that we in Northern Ireland export goods across what is a very expensive stretch of water between Northern Ireland and Scotland. It is our main outlet for all we produce. From Scotland they trundle down to England. There certainly could be a more efficient and environmentally satisfactory way of doing that but there is no cheaper way. For our industry or agriculture to survive they have to be cost-effective.
We had a very good ferry service set up between Ballycastle and the south of Scotland which was forced to close recently because of lack of support and bureaucracy.
Mr President, Mrs Peijs, I should first of all like to congratulate the rapporteur on the quality of her report. All the previous speakers have said this, and, like you, regretted the fact that short sea shipping suffered from such a poor image in terms of its slowness and inefficiency, even though it provides one solution to traffic congestion, high infrastructure and environmental costs.
Moreover, in recent years, this form of transport has enjoyed an unquestionable success, even though it is not very well known, or not well enough. It does however offer, as you said, advantages in terms of costs, energy, efficiency, regional cohesion, the environment and even intermodality, as it is an ideal means in the implementation of multimodal transportation. Measures must therefore be taken at the earliest possible opportunity to step up the efficiency of dockside operations and reduce waiting times in port. Speaking personally, I would insist on the public authorities playing a part, at regional as well as national and European levels.
There are, however, two points in your report that I have a problem with. Firstly, the proposal to draw up a list of ports particularly suitable for short sea shipping. I do not consider such a list to be necessary, as it entails a risk of penalising the ports which are not currently entirely suitable, but which are going to be modified in future. Moreover, there is a suggestion that the logistical services offered to users should be combined in a single unit. I am in favour of an information system but, personally, I reject the idea that a thriving major port should have central control of all the services.
Finally, I should have liked, as a member of the Industry Committee, to have heard someone say clearly that short sea shipping must not be considered as an alternative, but that indeed an intermodal strategy should be found, establishing complementarity between modes of transport. In this context and in this spirit, the Member States should moreover harmonise their regulations so as to prevent distortions, which, particularly in the case of mainland transport, often cause hold-ups. If we wish to achieve a multimodal system, it is important to have a set of means of transport and regulations that are, if not common to all, then at least perfectly harmonised.
Mr President, let me thank Mrs Peijs for her excellent report and for the work she put into it. The report show that short sea shipping is an issue on which there is the widest agreement between you, the Member States, and the Commission and the agreement goes further. I know of no one and no organisation which does not wish to see short sea shipping developed.
In the past we were guilty of talking short sea shipping down. We mentioned its potential and by doing so implicitly said that it was not really doing very well. But it is doing well. It was not much publicised but short sea shipping was the only mode of transport which, during the 90s, could more or less keep pace with the development of road transport.
So we must give credit to the short sea shipping industry. However there is always room for improvement. The shipping industry is the first to acknowledge this. Let me mention a few key issues in Mrs Peijs report. We need a comprehensive approach to make this a genuine door-to-door concept. It must be fully integrated in the transport chain and be offered through one-stop shops.
Several bottlenecks hamper the development of short sea shipping. The Commission services are currently identifying these bottlenecks and potential solutions, together with the new Member States and industry. One area which has already been identified is the diversity of documents required. To create more uniformity, the Commission intends to present a proposal by the end of the year aiming to harmonise certain ships' arrival and departure documents.
The efficiency of ports is crucial for short sea shipping, and also by the end of the year the Commission will present a package of measures intended to enhance that efficiency through liberalisation. Further, the old fashioned image of short sea shipping needs to be changed. That was already mentioned in the debate and I appreciate that very much.
National short sea promotion offices should play an essential role in implementing this policy. Some promotion offices already exist and the Commission encourages establishing further offices so that we can create a European network of promotion. In the debate the question of Community grants was raised, and I would like to answer the question here.
The main source of Community grants to short sea shipping has in the past been the PACT Programme, that is a Pilot Action for Combined Transport. Last year around 40% of the PACT budget was used to favour combined short sea shipping and that amounts to EUR 2.3 million. It will even be more in the 2000. We will increase the share up to 50%.
The DG responsible aims to continue this trend, so that short sea shipping will continue to receive its fair share of the PACT budget. In the forthcoming revision of PACT this principle could even be incorporated into the legal text.
Mr Purvis, has asked me to pass an invitation to Commissioner de Palacio. I certainly will do that and Mrs Palacio will enjoy a romantic trip to Scotland. It would be even more romantic if you would invite me to accompany her.
Mrs Peijs, thank you for your work. Thank you for ensuring that we all move in the same direction. Let us all do it together, the Commission will certainly do its best.
Mr President, I should like to express my disappointment that on a matter on which I have had a written question before the Commission for more than six weeks, and which I raised in the debate, I have had no acknowledgement, far less a reply.
Thank you very much, Mr MacCormick.
The vote will take place tomorrow, Friday, at 9 a.m.
Civil dialogue
The next item is the oral question to the Commission (B5-0533/2000), on behalf of the Committee on Employment and Social Affairs, on the future financing of the civil dialogue.
Mr Pronk has the floor.
Mr President, I hope that, at this late stage, we will not be taking up too much time. It is unfortunate that we now have to round up this important debate, which is important on its own merits. If I can use this opportunity, I would just like to say that it would perhaps be sensible if in future, for example, we do not manage to vote on a Tuesday evening, we could squeeze in an extra round of voting, so that we do not incur further delays during the rest of the week. You might be able to submit this to the Bureau for their consideration. But this is, of course, not really related to these issues. I do not need to add too many explanatory notes.
Firstly, it is indisputable that non-governmental organisations play a vital role in Member States, in the European Union and outside of the European Union. Everyone is agreed on this. This is something which the Council states, and which is backed up frequently by the Commission and this Parliament. Also, Article 136 of the European Treaty, in combination with declarations 23 and 38, underlines that cooperation with Wohlfahrtsverbände (welfare associations) is necessary, and these are also non-governmental organisations, of course.
The European Parliament has always put its money where its mouth is and has for some time, for some considerable time, created a line, B3 4101 in order to finance non-governmental organisations. However, as a result of different provisions which have been agreed in conjunction with the Council, and following judgments by the Court of Justice, this line has now more or less expired after three years.
The European Commission has been aware of this for three years. This is not the issue. This issue is that so little is happening. On the one hand, the great need is staring us in the face while on the other we see little in the way of specific action, except for the document which the Commission has issued and which we are specifically asking after.
The six million dollar question now is how we can translate the finely worded ideas we have all expressed into reality. What I am saying on my own behalf, not on behalf of the Commission, is that bureaucratic issues are bound to crop up. The reason for this could be that there are different Commission directorates involved. NGOs are not restricted to one directorate general. It could be that they are looking for a general angle and at the same time specific angles, but at any rate, this is all taking up too much time, as the budget lines are expiring.
This is also the reason why we are drawing the Commission' s attention to this issue this evening, in itself not a very appropriate time. Speed is the main issue. It is not so much the Commission' s intention which is at issue, but the speed with which certain things can be brought about. We might otherwise run the risk of failing to implement not just a core task stipulated in the European Treaty, but also what has been stated by the European Council in Feira, because NGOs - and this is the only problem - are extremely sensitive, at least the majority of them, to breaks in payments to them. They are far more sensitive to this than other organisations, and certainly Member States. This means that if we wait around for too long, the patient will die. This is the serious concern which we have in our committee. This is the reason why we are asking these questions and this is also the reason why we hope that the Commission will tackle this matter with due haste within the scope which the Treaty offers and within the generally benevolent climate which the Council and Commission have displayed in Feira, as witnessed by the European Parliament.
Mr President, the Commission has received some 40 different comments on its discussion paper entitled "The Commission and Non-Governmental Organisations. Building a Stronger Partnership" . These comments have been published on its website and on the Europa server. Currently, various working groups set up by the directorates that have most contact with the NGOs are taking the ideas set out in the discussion paper further on the basis of these comments.
At present, these working groups are concentrating on the question of grants to cover running costs and measures to improve consultation with NGOs. This latter point will be dealt with by setting out guidelines for best practice in consultation with the NGOs, as already provided under Action 4 of the White Paper on reforming the Commission.
The Court of Justice' s ruling on case C 106/96 together with the Interinstitutional Agreement of 13 October 1998 on the legal bases have altered the conditions for financing social non-governmental organisations. Moreover, the new rules on financing must be observed to the letter in all programmes and budget lines. Against this background, organisations financed in the past will continue to be financed in future only if they satisfy the conditions set out in the decisions on certain action programmes, which will form the legal basis for the budget line in question.
That is why the two programmes could be cofinanced from 2001 on, provided they are approved by the Council, that is to say the Council and Parliament. As stated in the Commission proposals, the rules set out in the guidelines and the procedures for core-funding would have to be observed. A limited number of NGO networks and platforms at European level with experience in combating discrimination and social exclusion would be eligible for grants, for both the programmes I have mentioned do after all relate to discrimination or exclusion.
The criteria for deciding which organisations receive grants will be determined in agreement with the relevant programme committee. The Commission will then approve the annual grants on the basis of detailed work plans and funding plans.
The NGOs have already welcomed the guideline for the administration of financial aid that entered into force in 1999 as progress. The conditions set out in it will be incorporated in the budgetary rules and their implementing provisions in due course. The Commission is well aware of the importance of promoting the civil dialogue ands attaches great value to cooperation with non-governmental organisations, especially in the social field.
Over the past years a large number of social NGO projects have been funded thanks to the setting up of various European networks and the European platform of the social NGOs. The two programmes proposed by the Commission - combating discrimination and social exclusion - should basically cover the running costs of the social NGOs that operate on a Europe-wide basis.
The Commission also takes the view that civil society plays a most important role in the European Union. In effect there are a variety of actions in a variety of fields - social affairs, the environment, education, development, agriculture, etc. that have helped build up a stronger partnership, as was emphasised in the working document on the Commission and the NGOs adopted on 18 January 2000.
Closer involvement of the citizens and new forms of partnership with civil society are among the Commission' s top priorities. That was made very plain in the documents entitled "The Commission' s Strategic Objectives for 2000-2005. In line with these priorities, the President and several members of the Commission have made it clear on many occasions how much importance they attach to the civil dialogue.
The guidelines for best practice in consultation with the NGOs that I mentioned earlier are meant as a first step in that direction. The President of the Commission intends to consider the question of the dialogue with the citizens in the framework of the White Paper on strengthening democracy in Europe. That White Paper will be published by the end of next year.
Regarding the next Treaty, as you know the Commission has already set out its position on the agenda of the current Intergovernmental Conference. The subject of the civil dialogue was not addressed because the main purpose of that Intergovernmental Conference is to prepare the EU institutions for enlargement.
Mr Pronk pointed out in his statement that the problem is not so much one of strategy and objectives but of speed. I firmly agree and would assure him that we will do our utmost to speed things up. But allow me to give you the benefit of my personal experience after nine months of activity within the Commission. It is very difficult to speed up anything in the Commission because there is no other international institution that has to work with as many different and at times conflicting rules and procedures as the European Commission. So perhaps those who would wish certain things to move faster should also try to help simplify the procedures.
Mr President, I can be extremely brief. I thought the response by the Commissioner was encouraging on its own merits. I think he is right in stating that we in Parliament should make every effort not to obstruct procedures. I should point out, however, that we in Parliament have tried our hardest, using all the means at our disposal, to keep those budget lines up and running that enabled us to continue financing NGOs. This can only be stretched so far and speed is then of the essence.
I would like to make one last point following on from the official reply by the Commissioner on the Intergovernmental Conference. It is, in fact, not so much the content of the present Treaty or present declarations which is at issue, in fact he is more concerned to adapt these declarations, presumably in such a way as to form a legal basis from them, so that a programme can be based on them. This is the problem, in fact, and I would ask the Commissioner whether it would be possible to give this matter further attention within the Commission. As such, we are thus not asking for a new treaty, but for some attention.
Finally, because we are of course involved in the development of NGOs in the new Member States, in the context of enlargement, we believe that this should be given extremely high priority.
Mr President, I am speaking on behalf of the Group of the Party of European Socialists in support of Mr Pronk's words on behalf of the Committee as a whole. I have to say that I was not totally satisfied by the Commissioners' responses, in that the documents that were referred to, with which we are familiar, as Mr Pronk said, need to contain time frames and rather more practical decision.
As we know, we have been discussing the issue for years. Parliament has played a fundamental role in this dialogue, but it is now time to move on from dialogue and declarations to concrete action. The Commission needs to start putting forward practical solutions, for otherwise the issue will never be resolved. I can see a certain contradiction and I am concerned, and I believe I speak for the rest of the Committee on Employment and Social Affairs as well, that behaviour within the Commission in relation to the issue appears to be somewhat contradictory.
The role of the non-governmental organisations in the democratic construction of the Union and the economic and social role they play in Europe, the entire social economy sector, the third sector, is now acknowledged in practice as well as in documents - if we consider that approximately nine million workers are employed in this sector - as a major sector of fundamental importance. Well, the most recent decisions of the Commission - and I refer to the Directorate-General for Industry - have labelled this a negative priority - they have now invented the concepts of positive and negative priorities - and have abolished the 'social economy' operative unit. In my opinion, this is extremely serious and leaves us extremely sceptical as to whether the declarations made repeatedly in this House, which we have heard on several occasions, will be followed by practical action in the right direction.
The NGO platform, with which Parliament and the Commission have maintained dialogue, and all those involved feel as if they have been taken for a ride, and I think that we parliamentarians also feel rather as if we have been deceived, when declarations are made saying one thing and then, in reality, practical decisions lead to another.
The absence of an interlocutor on the administrative side apart from anything else will make it all the more difficult to resolve these problems rather than making it easier. So if we genuinely want to make positive progress, speed up the procedures and provide positive responses for the European citizens as well as the Non-Governmental Organisations, in my opinion, we need to rethink a whole series of decisions which have been taken and, most importantly, change them.
Mr President, many of us in the Group of Greens and the European Free Alliance have our roots in the NGO and activist movement, so it is very dear to our hearts. Earlier today we discussed the annual report of the Committee on Petitions, that is the complaints end of the process of evaluating what is going on within the European Union.
The NGOs in our view act as part of the preventive process. They provide a scrutiny mechanism, they provide a way of making sure that we do not lose aspects of the legislation that we are doing. They make us think of new things and they are essential to our process. They are one of the few organisations which are really active on the citizens' behalf and if we are trying to create confidence within the structures we are trying to build, their role is absolutely essential. It is really important that they are there to counterbalance a lot of the business interests which do not seem to have financial difficulties in finding a path to our door, whereas for a lot of NGOs working internationally is enormously expensive.
The work we have been doing in various committees over the last few weeks on Article 13, the anti-discrimination article, would have been impossible without the input of those bodies. So the need to sort out a clear legal basis for their participation, and hence their funding, is absolutely essential, because this body cannot work properly without them.
Reference was made to the applicant countries, and I would echo the words of my colleague, Mr Pronk, that the NGO and civil society movement in those countries is going to be essential if we are going to have a European Union based on values of justice and democracy.
I would urge that we find a way of establishing a serious and reliable funding mechanism for those organisations that represent the poor, the excluded and the discriminated against at least, so that they are not scrabbling for funds every year, wondering if they are going to survive so they can do the job they exist to do.
Mr President, in the last few years the EU has, of course, been given more and more significant powers in the social area, but it has not been given an awful lot of money for solving social problems. As long as the Member States are of the basic opinion that social issues should be dealt with by the Member States themselves, there will be no rapid change. We are, of course, aware that those funds which do exist are strictly budgeted for and that it is difficult to move funds around within the budget. It is difficult to meet new needs while the Member States have this attitude.
For these reasons, I believe that it is particularly important for those of us who work in the EU institutions to concentrate on according much greater importance than we have until now to the non-governmental public organisations in Europe operating in the social sphere. I am sure everyone can see that there is a need for transnational activities in the social sphere, too. There is, therefore, a place for non-governmental organisations. It would, however, be unfortunate, and that is perhaps the way the Member States see it, if the non-governmental social organisations were to be strongly bound, financially and politically, to the EU - more so than they are already becoming. Their worth lies precisely in the fact that they are non-governmental and civic and are able to see social problems from a different perspective than the authorities. In that way, they constitute a complement or alternative to the Commission, the Council and Parliament.
I will take the opportunity to make a suggestion, despite there not being many people listening (there are only around six MEPs in the House). I propose that the Commission try to set up a European fund for this purpose with the non-governmental organisations in the social sphere. I propose that the Commission turn to the Council and the Member States to try to get them to contribute to such a fund. This fund ought to be set up as an independent institution whose board of directors is made up of people from the social organisations themselves, together with researchers and experts in the social sphere.
One might imagine that such an organisation would escape some of the bureaucratic problems. Financial supervision could be exercised by professional auditors.
I believe that if we set to work on a task like this with a certain diplomatic tactfulness, the Member States would react positively to the proposal. I also believe that all other parties - the socially disadvantaged, the non-governmental organisations, the Member States and the EU institutions - would all be very pleased with such an institution.
Mr President, we must thank Bartho Pronk and the chairman of our committee for speaking about civil dialogue and relations between the Commission and NGOs, because, in the final analysis, the report and other contributions seem to me to be purely administrative and far removed from the practical reality, and this is exactly the impression I had, Commissioner, when you answered Bartho Pronk.
You told us that the Commission was active in meeting the operating costs of NGOs, but what we Members of Parliament want is to ensure that all NGOs, may be supported and funded on the basis of a number of practical projects. For, nowadays, it is the major NGOs which have the opportunity to respond to a number of invitations to tender: Médecins du monde, Médecins sans frontières, the Red Cross and so on and so forth. That is my first comment.
You must be aware of the problems experienced by a good number of smaller NGOs in being able to respond to a number of invitations to tender. The work they do in terms of relations and competencies is, however, just as important as that of the major NGOs, but some of them do not have the same administrative facilities that some major NGOs have.
Secondly, what we would also like to see is the needs of NGOs being satisfied before a major tragedy occurs. Let me take just one example, the protection of childhood. For four years, a number of Members of Parliament have been fighting for funding for associations working to combat child abuse. Our attempts have been ignored. It was not until the Dutroux case that we were able to obtain a budget line enabling two programmes to be run: Daphne and STOP. Today, regrettably, only one programme is left, the Daphne programme. I can tell you that, as experts on matters to do with small children, a number of NGOs would indeed love to be able to respond to specific invitations to tender.
Finally, I feel it advisable to simplify the procedures and that, in this connection - I do not know if this has to be a fund -, the Commission should, at least initially, make a service available to NGOs, enabling them to obtain information on the work carried out by other parties and, possibly, establish networks on certain topics in order, ultimately, to be able to submit tenders to the Commission when offers come up.
That, Commissioner, is what I wished to say. We shall make progress in the social sector because we know that we have to make progress in terms of cooperation in that sector. We need time for this. This is precisely why, given that social matters are essentially part of the remit of NGOs, we must make progress in the matter of civil dialogue.
Mr President, Mrs Lambert and Mrs Ghilardotti are right. The European social NGOs are playing a critical role in our work. Anyone who went through the Article 13 discrimination package could see this. Since the 1998 budget crisis which saw the freezing of funds destined for NGO work with some of the most vulnerable people in Europe and the developing world, much progress has been made. The Portuguese presidency broke new ground and invited the European aid platform to the Lisbon informal social affairs summit and the French presidency is following suit. These kinds of initiatives were recognised in the conclusions of the Lisbon summit.
But words are not enough and two years after the 1998 budget crisis, the difficulties continue. There have been two years of consultations with NGOs and all the Commission has come up with is a discussion paper and two internal working groups which have hardly met. Meanwhile NGOs, and I worked in the NGO field, are being squeezed by bureaucratic rules which were introduced to promote accountability and transparency but which in the end have created more red tape.
The troubles of NGOs Mr President are further compounded by this House when it makes difficult rules on co-finance requirements which are set with the tightest deadlines. The one budget line that we had - B3-4101 has been scrapped and the Commission has failed to come up with a proposal for a legal base for the civil dialogue either through suggesting a Council regulation or a Treaty article. Worse, the social NGOs have been told by the Commission that they will need to be funded through our new discrimination and social exclusion budget lines. How can that be when the funds for those programmes have been reduced beyond what is reasonable?
A number of valuable social NGOs are facing serious crises because of the inaction of the Commission and the Council. I saw one NGO which made an application for projects requiring eighty pages of budget sheets and so many supporting papers that one NGO application weighed over twelve kilos.
Mr President, that has to change. NGOs are critical to our work and we must support them.
I would like to give warm thanks to all the Members who took part in this debate for their suggestions, as well as for their very strong criticisms. I will pass them on and will raise them during the Commission' s debate. Let me just reply briefly to two points. The first concerns the legal bases and the financing. Here we should not forget that one of the characteristics of a non-governmental organisation is that it should not be dependent on public funding. Otherwise it ought to be called a governmental rather than a non-governmental organisation.
So I do not have very much sympathy for the oft-repeated call for governments or the Commission to assure the financing of non-governmental organisations in full. All they can ever do is provide support and cooperate on projects. That is quite fundamental.
A number of speakers have addressed the question of non-governmental organisations and enlargement. I will answer them, because this matter is within my direct remit. All the ideas I have heard put forward in this debate have long since become reality. With our pre-accession aid, we are working very closely with the non-governmental organisations in the candidate countries; moreover our communications strategy, the organisational and financial framework of which has now been established, is also very much targeted at non-governmental organisations in candidate countries, since the aim is precisely to fully involve civil society in this important political process.
I will faithfully report everything else back to the Commission, without omitting to mention what I perceived to be the basically rather critical mood of this debate, and I can assure you that I myself will certainly urge very strongly that procedures are simplified and decisions taken more rapidly.
Thank you very much, ladies and gentlemen.
(The sitting was closed at 9.08 p.m.)